EXHIBIT 10.1

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of September 27, 2013

among

 

LOGO [g605788ex_apg1a.jpg]

The Other Borrowers Party Hereto From Time to Time

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

BANK OF MONTREAL,

acting under its trade name BMO CAPITAL MARKETS,

BBVA COMPASS BANK,

COOPERATIEVE CENTRAL RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK

NEDERLAND” NEW YORK BRANCH and

CITIBANK, N.A.,

as Syndication Agents

COBANK, ACB,

COMERICA BANK,

BANK OF AMERICA, N.A.

THE ROYAL BANK OF SCOTLAND PLC,

HSBC BANK USA, N.A.,

TD BANK, N.A.

FIFTH THIRD BANK and

REGIONS BANK,

as Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC

and

BANK OF MONTREAL,

acting under its trade name BMO CAPITAL MARKETS

as Joint Bookrunners and Co-Lead Arrangers

 

LOGO [g605788ex_apg1b.jpg]

 

 

 

 

LOGO [g605788ex_apg1c.jpg]



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I. DEFINITIONS

     1   

Section 1.01.

 

Defined Terms

     1   

Section 1.02.

 

Classification of Loans and Borrowings

     33   

Section 1.03.

 

Terms Generally

     33   

Section 1.04.

 

Accounting Terms; GAAP

     34   

Section 1.05.

 

Business Days; Payments

     35   

Section 1.06.

 

Exchange Rates; Currency Equivalents

     35   

Section 1.07.

 

Cashless Rollovers

     37   

ARTICLE II. THE CREDITS

     37   

Section 2.01.

 

Commitments

     37   

Section 2.02.

 

Loans and Borrowings

     37   

Section 2.03.

 

Requests for Borrowings

     38   

Section 2.04.

 

Swingline Loans

     39   

Section 2.05.

 

Letters of Credit

     41   

Section 2.06.

 

Funding of Borrowings

     45   

Section 2.07.

 

Interest Elections

     46   

Section 2.08.

 

Termination and Reduction of Commitments

     47   

Section 2.09.

 

Repayment of Loans; Evidence of Debt

     47   

Section 2.10.

 

Amortization of Term Loans

     48   

Section 2.11.

 

Prepayment of Loans

     49   

Section 2.12.

 

Fees

     51   

Section 2.13.

 

Interest

     52   

Section 2.14.

 

Alternate Rate of Interest

     53   

Section 2.15.

 

Increased Costs

     54   

Section 2.16.

 

Break Funding Payments

     55   

Section 2.17.

 

Taxes

     56   

Section 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-Offs; Proceeds of
Collateral

     58   

Section 2.19.

 

Mitigation Obligations; Replacement of Lenders

     60   

Section 2.20.

 

Incremental Facilities

     61   

Section 2.21.

 

Defaulting Lenders

     63   

Section 2.22.

 

Specified Refinancing Debt

     65   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     67   

Section 3.01.

 

Organization; Powers

     67   

Section 3.02.

 

Authorization; Enforceability

     67   

Section 3.03.

 

Governmental Approvals; No Conflicts

     67   

Section 3.04.

 

Financial Condition; No Material Adverse Change

     68   

Section 3.05.

 

Properties

     68   

Section 3.06.

 

Litigation and Environmental Matters

     68   

Section 3.07.

 

Compliance with Laws

     69   

Section 3.08.

 

Investment Company Act Status

     69   

Section 3.09.

 

Taxes

     69   

Section 3.10.

 

ERISA; Canadian Benefit Plans

     69   

Section 3.11.

 

Disclosure

     70   



--------------------------------------------------------------------------------

Section 3.12.

 

Subsidiaries

     70   

Section 3.13.

 

Labor Matters

     70   

Section 3.14.

 

Solvency

     71   

Section 3.15.

 

Margin Securities

     71   

Section 3.16.

 

Security Documents

     71   

Section 3.17.

 

Use of Proceeds

     71   

Section 3.18.

 

Patriot Act; OFAC; FCPA

     72   

ARTICLE IV. CONDITIONS

     72   

Section 4.01.

 

Effective Date

     72   

Section 4.02.

 

Acquisition Closing Date

     74   

Section 4.03.

 

Each Credit Event

     76   

ARTICLE V. AFFIRMATIVE COVENANTS

     76   

Section 5.01.

 

Financial Statements and Other Information

     76   

Section 5.02.

 

Notices of Material Events

     78   

Section 5.03.

 

Existence; Conduct of Business

     79   

Section 5.04.

 

Payment of Taxes

     79   

Section 5.05.

 

Maintenance of Properties

     79   

Section 5.06.

 

Insurance

     79   

Section 5.07.

 

Books and Records; Inspection and Audit Rights

     79   

Section 5.08.

 

Compliance with Laws

     80   

Section 5.09.

 

Environmental Laws

     80   

Section 5.10.

 

Collateral Matters; Guaranty Agreement

     80   

Section 5.11.

 

Maintenance of Ratings

     82   

Section 5.12.

 

Canadian Benefit Plans

     82   

ARTICLE VI. NEGATIVE COVENANTS

     82   

Section 6.01.

 

Indebtedness

     82   

Section 6.02.

 

Liens

     85   

Section 6.03.

 

Fundamental Changes

     89   

Section 6.04.

 

Investments, Loans, Advances, Guarantees and Acquisitions

     90   

Section 6.05.

 

Asset Sales

     95   

Section 6.06.

 

Sale and Leaseback Transactions

     97   

Section 6.07.

 

Swap Agreements

     97   

Section 6.08.

 

Restricted Payments; Certain Payments of Indebtedness

     97   

Section 6.09.

 

Transactions with Affiliates

     100   

Section 6.10.

 

Restrictive Agreements

     101   

Section 6.11.

 

Amendment of Material Debt Documents

     101   

Section 6.12.

 

Change in Fiscal Year

     102   

ARTICLE VII. FINANCIAL COVENANTS

     102   

Section 7.01.

 

Interest Coverage Ratio

     102   

Section 7.02.

 

Total Leverage Ratio

     102   

Section 7.03.

 

Secured Leverage Ratio

     102   

ARTICLE VIII. EVENTS OF DEFAULT

     102   

Section 8.01.

 

Events of Default; Remedies

     102   

Section 8.02.

 

Performance by the Administrative Agent

     104   

 

TABLE OF CONTENTS, Page ii of iv



--------------------------------------------------------------------------------

ARTICLE IX. THE ADMINISTRATIVE AGENT

     105   

Section 9.01.

 

Appointment

     105   

Section 9.02.

 

Rights as a Lender

     105   

Section 9.03.

 

Limitation of Duties and Immunities

     105   

Section 9.04.

 

Reliance on Third Parties

     106   

Section 9.05.

 

Sub-Agents

     106   

Section 9.06.

 

Successor Agent

     106   

Section 9.07.

 

Independent Credit Decisions

     106   

Section 9.08.

 

Other Agents

     106   

Section 9.09.

 

Powers and Immunities of Issuing Bank

     107   

Section 9.10.

 

Permitted Release of Collateral and Subsidiary Loan Parties

     107   

Section 9.11.

 

Perfection by Possession and Control

     109   

Section 9.12.

 

Lender Affiliates Rights

     109   

Section 9.13.

 

Actions in Concert

     109   

Section 9.14.

 

Certain Canadian Matters

     110   

ARTICLE X. MISCELLANEOUS

     110   

Section 10.01.

 

Notices

     110   

Section 10.02.

 

Waivers; Amendments

     111   

Section 10.03.

 

Expenses; Indemnity; Damage Waiver

     113   

Section 10.04.

 

Successors and Assigns

     115   

Section 10.05.

 

Survival

     118   

Section 10.06.

 

Counterparts; Integration; Effectiveness

     118   

Section 10.07.

 

Severability

     119   

Section 10.08.

 

Right of Setoff

     119   

Section 10.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     119   

Section 10.10.

 

WAIVER OF JURY TRIAL

     120   

Section 10.11.

 

Headings

     120   

Section 10.12.

 

Confidentiality

     120   

Section 10.13.

 

Maximum Interest Rate

     121   

Section 10.14.

 

Limitation of Liability

     123   

Section 10.15.

 

No Duty

     123   

Section 10.16.

 

No Fiduciary Relationship

     123   

Section 10.17.

 

Construction

     123   

Section 10.18.

 

USA Patriot Act and Canadian Anti-Money Laundering Legislation

     123   

 

TABLE OF CONTENTS, Page iii of iv



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

EXHIBITS:

 

Exhibit A    –    Form of Assignment and Assumption Exhibit B    –    Form of
Guaranty Agreement Exhibit C    –    Form of Security Agreement Exhibit D    –
   Form of Compliance Certificate Exhibit E    –    Form of Incremental Facility
Activation Notice Exhibit F    –    Form of Solvency Certificate Exhibit G    –
   Form of Tax Exemption Certificate

SCHEDULES:

 

Schedule 1.01    –    Existing Letters of Credit Schedule 2.01    –   
Commitments Schedule 3.12    –    Subsidiaries Schedule 3.13    –    Labor
Matters Schedule 5.10    –    Post Closing Items Schedule 6.01    –    Existing
Indebtedness Schedule 6.02    –    Existing Liens Schedule 6.04    –   
Investments Schedule 6.09    –    Certain Affiliate Transactions

 

TABLE OF CONTENTS, Page iv of vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 27, 2013 (this
“Agreement”) among DARLING INTERNATIONAL INC., a Delaware corporation, the
Canadian Borrower, the LENDERS party hereto from time to time, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent, BANK OF MONTREAL, acting under its
trade name BMO CAPITAL MARKETS, BBVA COMPASS BANK, COOPERATIEVE CENTRAL
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW YORK BRANCH and
CITIBANK, N.A. as Syndication Agents (in such capacity, the “Syndication
Agents”) and COBANK, ACB, COMERICA BANK, BANK OF AMERICA, N.A, THE ROYAL BANK OF
SCOTLAND PLC, HSBC BANK USA, N.A., TD BANK, N.A. FIFTH THIRD BANK and REGIONS
BANK, as Documentation Agents (in such capacity, the “Documentation Agents”).

WHEREAS the Parent Borrower is a party to that certain Credit Agreement dated as
of December 17, 2010 among the Parent Borrower, the lenders from time to time
party thereto, the Administrative Agent and the other parties thereto (as
amended by the First Amendment to the Credit Agreement dated March 25, 2011 and
as amended, restated, amended and restated, supplemented or otherwise modified
immediately prior to the effectiveness hereof, the “Existing Credit Agreement”);

WHEREAS the parties hereto agree to amend and restate the Existing Credit
Agreement in its entirety as set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I.

Definitions

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition Closing Date” means the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 10.02).

“Adjusted EBITDA” means, for any period (the “Subject Period”), the total of the
following calculated without duplication for such period: (a) the EBITDA of the
Parent Borrower and its Restricted Subsidiaries; plus (b) cash distributions
actually received from joint ventures (including the Renewable Diesel Joint
Venture); plus (c) on a pro forma basis, the pro forma EBITDA of Rothsay and
each other Prior Target (or, as applicable, the EBITDA of any such Prior Target
attributable to the assets acquired from such Prior Target), for any portion of
such Subject Period occurring prior to the date of the acquisition of Rothsay or
such other Prior Target (or the related assets, as the case may be) and
including in the calculation of such pro forma EBITDA (without duplication)
(i) credit for acquisition-related costs and cost savings to the extent
expressly permitted pursuant to Article 11 of Regulation S-X under the
Securities Act of 1933 and (ii) other adjustments for cost savings as are
reasonably acceptable to the Administrative Agent; minus (d) the EBITDA of each
Prior Company and, as applicable but without duplication, the EBITDA of the
Parent Borrower and each Restricted Subsidiary attributable to all Prior Assets,
in each case for any portion of such Subject Period occurring prior to the date
of the disposal of such Prior Companies or Prior Assets. Notwithstanding the
foregoing, the Adjusted EBITDA for the fiscal quarters ending December 29,
2012, March 30, 2013 and June 29, 2013 shall be $76,575,000, $85,122,000 and
$78,297,000 respectively, subject to adjustment as set forth in clauses (c) and
(d) above.



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or with respect to the determination of the Alternate Base Rate,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1%) equal to (a) the LIBO Rate for such Interest Period or, with respect to the
determination of the Alternative Base Rate, for a one month interest period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or, in the case of Loans or
Letters of Credit denominated in Canadian Dollars, JPMorgan Chase Bank, N.A.,
Toronto Branch or any Affiliate thereof designated by it, in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Revolving Lender, subject to
Section 2.21, the percentage of the total Revolving Commitments represented by
such Lender’s Revolving Commitment. If the Revolving Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day and with respect to any Term Loan or
Revolving Loan and with respect to any letter of credit fee or any commitment
fee payable hereunder, as the case may be, the applicable rate per annum set
forth below under the caption “ABR Spread”, “Eurodollar Spread/CDOR Spread”,
“Commitment Fee Rate” or “Letter of Credit Fee”, as the case may be, based upon
the Total Leverage Ratio as of the most recent determination date; provided that
until delivery of the Parent Borrower’s consolidated financial statements for
the first full fiscal quarter ended after the Effective Date as required by
Section 5.01(a) or (b), the “Applicable Rate” shall be the applicable rate per
annum set forth below in Category 4:

 

Category

  

Total Leverage Ratio

   Eurodollar
Spread/CDOR
Spread     ABR
Spread/Canadian
Prime Rate
Spread     Commitment
Fee Rate     Letter of
Credit Fee   1    Greater than or equal to 3.50:1.00      2.75 %      1.75 %   
  0.50 %      2.75 %  2    Less than 3.50:1.00 but greater than or equal to
3.00:1.00      2.50 %      1.50 %      0.45 %      2.50 %  3   
Less than 3.00:1.00 but greater than or equal to 2.50:1.00      2.25 %      1.25
%      0.40 %      2.25 %  4    Less than 2.50:1.00 but greater than or equal to
2.00:1.00      2.00 %      1.00 %      0.35 %      2.00 %  5   
Less than 2.00:1.00 but greater than or equal to 1.50:1.00      1.75 %      0.75
%      0.30 %      1.75 %  6    Less than 1.50:1.00      1.50 %      0.50 %     
0.25 %      1.50 % 

 

CREDIT AGREEMENT, Page 2



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of the Parent Borrower’s fiscal year based
upon the Parent Borrower’s consolidated financial statements most recently
delivered pursuant to Section 5.01(a) or (b) and (ii) each change in the
Applicable Rate resulting from a change in the Total Leverage Ratio shall be
effective during the period commencing on and including the date of delivery to
the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that the Total Leverage Ratio shall be deemed to
be in Category 1: (A) at any time that an Event of Default has occurred and is
continuing or (B) at the option of the Administrative Agent or at the request of
the Required Lenders if the Parent Borrower fails to deliver the consolidated
financial statements required to be delivered by it pursuant to Section 5.01(a)
or (b), during the period from the expiration of the time for delivery thereof
until such consolidated financial statements are delivered.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to any agents hereunder or to Lenders
by means of electronic communications pursuant to Section 10.01.

“Approved Fund” means a Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Asset Swap” means a concurrent purchase and sale or exchange of Related
Business Assets between the Parent Borrower or any of its Restricted
Subsidiaries and another Person; provided that the Parent Borrower or such
Restricted Subsidiary, as the case may be, receives consideration at least equal
to the fair market value (such fair market value to be determined on the date of
the contractually agreeing to such transaction) as determined in good faith by
the Parent Borrower.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

CREDIT AGREEMENT, Page 3



--------------------------------------------------------------------------------

“Available Amount” means, at any date, an amount equal to the sum of
(i) $340,400,000 plus (ii) the Net Proceeds actually received by the Parent
Borrower from and after the Effective Date to such date from the sale of Equity
Interests of the Parent Borrower (other than Disqualified Equity Interests and
other than Equity Interests issued or sold to a Subsidiary or an employee stock
ownership plan or similar trust to the extent such sale to an employee stock
ownership plan or similar trust is financed by loans from or Guaranteed by the
Parent Borrower or any Restricted Subsidiary unless such loans have been repaid
with cash on or prior to the date of determination) minus (iii) the aggregate
amount of cash Investments made after the Effective Date by the Parent Borrower
or any Restricted Subsidiary in the Renewable Diesel Joint Venture pursuant to
Section 6.04(u)(i) minus (iv) the aggregate amount of unreimbursed payments made
after the Effective Date by the Parent Borrower or any Restricted Subsidiary in
respect of Indebtedness permitted by Section 6.01(w) or the exercise of remedies
under any Lien incurred pursuant to Section 6.02(y)(ii).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Bona Fide Debt Fund” means any bona fide (i) debt fund, (i) investment vehicle,
(iii) regulated bank entity or (iv) non-regulated lending entity that is, in
each case, engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of
business that is managed, sponsored or advised by any person Controlling,
Controlled by or under common Control with a competitor of the Parent Borrower,
its subsidiaries or Rothsay.

“Borrowers” means the Parent Borrower and the Canadian Borrower.

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans or CDOR Rate
Loans, as applicable, as to which a single Interest Period is in effect (it
being understood that Loans denominated in dollars made under the USD Only
Revolving Commitment and the USD/CAD Revolving Commitment shall be deemed Loans
of the same “Class” for purposes hereof) or (b) a Swingline Loan.

“Borrowing Request” means a request by the applicable Borrower for a Borrowing
in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, Chicago, Illinois or Dallas, Texas, are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market; provided further than when used in connection with any
Loans or Letters of Credit denominated in Canadian Dollars, such date shall also
exclude any day on which commercial banks in Toronto, Ontario are authorized or
required by law to remain closed.

“CAD Term Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make CAD Term Loans hereunder, expressed as an amount
representing the maximum principal amount of the CAD Term Loans to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04 and (c) established
or increased from time to time pursuant to an Incremental Assumption Agreement.
The initial amount of each Lender’s CAD Term Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption or

 

CREDIT AGREEMENT, Page 4



--------------------------------------------------------------------------------

Incremental Assumption Agreement pursuant to which such Lender shall have
assumed its CAD Term Commitment, as applicable. The Dollar Equivalent of the
initial aggregate amount of the Lenders’ CAD Term Commitments is $150,000,000.

“CAD Term Facility” means the CAD Term Commitments and the extensions of credit
made thereunder.

“CAD Term Lender” means a Lender with a CAD Term Commitment or an outstanding
CAD Term Loan.

“CAD Term Loans” means a Loan made pursuant to clause (b) of Section 2.01 or an
Incremental Term Loan denominated in Canadian Dollars.

“Canadian Benefit Plans” means any plan, agreement, fund, program, practice or
policy, whether oral or written, formal or informal, funded or unfunded, insured
or uninsured, providing employee benefits, including medical, hospital care,
dental, sickness, accident, disability, life insurance, pension, retirement or
savings benefits, under which any Canadian Loan Party has any liability with
respect to any current or former employee, officer, director or contractor
employed in Canada (or any spouses, dependents, survivors or beneficiaries of
any such persons), including any Canadian Pension Plans but excluding any
statutory benefit plans which any Canadian Loan Party is required to participate
in or comply with, such as the Canada Pension Plan, the Quebec Pension Plan and
plans administered pursuant to applicable health, tax, workplace safety
insurance and employment insurance legislation.

“Canadian Borrower” means, as of the Canadian Borrower Joinder Date, Darling
Canada.

“Canadian Borrower Joinder Date” means the date Darling Canada executes and
delivers the joinder agreements described in Section 4.02(k).

“Canadian Collateral Reallocation” has the meaning set forth in Section 5.10(b).

“Canadian Defined Benefit Plan” means any Canadian Pension Plan which contains a
“defined benefit provision” as defined in subsection 147.1(1) of the Income Tax
Act (Canada).

“Canadian Deposit Obligations” means all Deposit Obligations to the extent the
applicable Covered Party is a Canadian Subsidiary.

“Canadian Dollars” or “$C” means lawful money of Canada.

“Canadian LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent
of the aggregate undrawn amount of all outstanding Letters of Credit denominated
in Canadian Dollars at such time plus (b) the Dollar Equivalent of the aggregate
amount of all LC Disbursements in respect of such Letters of Credit that have
not yet been reimbursed by or on behalf of any of the Borrowers at such time.
The Canadian LC Exposure of any Revolving Lender at any time shall be its
USD/CAD Applicable Percentage of the total Canadian LC Exposure at such time.

“Canadian Loan Party Obligations” means all obligations, indebtedness, and
liabilities of the Canadian Loan Parties, or any one of them, to the
Administrative Agent and the Lenders arising pursuant to any of the Loan
Documents, whether now existing or hereafter arising, whether direct, indirect,
related, unrelated, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several, including, without limitation, the obligation of the
Canadian Loan Parties to repay the Canadian Borrowers’ Loans and LC
Disbursements, interest on such Loans and LC Disbursements, and all fees, costs,
and expenses (including reasonable attorneys’ fees and expenses) arising
therefrom and provided for in the Loan Documents.

 

CREDIT AGREEMENT, Page 5



--------------------------------------------------------------------------------

“Canadian Loan Party” means each Loan Party formed under the laws of Canada or
any province or territory thereof.

“Canadian Multi-Employer Plans” means all Canadian Benefit Plans to which a
Canadian Loan Party is required to contribute pursuant to a collective agreement
and which are not maintained or administered by a Canadian Loan Party or any of
their Affiliates.

“Canadian Obligations” means the Canadian Loan Party Obligations, Canadian Swap
Obligations and Canadian Deposit Obligations.

“Canadian Pension Plans” shall mean any Canadian Benefit Plan that is required
to be registered under Canadian federal or provincial pension benefits standards
legislation.

“Canadian Pension Termination Event” means the occurrence of any of the
following: (i) the board of directors of any Canadian Loan Party passes a
resolution to terminate or wind-up in whole or in part any Canadian Defined
Benefit Plan or any Canadian Loan Party otherwise initiates any action or filing
to voluntarily terminate or wind-up in whole or in part any Canadian Defined
Benefit Plan; (ii) the institution of proceedings by any Governmental Authority
to terminate in whole or in part any Canadian Defined Benefit Plan, including
notice being given by the Superintendent of Financial Services or another
Governmental Authority that it intends to proceed to wind-up in whole or in part
a Canadian Defined Benefit Plan of a Canadian Loan Party; (iii) there is a
cessation or suspension of contributions to the fund of a Canadian Defined
Benefit Plan by a Canadian Loan Party (other than a cessation or suspension of
contributions that is due to (a) an administrative error or (b) the taking of
contribution holidays in accordance with applicable law); (iv) the receipt by a
Canadian Loan Party of correspondence from any Governmental Authority related to
the likely wind-up or termination (in whole or in part) of any Canadian Defined
Benefit Plan; and (v) the wind-up or partial wind-up of a Canadian Defined
Benefit Plan. Notwithstanding anything to the contrary herein, a Canadian
Pension Termination Event shall not include any event that relates to the
partial wind-up or termination of solely a defined contribution component of a
Canadian Defined Benefit Plan.

“Canadian Prime Rate” shall mean, for any period, the rate per annum determined
by the Administrative Agent to be the higher of (i) the rate of interest per
annum most recently announced or established by JPMorgan Chase Bank, N.A.,
Toronto Branch as its reference rate in effect on such day for determining
interest rates for Canadian Dollar denominated commercial loans in Canada and
commonly known as “prime rate” (or its equivalent or analogous such rate), such
rate not being intended to be the lowest rate of interest charged by JPMorgan
Chase Bank, N.A., Toronto Branch and (ii) the sum of (a) the yearly interest
rate to which the one-month CDOR Rate is equivalent plus (b) one percent (1.0%).
Any change in such rate due to a change in the “prime rate” or CDOR Rate shall
be effective as of the opening of business on the day of such change in the
“prime rate” or the CDOR Rate, as the case may be.

“Canadian Prime Rate Loan” shall mean a Swingline Loan denominated in Canadian
Dollars.

“Canadian Prime Rate Borrowing” shall mean a Borrowing of Swingline Loans
comprised of Canadian Prime Rate Loans.

“Canadian Revolving Exposure” means, at any particular time, the sum of (a) the
Dollar Equivalent of the principal amount of the Canadian Revolving Loans
outstanding at such time, (b) the Canadian LC Exposure outstanding at such time
and (c) the Dollar Equivalent of the principal amount of the Swingline Loans
denominated in Canadian Dollars outstanding at such time.

 

CREDIT AGREEMENT, Page 6



--------------------------------------------------------------------------------

“Canadian Revolving Loans” means the revolving loans made by Lenders holding
Canadian Revolving Commitments under Section 2.01.

“Canadian Revolving Sublimit” means $225,000,000.

“Canadian Security Agreement” means the Canadian Pledge and Security Agreement
among the Administrative Agent, the Canadian Borrower and the other Canadian
Loan Parties in form and substance reasonably acceptable to the Administrative
Agent.

“Canadian Subsidiary” means any Subsidiary of the Parent Borrower incorporated
or otherwise organized under the laws of Canada or any province or territory
thereof.

“Canadian Swap Obligations” means all Swap Obligations to the extent the
applicable Covered Party is a Canadian Subsidiary.

“Capital Expenditures” means, for any period and a Person, without duplication
(a) the additions to property, plant and equipment and other capital
expenditures of such Person and its consolidated subsidiaries that are (or would
be) set forth in a consolidated statement of cash flows of such Person for such
period prepared in accordance with GAAP and (b) Capital Lease Obligations
incurred by such Person and its consolidated subsidiaries during such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CDOR Loan Rate” means the CDOR Rate plus, in the case of any Lender that is not
a Schedule I Lender, 0.10% per annum.

“CDOR Rate” means, on any day when a CDOR Rate Loan is to be made pursuant
hereto, the per annum rate of interest which is the rate determined as being the
arithmetic average of the annual yield rates applicable to Canadian Dollar
bankers’ acceptances having a term comparable to such Interest Period of the
CDOR Rate Loan requested by the applicable Borrower displayed and identified as
such on the display referred to as the “CDOR Page” (or any display substituted
therefor) of Reuters Monitor Money Rates Service (or any successor thereto or
Affiliate thereof) as at approximately 11:00 a.m. (Toronto time) on the date of
the commencement of such Interest Period; provided, however, if such a rate does
not appear on such CDOR Page, then the CDOR Rate, on any day, shall be the
discount rate quoted by the Administrative Agent or, in the event that the
Administrative Agent does not at such time issue bankers’ acceptances, the Bank
of Montreal (determined as of 11:00 a.m. (Toronto time) on such day) which would
be applicable in respect of an issue of bankers’ acceptances having a term
comparable to such Interest Period of the CDOR Rate Loan requested by the
applicable Borrower on such day, or if such day is not a Business Day, then on
the immediately preceding Business Day.

“CDOR Rate Borrowing” shall mean a Borrowing comprised of CDOR Rate Loans.

 

CREDIT AGREEMENT, Page 7



--------------------------------------------------------------------------------

“CDOR Rate Loan” shall mean a Loan denominated in Canadian Dollars made by the
Lenders (or any one of them) to the applicable Borrower which bears interest at
a rate based on the CDOR Loan Rate.

“Change in Control” means any of the following: (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof), of Equity Interests representing more than 50% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in the Parent Borrower; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of
Parent Borrower by Persons who were neither (i) nominated by the board of
directors of Parent Borrower nor (ii) appointed or elected by directors so
nominated; or (c) the occurrence of a “Change of Control” or any comparable
event resulting in a requirement for the Parent Borrower to make an offer to
purchase any Pari Passu Notes, any Refinancing Notes or any Refinancing Junior
Loans with an aggregate principal amount outstanding in excess of the Threshold
Amount, as the term “Change of Control” or those events are defined under any of
the documentation evidencing and governing any of the Pari Passu Notes, any
Refinancing Notes or any Refinancing Junior Loans, as applicable.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation, implementation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided, however, that notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision or by United States or foreign regulatory authorities, in
each case pursuant to Basel III, and (ii) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof, shall in each case be deemed to be a Change in Law, regardless of the
date enacted, adopted, issued or implemented but solely to the extent the
relevant increased costs or loss of yield would have been included if they had
been imposed under applicable increased cost provisions and only to the extent
the applicable Lender is requiring reimbursement therefor from similarly
situated borrowers under comparable syndicated credit facilities (to the extent
such Lender has the right to do so under its credit facilities with similarly
situated borrowers).

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, USD Only
Revolving Loans, USD/CAD Revolving Loans, Term Loans, USD Term Loans, CAD Term
Loans, Swingline Loans, Loans made pursuant to any Specified Refinancing Debt
constituting revolving facility commitments, Loans made pursuant to any
Specified Refinancing Debt constituting term loans, Loans made pursuant to an
Incremental Revolving Commitment (other than an Incremental Commitment that is
an increase of an existing revolving commitment) or Loans made pursuant to an
Incremental Term Facility and, when used in reference to any Commitment, refers
to whether such Commitment is a Revolving Commitment, USD Only Revolving
Commitment, USD/CAD Revolving Commitment, Term Commitment, USD Term Commitment,
CAD Term Commitment, Specified Refinancing Debt constituting revolving facility
commitment, Specified Refinancing Debt constituting term loan commitment, an
Incremental Revolving Commitment (other than an Incremental Commitment that is
an increase of an existing revolving commitment) or a commitment for Incremental
Term Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

CREDIT AGREEMENT, Page 8



--------------------------------------------------------------------------------

“Collateral” means, collectively, all of the assets and property (including
Equity Interests) and interests therein and proceeds thereof, whether now owned
or hereafter acquired, in or upon which a Lien is granted pursuant to any of the
Security Documents as security for the Obligations or the Canadian Obligations,
as applicable.

“Commitment” means a Revolving Commitment or the Term Commitment, or any
combination thereof (as the context requires).

“Commitment Parties” means J.P. Morgan Securities LLC, JPMorgan Chase Bank, N.A.
and Bank of Montreal, acting under its trade name BMO Capital Markets.

“Company Material Adverse Effect” means any event, change or effect that, when
taken individually or together with all other events, changes and effects, is,
or would reasonably be expected to be, materially adverse to the business,
financial condition, or results of operations of Rothsay, taken as a whole, or
will prevent consummation of the transactions contemplated under the Rothsay
Acquisition Agreement or otherwise will prevent the Parent Borrower or the
Seller (as defined in the Rothsay Acquisition Agreement) from performing its
obligations under the Rothsay Acquisition Agreement in any material respect;
provided, however, that none of the following (either alone or in combination)
shall be deemed to constitute, and none of the following shall be taken into
account in determining whether there has been or will be a Company Material
Adverse Effect: (a) any failure to meet internal projections (provided that the
underlying cause or causes of such failure may be taken into account in
determining whether a Company Material Adverse Effect has occurred); or (b) any
event, change or effect (including any litigation, loss of employees,
cancellation or delay in customer orders, reduction in revenues or income, or
disruption of business relationships) arising from or attributable or relating
to: (i) the announcement or pendency of the transactions contemplated by the
Rothsay Acquisition Agreement, (ii) conditions affecting the industry in which
Rothsay operates, (iii) conditions affecting Canadian or United States’
economies or financial markets, (iv) war, act of terrorism, civil unrest or
similar event, (v) compliance with the terms of, or taking any action required
by, the Rothsay Acquisition Agreement, (vi) the taking of any action approved
by, or consented to by, the Parent Borrower and the Commitment Parties in
writing, (vii) any change in applicable laws, rules or regulations, and any
changes in the interpretation thereof, or (viii) any matter that is disclosed
clearly, fully and accurately in the Seller’s disclosure letter delivered to the
Parent Borrower by the Seller concurrently with the execution and delivery of
the Rothsay Acquisition Agreement, and, as to each such matter, the implications
as to materiality are clear in the disclosure item, and the underlying facts
relating thereto remain unchanged prior to the Closing; provided, however, that,
solely with respect to the foregoing clause (viii), if either (a) a matter
disclosed in such disclosure letter is disclosed vaguely, ambiguously,
inaccurately or incompletely or (b) a change occurs with respect to the
underlying facts relating to a matter that is disclosed in such disclosure
letter, then, in either case, such matter shall no longer be included in the
exclusion from the definition of “Company Material Adverse Effect” set forth in
the foregoing clause (viii); provided, further, that, in the case of each of
clauses (ii), (iii), (iv) and (vii), such event, change or effect does not
disproportionately affect Rothsay relative to other businesses operating in the
same industry in Canada.

“Consolidated Net Income” means, for any period and any Person (a “Subject
Person”), such Subject Person’s consolidated net income (or loss) determined in
accordance with GAAP, but excluding any extraordinary, nonrecurring,
nonoperating or noncash gains, charges or losses, including or in addition, the
following:

(a) the income (or loss) of any Unrestricted Subsidiary, any other Person who is
not a Restricted Subsidiary but whose accounts would be consolidated with those
of the Subject Person in the Subject Person’s consolidated financial statements
in accordance with GAAP or any

 

CREDIT AGREEMENT, Page 9



--------------------------------------------------------------------------------

other Person (other than a Restricted Subsidiary) in which the Subject Person or
a subsidiary has an ownership interest (including any joint venture); provided,
however, that Consolidated Net Income shall include amounts in respect of the
income of such when actually received in cash by the Subject Person or such
subsidiary in the form of dividends or similar distributions;

(b) any gains or losses accrued on foreign currency receivables or on foreign
currency payables of the Subject Person or a subsidiary organized under the laws
of the United States which are not realized in a cash transaction;

(c) the income or loss of any foreign subsidiary or of any foreign Person (other
than a subsidiary) in which the Subject Person or subsidiary has an ownership
interest to the extent that the Dollar Equivalent amount of the income contains
increases or decreases due to the fluctuation of a foreign currency exchange
rate after the Effective Date; and

(d) the income or loss of any Person acquired by the Subject Person or a
subsidiary for any period prior to the date of such acquisition (provided such
income or loss may be included in the calculation of Adjusted EBITDA to the
extent provided in the definition thereof).

It is understood that any fees, expenses and charges incurred in connection with
the consummation of the Transactions (other than consolidated interest expense
relating thereto),including any expenses relating to the extinguishment of
Indebtedness shall be excluded from the calculation of Consolidated Net Income.

“Consolidated Net Tangible Assets” means Consolidated Total Assets after
deducting:

(a) all current liabilities;

(b) any item representing investments in Unrestricted Subsidiaries; and

(c) all goodwill, trade names, trademarks, patents, unamortized debt discount
and expense and other intangibles.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of assets appearing on a consolidated balance sheet of the Parent
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Party” means each Loan Party and any other Subsidiary of the Parent
Borrower designated by the Parent Borrower as a “Covered Party” for purposes of
this Agreement.

“Credit Facilities” means the Revolving Facility and the Term Facility.

“Criminal Code (Canada)” means the Criminal Code (Canada), R.S.C., 1985 c. C-46,
as amended.

 

CREDIT AGREEMENT, Page 10



--------------------------------------------------------------------------------

“Darling Canada” means Darling International Canada Inc., a wholly-owned direct
or indirect Subsidiary of the Parent Borrower formed under the laws of the
province of New Brunswick, Canada.

“Date of Full Satisfaction” means, as of any date, that on or before such date:
(i) the principal of and interest accrued to such date on each Loan (other than
the contingent LC Exposure) shall have been paid in full in cash, (ii) all fees,
expenses and other amounts then due and payable which constitute Loan
Obligations (other than the contingent LC Exposure and other contingent amounts
for which no claim or demand has been made) shall have been paid in full in
cash, (iii) the Commitments shall have expired or been terminated, and (iv) the
contingent LC Exposure shall have been secured by: (A) the grant of a first
priority, perfected Lien on cash or cash equivalents in an amount at least equal
to 102% of the amount of such LC Exposure or other collateral which is
reasonably acceptable to the Issuing Bank or (B) the issuance of a
“back–to–back” letter of credit in form and substance reasonably acceptable to
the Issuing Bank with an original face amount at least equal to 102% of the
amount of such LC Exposure.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that has: (a) failed to fund any portion of
its Loans or participations in Letters of Credit or Swingline Loans within two
Business Days of the date required to be funded by it hereunder, (b) notified
the Parent Borrower, the Administrative Agent, the Issuing Bank, the Swingline
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or generally under other agreements in which it commits to extend
credit, (c) failed, within two Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans; provided that any Lender that
has failed to give such timely confirmation shall cease to be a Defaulting
Lender under this clause (c) immediately upon the delivery of such confirmation,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within two Business Days of
the date when due, unless the subject of a good faith dispute, or (e) (i) become
or is insolvent or has a parent company that has become or is insolvent or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity Interests in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate disavow or disaffirm any contracts or agreements made with
such Lender.

“Deposit Obligations” means all obligations, indebtedness, and liabilities of
the Covered Parties, or any one of them, to any Lender or any Affiliate of any
Lender which have been designated by the Parent Borrower by written notice to
the Administrative Agent as entitled to the security of the Collateral and which
arise pursuant to any treasury, purchasing card, deposit, lock box or cash
management services or arrangements (including in connection with any automated
clearing house transfers of funds or any similar transactions between the Parent
Borrower or any Subsidiary Loan Party and any Lender, Affiliate of a Lender,
Issuing Bank or the Administrative Agent) entered into by such Lender or
Affiliate with the

 

CREDIT AGREEMENT, Page 11



--------------------------------------------------------------------------------

Covered Parties, or any one of them, whether now existing or hereafter arising,
whether direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, including, without
limitation, the obligation, indebtedness, and liabilities of the Covered
Parties, or any one of them, to repay any credit extended in connection with
such arrangements, interest thereon, and all fees, costs, and expenses
(including reasonable attorneys’ fees and expenses) provided for in the
documentation executed in connection therewith.

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Parent Borrower in good faith) of non-Cash consideration received by the
Parent Borrower or a Restricted Subsidiary in connection with a Disposition
pursuant to Section 6.05(o) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the Parent
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the amount of cash or Permitted Investments received in connection
with a subsequent sale or conversion of such Designated Non-Cash Consideration
to cash or Permitted Investments).

“Disclosed Matters” means all the matters disclosed in on the Schedules hereto
or in the Parent Borrower’s reports to the Securities and Exchange Commission on
form 10-K for the fiscal year ended December 29, 2012 or the 10-Qs for the
fiscal quarters ended March 30, 2013 and June 29, 2013. For the avoidance of
doubt, the disclosure in the Disclosed Matters shall not be deemed to include
any risk factor disclosures contained under the heading “Risk Factors,” any
disclosure of risks included in any “forward-looking statements” disclaimer or
any other statements that are similarly predictive or forward-looking in nature.

“Disposition” has the meaning assigned to such term in Section 6.05.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligations or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interest that would constitute Disqualified
Equity Interests, in each case, on or prior to the 91st day following the Term
Loan Maturity Date; provided that (i) any Equity Interests that would constitute
Disqualified Equity Interests solely because the holders thereof have the right
to require the Parent Borrower to repurchase such Disqualified Equity Interests
upon the occurrence of a change of control or asset sale shall not constitute
Disqualified Equity Interests if the terms of such Equity Interests (and all
securities into which it is convertible or for which it is ratable or
exchangeable) provide that the Parent Borrower may not repurchase or redeem any
such Equity Interests (and all securities into which it is convertible or for
which it is ratable or exchangeable) pursuant to such provision unless the Loan
Obligations are fully satisfied simultaneously therewith and (ii) only the
portion of the Equity Interests meeting one of the foregoing clauses (a) through
(d) prior to the date that is 91 days after the Term Loan Maturity Date will be
deemed to be Disqualified Equity Interests.

“Disqualified Institution” means (i) those Persons that are competitors of the
Parent Borrower or its subsidiaries or Rothsay or (ii) such other Persons, in
each case, identified in writing to the Administrative Agent prior to the
Effective Date (in each case, together with any person that is a readily
identifiable Affiliate of any person set forth in clauses (i) and (ii); provided
that the Parent Borrower, upon reasonable notice to the Administrative Agent
after the Effective Date shall be permitted to supplement in writing the list of
Persons that are Disqualified Institutions to the extent such supplemented
Person is either a competitor that is an operating company or an Affiliate of
any operating company competitor (other than an Affiliate that is a Bona Fide
Debt Fund, unless such Person is otherwise a Disqualified Institution under
clause (ii) above).

 

CREDIT AGREEMENT, Page 12



--------------------------------------------------------------------------------

“Documentation Agents” has the meaning assigned to such term in the preamble
hereto.

“dollars” or “$” refers to lawful money of the United States of America.

“Dollar Equivalent” shall mean, at any date of determination, (a) with respect
to any amount denominated in dollars, such amount, and (b) with respect to any
amount denominated in any currency other than dollars, the equivalent amount
thereof in dollars as determined by the Administrative Agent at such time on the
basis of the Spot Rate in effect on such date for the purchase of dollars with
such currency. The Dollar Equivalent at any time of the amount of any Letter of
Credit, LC Disbursement or Loan denominated in Canadian Dollars shall be the
amount most recently determined as provided in Section 1.06.

“Domestic Loan Party” means the Parent Borrower and each other Loan Party that
is a Domestic Subsidiary.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Domestic Subsidiary Loan Party” means a Loan Party that is a Domestic
Subsidiary.

“EBITDA” means, for any period and any Person, the total of the following each
calculated without duplication on a consolidated basis for such period:
(a) Consolidated Net Income; plus (b) any provision for (or less any benefit
from) income or franchise taxes included in determining Consolidated Net Income;
plus (c) interest expense (including the interest portion of Capital Lease
Obligations) deducted in determining Consolidated Net Income; plus
(d) amortization and depreciation expense deducted in determining Consolidated
Net Income; plus (e), to the extent not disregarded in the calculation of
Consolidated Net Income, non-cash charges.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.04(b) (subject to receipt of such consents, if any, as
may be required for the assignment of the applicable Loans and/or Commitments to
such Person under Section 10.04(b)); provided that in any event, “Eligible
Assignee” shall not include (i) any natural person or (ii) any Disqualified
Institution.

“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices, binding
agreements or other legally enforceable requirements issued, promulgated or
entered into by any Governmental Authority, regulating, relating in any way to
or imposing standards of conduct concerning the environment, preservation or
reclamation of natural resources or health and safety as it relates to
environmental protection.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Person resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) the release of any Hazardous Materials into the environment or (d) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Accretive Investment” has the meaning set forth in Section 6.04(l).

 

CREDIT AGREEMENT, Page 13



--------------------------------------------------------------------------------

“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests or any warrants, options or other rights to
acquire such interests but excluding any debt securities convertible into such
Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of a non-exempt Prohibited Transaction; (c) any failure by any Pension
Plan to satisfy the minimum funding standards (within the meaning of Sections
412 or 430 of the Code or Section 302 of ERISA) applicable to such Pension Plan,
whether or not waived; (d) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan, the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure by any Loan Party or any of its ERISA Affiliates to
make any required contribution to a Multiemployer Plan; (e) the incurrence by
any Loan Party or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Pension Plan, including but not
limited to the imposition of any Lien in favor of the PBGC or any Pension Plan;
(f) a determination that any Pension Plan is, or is reasonably expected to be,
in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (g) the receipt by any Loan Party or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan under Section 4042 of ERISA; (h) the incurrence by any Loan
Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Pension Plan or Multiemployer Plan;
(i) the failure by any Loan Party or any of its ERISA Affiliates to make any
required contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of
the Code; (j) the receipt by any Loan Party or any of its ERISA Affiliates of
any notice, or the receipt by any Multiemployer Plan from a Loan Party or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
Insolvent, in Reorganization or in endangered or critical status (within the
meaning of Section 432 of the Code or Section 305 of ERISA) or (k) with respect
to any Foreign Benefit Plan, (A) the failure to make or remit any employer or
employee contributions required by applicable law or by the terms of such
Foreign Benefit Plan; (B) the failure to register or loss of registration in
good standing with applicable regulatory authorities of any such Foreign Benefit
Plan required to be registered; or (C) the failure of such Foreign Benefit Plan
to comply with any material provisions of applicable law or regulations or with
the material terms of such Foreign Benefit Plan.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate but does not include any
Loan or Borrowing bearing interest at a rate determined by reference to clause
(c) of the definition of the term “Alternative Base Rate”.

“Event of Default” has the meaning assigned to such term in Section 8.01.

“Excluded Subsidiary” means (i) any Subsidiary that is not a wholly-owned
Subsidiary, (ii) any Foreign Subsidiary (other than, from and after the Canadian
Borrower Joinder Date, any Canadian Subsidiary), (iii) any Unrestricted
Subsidiary, (iv) any subsidiary that is prohibited by applicable law,

 

CREDIT AGREEMENT, Page 14



--------------------------------------------------------------------------------

regulation or Contractual Obligation from entering into (and providing the
guarantees pursuant to) the Guaranty Agreement (including if it is not within
the legal capacity of such Loan Party to do so (whether as a result of financial
assistance, corporate benefit or thin capitalization rule or otherwise)) or that
would require the consent, approval, license or authorization of a Governmental
Authority in order to enter into (and provide the guarantees pursuant to) the
Guaranty Agreement, (v) any Domestic Subsidiary if substantially all of its
assets consist of the debt or Equity Interests of one or more direct or indirect
Foreign Subsidiaries (other than, from and after the Canadian Borrower Joinder
Date in respect of any Canadian Subsidiaries directly owned by such Domestic
Subsidiary), (vi) not-for-profit Subsidiaries, (vii) captive insurance
Subsidiaries, (viii) any Immaterial Subsidiary and (ix) any Subsidiary to the
extent that the burden, difficulty, consequence or cost of entering into (and
providing the guarantees pursuant to) the applicable Guaranty Agreement
outweighs the benefit afforded thereby as reasonably determined by the
Administrative Agent and the Parent Borrower; provided, that notwithstanding
anything to the contrary contained in this Agreement, no Subsidiary shall be an
“Excluded Subsidiary” if such Subsidiary enters into, or is required to enter
into, a guarantee of (or becomes, or is required to become, a borrower or other
obligor under) any obligations of the Parent Borrower or any Domestic Subsidiary
thereof under any Pari Passu Notes, Refinancing Notes or any Refinancing Junior
Loans or any Permitted Refinancing of any such Pari Passu Notes, Refinancing
Notes or any Refinancing Junior Loans, in each case, to the extent then
outstanding.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Loan Parties hereunder, (a) income, franchise
or similar taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in which it is doing
business, or in which it had a present or former connection (other than such
connection arising solely from any Secured Party having executed, delivered, or
performed its obligations or received a payment under, or enforced, any Loan
Document) or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which a Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by a Borrower under Section 2.19(b)), any United States withholding
tax that is imposed on amounts payable to such Foreign Lender (including as a
result of FATCA) at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(f), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from a Borrower with respect to such withholding tax pursuant to
Section 2.17(a), (d) in the case of a non-Foreign Lender (other than an assignee
pursuant to a request by a Borrower under Section 2.19(b)), any United States
backup withholding tax that is imposed on accounts payable to such non-Foreign
Lender at the time such non-Foreign Lender becomes a party to this Agreement,
(e) any amounts paid or payable on “outstanding debts to specified
non-residents” as defined in subsection 18(5) of the Income Tax Act (Canada)
which are recharacterized as a dividend under the provisions of the Income Tax
Act (Canada) and (f) all liabilities, penalties and interest with respect to any
of the foregoing excluded taxes.

“Existing Credit Agreement” has the meaning provided in the preamble hereto.

“Expiration Date” means the later of (a) December 31, 2013 and (b) the date the
“End Date” (as defined in the Acquisition Agreement) is extended to in
accordance with Section 10.4(a) of the Rothsay Acquisition Agreement, provided
such date in this clause (b) shall not extend beyond February 28, 2014.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

CREDIT AGREEMENT, Page 15



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Covenants” means the covenants set forth in Sections 7.01, 7.02 and
7.03.

“Financial Officer” means the chief financial officer, executive vice president
of finance and administration, principal accounting officer, treasurer or
controller of, unless otherwise noted, the Parent Borrower (or any other officer
acting in substantially the same capacity of the foregoing).

“Foreign Benefit Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
United States law and is sponsored, maintained or contributed to by any Loan
Party or any ERISA Affiliate.

“Foreign Currency Letter of Credit” shall mean any Letter of Credit denominated
in Canadian Dollars.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Loan Party” means any Foreign Subsidiary that is a
Subsidiary Loan Party.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation (including any
obligations under an operating lease) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation (including any obligations under an operating
lease) of the payment thereof, (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

CREDIT AGREEMENT, Page 16



--------------------------------------------------------------------------------

“Guaranty Agreement” means the guaranty agreement of the Loan Parties in respect
of the Obligations (and/or the Canadian Obligations as set forth therein) in the
form of Exhibit B hereto.

“Hazardous Materials” means any material, substance or waste regulated pursuant
to or that could give rise to liability under, or classified, characterized or
regulated as “hazardous,” “toxic,” “radioactive” or a “pollutant” or contaminant
under, Environmental Laws, including petroleum or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls, and
infectious or medical wastes.

“Immaterial Subsidiary” means, any Restricted Subsidiary of the Parent Borrower
designated by the Parent Borrower pursuant to written notice provided to the
Administrative Agent as an “Immaterial Subsidiary”; provided the EBITDA of the
Immaterial Subsidiaries, individually or collectively, for the 4 fiscal quarter
period ended most recently prior to such date shall not exceed 5% of the EBITDA
of the Parent Borrower and its Subsidiaries taken as a whole. As of the
Effective Date, Bio-Energy Products LLC, a Delaware limited liability company,
has been designated as an Immaterial Subsidiary.

“Increased Amount Date” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Amount” means, at any time, (i) $375,000,000 plus (ii) additional
amounts if, after giving effect to the incurrence of any Incremental Facilities
(which for this purpose will be deemed to include the full amount of any
Incremental Revolving Facility assuming the full amount of such increase had
been drawn and/or the full amount of such facility was drawn) the Parent
Borrower is in compliance, on a Pro Forma Basis, with a Secured Leverage Ratio
of 3.00 to 1.00 as of the end of the most recent fiscal quarter for which
financial statements were required to be delivered under Section 5.01(a) or (b);
provided that for purposes of clause (ii), if the proceeds of the relevant
Incremental Facility will be applied to finance a Permitted Acquisition,
compliance with the Secured Leverage Ratio will be determined as of the date of
the execution of the definitive agreement with respect thereto to the extent the
closing of such Permitted Acquisition is no more than 180 days from such date of
execution, it being understood that to the extent such closing is more than 180
days after the date of such execution, such compliance will be calculated as of
the date the applicable Indebtedness is incurred (the determination method set
forth in this proviso as it relates to compliance with an particular incurrence
test set forth in this Agreement for the purposes of transactions relating to
making a Permitted Acquisition, the “Permitted Acquisition Determination
Method”). For the avoidance of doubt, the amount in clause (i) above shall be
reduced by the aggregate amount of all Incremental Term Loans made plus all
Incremental Revolving Commitments established prior to such time pursuant to
Section 2.20(a) in reliance on such clause (i).

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Parent Borrower, among the Borrowers, the Administrative Agent and one or more
Incremental Term Lenders and/or Incremental Revolving Lenders.

“Incremental Facility” means any facility established by the Lenders pursuant to
Section 2.20.

“Incremental Facility Activation Notice” means a notice substantially in the
form of Exhibit E.

“Incremental Revolving Commitment” means the Revolving Commitment, or if
applicable, additional revolving commitments under this Agreement, of any
Lender, established pursuant to Section 2.20, to make Incremental Revolving
Loans (and other revolving credit exposure available) to a Borrower.

 

CREDIT AGREEMENT, Page 17



--------------------------------------------------------------------------------

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loans” means the Revolving Loans made by one or more
Lenders to a Borrower pursuant to Section 2.20.

“Incremental Term Lender” means each Lender which holds an Incremental Term
Loan.

“Incremental Term Loans” means the Term Loans made by one or more Lenders to a
Borrower pursuant to Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments; (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person; (d) all obligations of such Person in respect
of the deferred purchase price of property (excluding trade payables) which
purchase price is due more than six months after the date of placing such
property in service or taking delivery of title thereto; (e) all Indebtedness of
others secured by any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed; provided that the
amount of such Indebtedness will be the lesser of (i) the fair market value of
such asset as determined by such Person in good faith on the date of
determination and (ii) the amount of such Indebtedness of other Persons; (f) all
Capital Lease Obligations of such Person; (g) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit,
bankers’ acceptances or other similar instruments; (h) all obligations of such
Person in respect of mandatory redemption or cash mandatory dividend rights on
Disqualified Equity Interests; (i) all obligations of such Person under any Swap
Agreement; and (j) all Guarantees by such Person in respect of the foregoing
clauses (a) through (i). The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. The amount of the obligations of the Parent Borrower or any
Subsidiary in respect of any Swap Agreement shall, at any time of determination
and for all purposes under this Agreement, be the maximum aggregate amount
(giving effect to any netting agreements) that the Parent Borrower or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time giving effect to current market conditions notwithstanding any
contrary treatment in accordance with GAAP.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
September 2013 relating to the Parent Borrower and the Transactions.

“Insolvent” with respect to any Multiemployer Plan, means the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Interest Charges” means for any period, the sum of the following for the Parent
Borrower and the Restricted Subsidiaries calculated on a consolidated basis in
accordance with GAAP without duplication for such period: (a) the aggregate
amount of interest, including payments in the nature of interest under Capital
Lease Obligations, paid in cash; plus (b) on a pro forma basis, the Interest
Charges pursuant to clause (a) above of each Prior Target (or, as applicable,
the Interest Charges pursuant to clause (a) above of a Prior Target specifically
attributable to the assets acquired from such Prior Target and continuing after
such acquisition), with pro forma adjustment thereto to reflect the incurrence
of any

 

CREDIT AGREEMENT, Page 18



--------------------------------------------------------------------------------

additional or replacement Indebtedness in connection with the acquisition of
such Prior Target or assets (determined at the prevailing interest rate on such
Indebtedness on the date incurred) and the payment of any Indebtedness of such
Prior Target in connection with such acquisition, for any portion of such period
occurring prior to the date of the acquisition of such Prior Target (or the
related assets, as the case may be); minus (c) the Interest Charges of each
Prior Company pursuant to clause (a) above and, as applicable but without
duplication, the Interest Charges pursuant to clause (a) above of the Parent
Borrower and each Restricted Subsidiary specifically attributable to all Prior
Assets, with pro forma adjustment thereto to reflect the assumption, repayment
or retirement of Indebtedness of the Parent Borrower or its Restricted
Subsidiaries in connection with the disposal of such Prior Company or Prior
Assets, in each case for any portion of such period occurring prior to the date
of the disposal of such Prior Companies or Prior Assets; provided that for the
purposes of determining the Interest Coverage Ratio for the periods ending on
the last day of each of the first, second and third fiscal quarters following
the Effective Date, Interest Charges for the relevant period shall be deemed to
equal Interest Charges for such fiscal quarter (and, in the case of the latter
two such determinations, for such fiscal quarter and each previous fiscal
quarter ending after the Effective Date) multiplied by 4, 2 and 4/3,
respectively.

“Interest Coverage Ratio” means, as of the end of any fiscal quarter, the ratio
of:

(a) Adjusted EBITDA for Parent Borrower and the Restricted Subsidiaries
calculated on a consolidated basis in accordance with GAAP for the period of
four (4) consecutive fiscal quarters then ended, to

(b) Interest Charges for the period of four (4) consecutive fiscal quarters then
ended.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan or CDOR Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing or CDOR Rate Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing or CDOR Rate
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the applicable Borrower may elect or twelve months if
requested by the applicable Borrower and available to from all applicable
Lenders, provided, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Rate”: as defined in the definition of “LIBO Rate”.

“Investment” has the meaning assigned to such term in Section 6.04.

 

CREDIT AGREEMENT, Page 19



--------------------------------------------------------------------------------

“Issuing Bank” means JPMorgan Chase Bank, N.A., and TD Bank, N.A. and, with
respect to any Letters of Credit described on Schedule 1.01 and outstanding on
the Effective Date, PNC Bank, National Association, Comerica Bank, TD Bank,
N.A., each in its capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.05(i). The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank and the Borrowers may, in their discretion,
arrange for one or more Letters of Credit to be issued by one or more of the
other Revolving Lenders. In the event an Affiliate or other Revolving Lender
issues a Letter of Credit hereunder under the terms of the foregoing sentence,
the term “Issuing Bank” shall include any such Affiliate or Revolving Lender
with respect to Letters of Credit issued by such Affiliate or Revolving Lender,
as applicable.

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or commitment hereunder at
such time, including the latest maturity or expiration date of any then existing
Term Loan, Incremental Term Loan, Revolving Commitment, Incremental Revolving
Commitment, Refinancing Note or Refinancing Junior Loan.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Borrowers at such time. The
LC Exposure of any Revolving Lender at any time shall be its Applicable
Percentage (or in the case of Letters of Credit denominated in Canadian Dollars,
USD/CAD Applicable Percentage) of the total LC Exposure at such time.

“Lenders” means (a) for all purposes, the Persons listed on Schedule 2.01 and
any other Person that shall have become a party hereto pursuant to an
Incremental Assumption Agreement or an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or otherwise and (b) for purposes of the definitions of “Swap
Obligations”, “Deposit Obligations” and “Secured Parties” only, shall include
any Person who was a Lender or an Affiliate of a Lender at the time a Swap
Agreement or Deposit Obligation was entered into by one or more of the Covered
Parties, even though, at a later time of determination, such Person no longer
holds any Commitments or Loans hereunder. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender. As a result of clause (b) of
this definition, the Swap Obligations and Deposit Obligations owed to a Lender
or its Affiliates shall continue to be “Swap Obligations” and “Deposit
Obligations”, respectively, entitled to share in the benefits of the Collateral
as herein provided, even though such Lender ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any letter of credit described on Schedule 1.01 and outstanding on the
Effective Date.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by the British Bankers
Association (or any other Person that takes over the administration of such
rate) for dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period;
provided, that, if the Screen Rate shall not be available at

 

CREDIT AGREEMENT, Page 20



--------------------------------------------------------------------------------

such time for such Interest Period (an “Impacted Interest Period”) with respect
to dollars, then the LIBO Rate shall be the Interpolated Rate at such time.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available in dollars) that is shorter than the Impacted Interest
Period and (b) the Screen Rate for the shortest period (for which that Screen
Rate is available for dollars) that exceeds the Impacted Interest Period, in
each case, at such time.

“Lien” means any mortgage, pledge, security interest, encumbrance,
hypothecation, lien or charge of any kind in the nature of security (including
any conditional sale agreement, title retention agreement or lease in the nature
thereof); provided that in no event shall an operating lease be deemed to
constitute a Lien.

“Loan Documents” means this Agreement, the Guaranty Agreement, the U.S. Security
Agreement, the Canadian Security Agreement, any promissory note delivered
pursuant to Section 2.09(e) and any other document or instrument designated by
the Parent Borrower and the Administrative Agent as a “Loan Document”.

“Loan Obligations” means all obligations, indebtedness, and liabilities of the
Loan Parties, or any one of them, to the Administrative Agent and the Lenders
arising pursuant to any of the Loan Documents, whether now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, including,
without limitation, the obligation of the Loan Parties to repay the Loans, the
LC Disbursements, interest on the Loans and LC Disbursements, and all fees,
costs, and expenses (including reasonable attorneys’ fees and expenses) provided
for in the Loan Documents.

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Loan
Parties.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means, with respect to any extensions of credit hereunder
denominated in dollars, Chicago time and with respect to any extensions of
credit hereunder denominated in Canadian Dollars, Toronto time.

“Material Adverse Effect” means a material and adverse effect on (a) the
business, assets, property, financial condition or results of operations of the
Parent Borrower and the Restricted Subsidiaries, taken as a whole, (b) the
validity or enforceability of any of the Loan Documents or (c) the rights of or
remedies available to the Administrative Agent or any of the Lenders under any
Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit but including, without limitation, obligations in respect of one or more
Swap Agreements) of any one or more of the Parent Borrower and the Restricted
Subsidiaries in an aggregate principal amount exceeding $50,000,000.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

CREDIT AGREEMENT, Page 21



--------------------------------------------------------------------------------

“Net Proceeds” means, with respect to any Prepayment Event (or, for purposes of
the Available Amount, the issuance of Equity Interests) (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
fees and out-of-pocket expenses (including underwriting discounts, investment
banking fees, commissions, collection expenses and other customary transaction
costs) paid or reasonably estimated to be payable by the Parent Borrower and the
Restricted Subsidiaries in connection with such event, (ii) in the case of a
Disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments made by the Parent Borrower and the Restricted Subsidiaries as a result
of such event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event, and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) by
the Parent Borrower and the Restricted Subsidiaries, and the amount of any
reserves established by the Parent Borrower and the Restricted Subsidiaries to
fund contingent liabilities reasonably estimated to be payable, in each case
that are directly attributable to such event (as determined reasonably and in
good faith by a Financial Officer of the Parent Borrower).

“Obligations” means all Loan Obligations, the Swap Obligations and all Deposit
Obligations.

“OFAC” has the meaning set forth in Section 3.18(b).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document including any
interest, additions to tax or penalties applicable thereto.

“Parent Borrower” means Darling International Inc., a Delaware corporation.

“Pari Passu Liens” shall mean any Lien on the Collateral granted to the
Administrative Agent for the benefit of the Pari Passu Noteholders pursuant to
the U.S. Security Agreement, the Canadian Security Agreement and/or any of the
other Security Documents securing the Pari Passu Notes Obligations.

“Pari Passu Notes” means the Senior Unsecured Notes due December 17, 2018 issued
by the Parent Borrower in the aggregate principal amount of $250,000,000, as
amended, restated, refinanced, replaced or otherwise modified from time to time
(including any Permitted Refinancing Indebtedness specifically designated as
such by the Parent Borrower in respect thereof).

“Pari Passu Notes Documents” means the Indenture dated December 17, 2010, among
the Parent Borrower, U.S. Bank National Association, as trustee and the other
parties thereto or any similar agreement relating to any Permitted Refinancing
Indebtedness specifically designated as such by the Parent Borrower in respect
of the Pari Passu Notes.

“Pari Passu Notes Obligations” means the “Obligations” (as such term is defined
in the Pari Passu Notes Documents as of the date of the Effective Date) of the
Parent Borrower and its Subsidiaries arising under and in respect of the Pari
Passu Notes and the other Pari Passu Notes Documents (including any
“Obligations” arising under any Permitted Refinancing Indebtedness specifically
designated as such by the Parent Borrower in respect thereof).

“Pari Passu Noteholders” shall mean the holders of the Pari Passu Notes
Obligations and any agent or trustee therefor.

 

CREDIT AGREEMENT, Page 22



--------------------------------------------------------------------------------

“Pari Passu Notes Repayment Date” shall mean the date on which the Pari Passu
Notes are repaid or otherwise redeemed in full (or irrevocable notice for the
repayment or redemption thereof will be given to the extent accompanied by any
prepayments or deposits required to defease, terminate and satisfy in full the
Pari Passu Notes).

“Participant Register” has the meaning set forth in Section 10.04(c)(ii).

“Participant” has the meaning set forth in Section 10.04(c)(i).

“Patriot Act” has the meaning set forth in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Plan” means any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA.

“Permitted Acquisition Determination Method” has the meaning set forth in the
definition of Incremental Amount.

“Permitted Investments” means:

(a) dollars, Canadian Dollars or the currency of any country having a credit
rating of “A” (or the equivalent thereof) or better from either S&P or Moody’s;

(b) securities issued or directly and fully guaranteed or insured by the United
States of America or the Government of Canada or any agency or instrumentality
of the United States America or the Government of Canada (provided that the full
faith and credit of the United States America or the Government of Canada, as
applicable, is pledged in support thereof), having maturities of not more than
one year from the date of acquisition;

(c) marketable general obligations issued by any state of the United States of
America or province of Canada or any political subdivision of any such state or
province or any public instrumentality thereof maturing within one year from the
date of acquisition thereof (provided that the full faith and credit of such
state or province, as applicable, is pledged in support thereof) and, at the
time of acquisition, having a credit rating of “A” (or the equivalent thereof)
or better from any of S&P or Moody’s;

(d) certificates of deposit, time deposits, Eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by any commercial bank the
long-term debt of which is rated at the time of acquisition thereof at least “A”
(or the equivalent thereof) by S&P or Moody’s, and having combined capital and
surplus in excess of $500 million;

(e) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b), (c) and (d) entered
into with any bank meeting the qualifications specified in clause (d) above;

(f) commercial paper rated at the time of acquisition thereof at least “A-1” or
the equivalent thereof by S&P or “P-1” or the equivalent thereof by Moody’s, or
carrying an

 

CREDIT AGREEMENT, Page 23



--------------------------------------------------------------------------------

equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of investments, and in any case
maturing within one year after the date of acquisition thereof; and

(g) interests in any investment company or money market fund which invests 95%
or more of its assets in instruments of the type specified in clauses
(a) through (f) above.

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to refinance, replace, defease or
refund (collectively, to “Refinance”), the Indebtedness being Refinanced (or
previous refinancings thereof constituting Permitted Refinancing Indebtedness);
provided that (a) the principal amount (or accreted value, if applicable) of
such Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so Refinanced (plus unpaid
accrued interest and premium thereon, any committed or undrawn amounts and
underwriting discounts, fees, commissions and expenses, associated with such
Permitted Refinancing Indebtedness), except as otherwise permitted under
Section 6.01, (b) the final maturity date of such Permitted Refinancing
Indebtedness is no earlier than the final maturity date of the Indebtedness
being refinanced, (c) if the original Indebtedness being Refinanced is by its
terms subordinated in right of payment to the Obligations, such Permitted
Refinancing Indebtedness shall be subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, taken as a whole,
(d) no Permitted Refinancing Indebtedness shall have obligors or contingent
obligors that were not obligors or contingent obligors (or that would not have
been required to become obligors or contingent obligors) in respect of the
Indebtedness being Refinanced except to the extent permitted under Section 6.04
and (e) if the Indebtedness being Refinanced is (or would have been required to
be) secured by any collateral of a Loan Party (whether equally and ratably with,
or junior to, the Secured Parties or otherwise), such Permitted Refinancing
Indebtedness may be secured by such collateral on terms no less favorable, taken
as a whole, to the Secured Parties than those contained in the documentation
governing the Indebtedness being Refinanced, taken as a whole.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which any Loan Party or, with respect to
Title IV of ERISA only, any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4062 or Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

“Platform” means IntraLinks/IntraAgency, SyndTrak or another relevant website or
other information platform.

“PPSA” means the Personal Property Security Act (Ontario), as amended from time
to time, together with all regulations made thereunder; provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by (i) a Personal Property
Security Act as in effect in a Canadian jurisdiction other than Ontario, or
(ii) the Civil Code of Quebec, “PPSA” means the Personal Property Security Act
as in effect from time to time in such other jurisdiction or the Civil Code of
Québec, as applicable.

 

CREDIT AGREEMENT, Page 24



--------------------------------------------------------------------------------

“Prepayment Event” means:

(a) any Disposition (including pursuant to a sale and leaseback transaction) of
any asset of the Parent Borrower or any Restricted Subsidiary under
Section 6.05(o) or (u); or

(b) any casualty or other damage to, or any taking under power of eminent domain
or by condemnation or similar proceeding of, any asset of the Parent Borrower or
any Restricted Subsidiary; or

(c) the incurrence by the Parent Borrower or any Restricted Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 6.01 and
Indebtedness incurred with the consent of the Required Lenders.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Prior Assets” means assets comprising a division or branch of Parent Borrower
or a Restricted Subsidiary disposed of in a transaction in accordance with this
Agreement which would not make the seller a “Prior Company”.

“Prior Company” means any Restricted Subsidiary whose Equity Interests, or all
or substantially all of whose assets have been disposed of, in a transaction in
accordance with this Agreement.

“Prior Target” means all Targets acquired or whose assets have been acquired in
a transaction permitted by Section 6.04.

“Pro Forma Basis” means, with respect to any proposed incurrence of
Indebtedness, acquisition, Restricted Payment or payment made pursuant to
Section 6.08(b), designation of any Subsidiary as a Restricted Subsidiary or
Unrestricted Subsidiary, as applicable, or other transaction requiring the
calculation of a financial metric on a Pro Forma Basis, such financial metric
calculated: (a) for the most recent four (4) fiscal quarter period then ended on
a pro forma basis as if the incurrence of Indebtedness, acquisition, Restricted
Payment, payment made pursuant to Section 6.08(b), such Subsidiary designation
or other transaction as applicable, had occurred as of the first day of such
period, (b) to include any Indebtedness incurred, assumed or repaid in
connection therewith (assuming, to the extent such Indebtedness bears interest
at a floating rate, the rate in effect at the time of calculation for the entire
period of calculation), (c) based on the assumption that any sale of
Subsidiaries or lines of business which occurred during such period occurred on
the first day of such period, and (d) with respect to an acquisition or
investment, as if the Target were a “Prior Target” for purposes of calculating
Adjusted EBITDA.

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(f)(3) of the Code.

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Borrowers, the Administrative Agent and
the Lenders providing Specified Refinancing Debt, effecting the incurrence of
such Specified Refinancing Debt in accordance with Section 2.22.

 

CREDIT AGREEMENT, Page 25



--------------------------------------------------------------------------------

“Refinancing Junior Loans” means loans under credit or loan agreements that are
unsecured or secured by the Collateral of the Loan Parties on a junior basis to
the Credit Facilities, incurred in respect of a refinancing of outstanding
Indebtedness of the Borrowers under the Credit Facilities; provided that, (a) if
such Refinancing Junior Loans shall be secured by a security interest in the
Collateral, then such Refinancing Junior Loans shall be issued subject to
customary intercreditor arrangements that are reasonably satisfactory to the
Administrative Agent; (b) no Refinancing Junior Loans shall mature prior to the
final maturity date of the Indebtedness being refinanced, or have a weighted
average life to maturity that is less than the weighted average life to maturity
of the Indebtedness being refinanced thereby; (c) the borrower of the
Refinancing Junior Loans shall be the Borrower with respect to the Indebtedness
being refinanced; (d) such Refinancing Junior Loans shall have pricing
(including interest, fees and premiums), optional prepayment and redemption
terms as may be agreed to by the Parent Borrower and the lenders party thereto;
(e) the other terms and conditions (excluding those referenced in clauses
(b) and (d) above) of such Refinancing Facility or Refinancing Notes shall be
substantially identical to, or (taken as a whole) no more favorable (as
reasonably determined by the Parent Borrower) to the lenders providing such
Refinancing Notes than, those applicable to the Loans or commitments being
refinanced or replaced (except for covenants or other provisions applicable only
to periods after the latest final maturity date of the relevant Loans or
commitments existing at the time of such refinancing or replacement); (f) the
Refinancing Junior Loans may not have guarantors, obligors or security in any
case more extensive than that which applied to the applicable Loans being so
refinanced; and (g) the Net Cash Proceeds of such Refinancing Junior Loans shall
be applied, substantially concurrently with the incurrence thereof, to the pro
rata prepayment of outstanding Loans under the applicable Class of Loans being
so refinanced in accordance with Section 2.11.

“Refinancing Junior Loans Agreements” means, collectively, the loan agreements,
credit agreements or other similar agreements pursuant to which any Refinancing
Junior Loans are incurred, together with all instruments and other agreements in
connection therewith, as amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof, but only to the extent permitted
under the terms of the Loan Documents.

“Refinancing Notes” means one or more series of (i) senior unsecured notes or
(ii) senior secured notes secured by the Collateral of the Loan Parties (x) on
an equal and ratable basis with the Credit Facilities or (y) on a junior basis
to the Credit Facilities (to the extent then secured by such Collateral) in each
case issued in respect of a refinancing of outstanding Indebtedness of a
Borrower under any one or more Classes of Term Loans; provided that, (a) if such
Refinancing Notes shall be secured by a security interest in the Collateral,
then such Refinancing Notes shall be issued subject to customary intercreditor
arrangements that are reasonably satisfactory to the Administrative Agent;
(b) no Refinancing Notes shall mature prior to the date that is after the final
maturity date of, or have a weighted average life to maturity that is less than
the weighted average life to maturity of, in each case, the Class of Term Loans
being refinanced; (c) no Refinancing Notes shall be subject to any amortization
prior to the final maturity thereof, or be subject to any mandatory redemption
or prepayment provisions or rights (except customary assets sale or change of
control provisions); (d) such Refinancing Notes shall have pricing (including
interest, fees and premiums), optional prepayment and redemption terms as may be
agreed to by the Parent Borrower and the lenders party thereto; (e) the other
terms and conditions (excluding those referenced in clauses (b) and (d) above)
of such Refinancing Facility or Refinancing Notes shall be substantially
identical to, or (taken as a whole) no more favorable (as reasonably determined
by the Parent Borrower) to the lenders providing such Refinancing Notes than,
those applicable to the Loans or commitments being refinanced or replaced
(except for covenants or other provisions applicable only to periods after the
latest final maturity date of the relevant Loans or commitments existing at the
time of such refinancing or replacement); (f) the Refinancing Notes may not have
guarantors, obligors or security in any case more extensive than that which
applied to the applicable Term Loans being so refinanced and the borrower of the
Refinancing Notes shall be the Borrower with respect to the Indebtedness being

 

CREDIT AGREEMENT, Page 26



--------------------------------------------------------------------------------

refinanced; and (g) the Net Cash Proceeds of such Refinancing Notes shall be
applied, substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Term Loans under the applicable Class of Term Loans
being so refinanced in accordance with Section 2.11.

“Refinancing Notes Indentures” means, collectively, the indentures or other
similar agreements pursuant to which any Refinancing Notes are issued, together
with all instruments and other agreements in connection therewith, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, but only to the extent permitted under the terms of the Loan
Documents.

“Register” has the meaning set forth in Section 10.04.

“Related Business” means any business which is the same as or related, ancillary
or complementary to, or a reasonable extension or expansion of, any of the
businesses of the Parent Borrower and its Restricted Subsidiaries on the
Effective Date, including, for the avoidance of doubt, the Renewable Diesel
Joint Venture.

“Related Business Assets” means any property, plant, equipment or other assets
(excluding assets that are qualified as current assets under GAAP) to be used or
useful by the Parent Borrower or a Restricted Subsidiary in a Related Business
or capital expenditures relating thereto.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers and employees of
such Person and such Person’s Affiliates.

“Renewable Diesel Joint Venture” means one or more joint ventures formed with an
Affiliate of Valero Energy Corporation in connection with the building and/or
operation of one or more renewable diesel facilities at various sites in the
United States.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Pension Plan.

“Responsible Officer” means the chief executive officer, president, any vice
president, any Financial Officer or Secretary of the Parent Borrower (or such
other entity to which such reference relates).

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at such time.

“Restricted Indebtedness” has the meaning assigned to such term in
Section 6.08(b).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Parent Borrower or any Restricted
Subsidiary.

 

CREDIT AGREEMENT, Page 27



--------------------------------------------------------------------------------

“Restricted Subsidiaries” means the Subsidiary Loan Parties and each other
Subsidiary of the Parent Borrower and/or the Canadian Borrower that is not an
Unrestricted Subsidiary. The Parent Borrower may designate any Unrestricted
Subsidiary as a Restricted Subsidiary at any time by written notice to the
Administrative Agent if after giving effect to such designation, the Parent
Borrower is and is in compliance with the financial covenants herein on a Pro
Forma Basis, no Default exits or would otherwise result therefrom and the Parent
Borrower complies with the obligations under clause (b) of Section 5.10.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means the USD/CAD Revolving Commitment and USD Only
Revolving Commitment. The aggregate amount of the Lenders’ Revolving Commitments
as of the Effective Date is $1,000,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

“Revolving Facility” means the Revolving Commitments and the extensions of
credit made thereunder.

“Revolving Lender” means, as of any date of determination, each Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a USD/CAD Revolving Loan and/or a USD Only Revolving
Loan, as the context may require.

“Revolving Maturity Date” means September 27, 2018.

“Rothsay” means the assets and property acquired by the Parent Borrower and/or
one of its Affiliates pursuant to the Rothsay Acquisition Agreement.

“Rothsay Acquisition” means the acquisition by the Parent Borrower and/or its
Affiliates of Rothsay pursuant to the Rothsay Acquisition Agreement.

“Rothsay Acquisition Agreement” means that certain Acquisition Agreement
(together with all exhibits, schedules and disclosure letters thereto), dated as
of August 23, 2013 between Maple Leaf Foods Inc. and the Parent Borrower.

“S&P” means Standard & Poor’s Financial Services, LLC., or any successor to the
ratings agency business thereof.

“Schedule I Lender” means a Lender which is a Canadian chartered bank listed on
Schedule I to the Bank Act (Canada), R.S.C., 1985, c. B-2, as amended.

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Indebtedness secured by a Lien minus all obligations, contingent or
otherwise, of such Person as an account party in respect of the undrawn face
amount of letters of credit, bankers acceptances or similar instruments
(including the Letters of Credit) outstanding as of such date to (b) Adjusted
EBITDA for the four fiscal quarter period most recently ended.

 

CREDIT AGREEMENT, Page 28



--------------------------------------------------------------------------------

“Secured Parties” means (a) the Agent, the Lenders and each Affiliate of a
Lender who is owed any portion of the Obligations and (b) the Pari Passu
Noteholders.

“Security Documents” means the U.S. Security Agreement, the Canadian Security
Agreement and each other security agreement or other instrument or document
executed and delivered pursuant to Section 5.10 to secure any of the
Obligations.

“Specified Refinancing Debt” has the meaning specified in Section 2.22(a).

“Specified Refinancing Revolving Loans” means Specified Refinancing Debt
constituting revolving loans.

“Specified Refinancing Term Loans” means Specified Refinancing Debt constituting
term loans.

“Specified Representations” has the meaning assigned to such term in
Section 4.02(a).

“Spot Rate” shall mean, on any day, with respect to any currency in relation to
dollars, the rate at which such currency may be exchanged into dollars, as set
forth at approximately 12:00 noon, London time, on such date on the Reuters
World Currency Page for such currency. In the event that such rate does not
appear on the applicable Reuters World Currency Page, the Spot Rate shall be
calculated by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrowers, or, in the absence of such agreement, such Spot Rate shall instead be
the arithmetic average of the spot rates of exchange of the Administrative
Agent, at or about 11:00 a.m., London time, on such date for the purchase of
dollars for delivery two Business Days later; provided that if, at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrowers, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subject Person” has the meaning assigned to such term in the definition of
Consolidated Net Income.

“Subordinated Indebtedness” shall mean any Refinancing Junior Loans and any
Indebtedness of the Parent Borrower or any Restricted Subsidiary that is by its
terms contractually subordinated in right of payment to any of the Obligations.

“Subordinated Indebtedness Documents” shall mean the documentation governing any
Subordinated Indebtedness.

 

CREDIT AGREEMENT, Page 29



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means, unless otherwise specified, any subsidiary of the Parent
Borrower.

“Subsidiary Loan Party” means each Subsidiary that has become a party to the
Guaranty Agreement.

“Swap Agreement” means any agreement with respect to any swap, cap, collar,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current, former or future directors, officers, members of
management, employees or consultants of the Parent Borrower or the Subsidiaries
shall be a Swap Agreement.

“Swap Obligations” means all obligations, indebtedness, and liabilities of the
Covered Parties, or any one of them, to any Lender or any Affiliate of any
Lender which have been designated by the Parent Borrower by written notice to
the Administrative Agent as entitled to the security of the Collateral and which
arise pursuant to any Swap Agreements with the Covered Parties, or any one of
them, whether now existing or hereafter arising, whether direct, indirect,
related, unrelated, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several, including, without limitation, all fees, costs, and
expenses (including reasonable attorneys’ fees and expenses) provided for in
such Swap Agreements.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage (or in the case of Swingline
Loans denominated in Canadian Dollars, its USD/CAD Applicable Percentage) of the
total Swingline Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agents” has the meaning assigned to such term in the preamble
hereto.

“Target” means the Person who is to be acquired, in whose Equity Interests an
Investment is to be made or whose assets are to be acquired in an acquisition
permitted by clause (l) or clause (s) of Section 6.04.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority including any
interest, additions to tax or penalties applicable thereto.

“Term Commitment” means the USD Term Commitment and the CAD Term Commitment.

 

CREDIT AGREEMENT, Page 30



--------------------------------------------------------------------------------

“Term Facility” means the USD Term Commitments and the CAD Term Commitments and
the extensions of credit made thereunder.

“Term Lender” means, as of any date of determination, each Lender with a Term
Commitment or an outstanding Term Loan.

“Term Loans” means a Loan made pursuant to clause (a) or clause (b) of
Section 2.01 or an Incremental Term Loan.

“Term Loan Maturity Date” means September 27, 2018.

“Threshold Amount” means $50,000,000.

“Total Indebtedness” means, at the time of determination, the sum of the
following determined for Parent Borrower and the Restricted Subsidiaries on a
consolidated basis (without duplication) in accordance with GAAP: (a) all
obligations for borrowed money; plus (b) all Guarantees of obligations for
borrowed money; plus (c) all Capital Lease Obligations and purchase money
indebtedness; plus (d) all obligations, contingent or otherwise, of such Person
as an account party in respect of the undrawn face amount of letters of credit,
bankers acceptances or similar instruments.

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Indebtedness minus all obligations, contingent or otherwise, of such
Person as an account party in respect of the undrawn face amount of letters of
credit, bankers acceptances or similar instruments (including the Letters of
Credit) outstanding as of such date outstanding as of such date to (b) Adjusted
EBITDA for the four fiscal quarter period most recently ended.

“Transactions” means the Rothsay Acquisition, the execution, delivery and
performance by each Loan Party of the Loan Documents to which it is to be a
party, the borrowing of Loans, the use of the proceeds thereof and the issuance
of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
CDOR Rate or the Canadian Prime Rate.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unrestricted Subsidiaries” means Insurance Company of Colorado, Inc. and each
other Subsidiary of the Parent Borrower (other than a Borrower) designated by
the Parent Borrower pursuant to written notice provided to the Administrative
Agent as an “Unrestricted Subsidiary”, it being agreed such Subsidiary also
shall have been or will promptly be designated an “unrestricted subsidiary” (or
otherwise not be subject to the covenants) under any Refinancing Notes or any
Refinancing Junior Loans and any Permitted Refinancing of any of the foregoing
(and successive Permitted Refinancings thereof); provided the Parent Borrower
shall not be permitted to designate any Subsidiary as an Unrestricted Subsidiary
if after giving effect to such designation, the Parent Borrower is not projected
to be in compliance with the financial covenants herein on a Pro Forma Basis or
if a Default exists or would otherwise result therefrom. As of the Effective
Date, Darling Green Energy LLC, a Delaware limited liability company, and
Rosellen Marine, Ltd., a Cyprus corporation, have each been designated as an
Unrestricted Subsidiary.

 

CREDIT AGREEMENT, Page 31



--------------------------------------------------------------------------------

“U.S. Security Agreement” means an agreement, substantially in the form of
Exhibit C, executed by the Loan Parties.

“USD Only Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make USD Only Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04 and (c) as established or increased from time
to time pursuant to an Incremental Assumption Agreement. The amount of each
Lender’s USD Only Revolving Commitment as of the Effective Date is set forth on
Schedule 2.01. The aggregate amount of the Lenders’ USD Only Revolving
Commitments as of the Effective Date is $85,185,185.19.

“USD Only Revolving Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s USD Only Revolving
Loans and its LC Exposure and Swingline Exposure at such time.

“USD Only Revolving Facility” means the USD Only Revolving Commitments and the
extensions of credit made thereunder.

“USD Only Revolving Lender” means, as of any date of determination, each Lender
with a USD Only Revolving Commitment or, if the USD Only Revolving Commitments
have terminated or expired, a Lender with USD Only Revolving Exposure.

“USD Only Revolving Loan” means a Loan made pursuant to clause (d) of
Section 2.01 or an Incremental Revolving Loan made under the USD Only Revolving
Facility.

“USD Term Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make USD Term Loans hereunder, expressed as an amount
representing the maximum principal amount of the USD Term Loans to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04 and (c) established
or increased from time to time pursuant to an Incremental Assumption Agreement.
The initial amount of each Lender’s USD Term Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption or Incremental Assumption Agreement
pursuant to which such Lender shall have assumed its USD Term Commitment, as
applicable. The initial aggregate amount of the Lenders’ USD Term Commitments is
$200,000,000.

“USD Term Facility” means the USD Term Commitments and the extensions of credit
made thereunder.

“USD Term Lender” means a Lender with a USD Term Commitment or an outstanding
USD Term Loan.

“USD Term Loans” means a Loan made pursuant to clause (a) of Section 2.01 or an
Incremental Term Loan denominated in dollars.

“USD/CAD Applicable Percentage” means, with respect to any USD/CAD Revolving
Lender, subject to Section 2.21, the percentage of the total USD/CAD Revolving
Commitments represented by

 

CREDIT AGREEMENT, Page 32



--------------------------------------------------------------------------------

such Lender’s USD/CAD Revolving Commitment. If the USD/CAD Revolving Commitments
have terminated or expired, the USD/CAD Applicable Percentages shall be
determined based upon the USD//CAD Revolving Commitments most recently in
effect, giving effect to any assignments.

“USD/CAD Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make USD/CAD Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04 and (c) as established or increased from time
to time pursuant to an Incremental Assumption Agreement. The amount of each
Lender’s USD/CAD Revolving Commitment as of the Effective Date is set forth on
Schedule 2.01. The aggregate amount of the Lenders’ USD/CAD Revolving
Commitments as of the Effective Date is $914,814,814.81.

“USD/CAD Revolving Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s USD/CAD Revolving Loans
and its LC Exposure and Swingline Exposure at such time.

“USD/CAD Revolving Facility” means the USD/CAD Revolving Commitments and the
extensions of credit made thereunder.

“USD/CAD Revolving Lender” means, as of any date of determination, each Lender
with a USD/CAD Revolving Commitment or, if the USD/CAD Revolving Commitments
have terminated or expired, a Lender with USD/CAD Revolving Exposure.

“USD/CAD Revolving Loan” means a Loan made pursuant to clause (c) of
Section 2.01 or an Incremental Revolving Loan made under the USD/CAD Revolving
Facility.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Withholding Agent” means any Loan Party or the Administrative Agent.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document (including any Loan Document) herein
shall be construed as referring to such agreement, instrument or other document
(including any Loan Document) as from time to time amended, restated, amended
and restated, supplemented, extended, renewed, replaced, refinanced or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendments and restatements, supplements, extensions, renewals, replacements,
refinancings or modifications set forth herein), (b) any reference herein or in
any Loan Document to any Person shall be construed to include such Person’s
successors and permitted assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to

 

CREDIT AGREEMENT, Page 33



--------------------------------------------------------------------------------

this Agreement in its entirety and not to any particular provision hereof or
thereof, (d) all references herein or in any Loan Document to Articles,
Sections, clauses, paragraphs, Exhibits and Schedules shall be construed to
refer to Articles and Sections, clauses and paragraphs of, and Exhibits and
Schedules to, this Agreement or such Loan Document, as applicable, and (e) the
words “asset” and “property”, when used in any Loan Document, shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. For purposes of determining compliance at any time with
Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.06, 6.07, 6.08 and 6.09, in the event
that any Indebtedness, Lien, Restricted Payment, Restricted Debt Payment,
contractual restriction, Investment, Disposition or Affiliate transaction, as
applicable, meets the criteria of more than one of the categories of
transactions or items permitted pursuant to any clause of such Sections 6.01,
6.02, 6.03, 6.04, 6.05, 6.06, 6.07, 6.08 and 6.09, the Parent Borrower, in its
sole discretion, from time to time, may classify or reclassify such transaction
or item (or portion thereof) and will only be required to include the amount and
type of such transaction (or portion thereof) in any one category.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature that are used in
calculating the Total Leverage Ratio, the Senior Secured Leverage Ratio,
Adjusted EBITDA or Consolidated Total Assets (or any component definitions of
any of the foregoing) shall be construed and interpreted in accordance with
GAAP, as in effect on the Effective Date unless otherwise agreed to by the
Parent Borrower and the Required Lenders; provided that, if the Parent Borrower
notifies the Administrative Agent that the Parent Borrower requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Parent Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP (or the application thereof) as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

Notwithstanding the foregoing, (a) Capital Lease Obligations shall be excluded
from (i) the calculation of Interest Charges, (ii) for the purposes of
calculating the Total Leverage Ratio, Secured Leverage Ratio and Total
Indebtedness, (iii) for the purposes of Section 6.01, Indebtedness and
(iv) Section 6.04(o) (to the extent recharacterized as a Capital Lease
Obligation after such lease is entered into), in each case, to the extent such
Capital Lease Obligations would have been characterized as operating leases
based on GAAP as of the Effective Date and (b) for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Parent Borrower and its
Subsidiaries shall be determined without giving effect to (i) any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Parent Borrower or any
subsidiary at “fair value”, as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof).

In calculating the Total Leverage Ratio and/or the Secured Leverage Ratio for
purposes of determining the permissibility of any incurrence of Indebtedness
hereunder, including, without limitation, under clause (ii) of the definition of
“Incremental Amount”, the amount of any Indebtedness incurred in reliance on a
provision of this Agreement that does not require compliance with a Total
Leverage Ratio and/or Secured Leverage Ratio test substantially concurrently
with any Indebtedness incurred in reliance on a provision

 

CREDIT AGREEMENT, Page 34



--------------------------------------------------------------------------------

of this Agreement that requires compliance with a Total Leverage Ratio and/or
Secured Leverage Ratio test shall be disregarded in the calculation of Total
Indebtedness for purposes of such Total Leverage Ratio and/or Secured Leverage
Ratio test.

If the Parent Borrower notifies the Administrative Agent that it is required to
report under IFRS or has elected to do so through an early adoption policy, upon
the execution of an amendment hereof in accordance therewith to accommodate such
change, “GAAP” shall mean international financial reporting standards pursuant
to IFRS (provided that after such conversion, the Parent Borrower cannot elect
to report under GAAP), it being understood and agreed that all financial
statements shall be prepared in accordance with IFRS.

Section 1.05. Business Days; Payments. If any payment or performance under any
Loan Document shall be due on a day that is not a Business Day, the date for
payment or performance shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.

Section 1.06. Exchange Rates; Currency Equivalents. Unless expressly provided
otherwise, any amounts specified in this Agreement shall be in dollars.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Equivalent amounts of
Loans and Letters of Credit denominated in Canadian Dollars. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between Canadian Dollars and dollars until
the next Revaluation Date to occur.

(b) The Administrative Agent shall determine the Dollar Equivalent of any
Foreign Currency Letter of Credit or Borrowing not denominated in dollars in
accordance with the terms set forth herein, and a determination thereof by the
Administrative Agent shall be presumptively correct absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Borrower in any document delivered to the
Administrative Agent.

(c) The Administrative Agent shall determine the Dollar Equivalent of any
Foreign Currency Letter of Credit as of (a) a date on or about the date on which
the applicable Issuing Bank receives a request from the applicable Borrower for
the issuance of such Letter of Credit, (b) each subsequent date on which such
Letter of Credit shall be renewed or extended or the stated amount of such
Letter of Credit shall be increased, (c) March 31 and September 30 in each year
and (d) during the continuance of an Event of Default, as reasonably requested
by the Administrative Agent, in each case using the Spot Rate in effect on the
date of determination, and each such amount shall be the Dollar Equivalent of
such Letter of Credit until the next required calculation thereof pursuant to
this Section 1.06(c).

(d) The Administrative Agent shall determine the Dollar Equivalent of any
Borrowing not denominated in dollars as of (a) a date on or about the date on
which the Administrative Agent receives a Borrowing Request in respect of such
Borrowing using the Spot Rate in effect on the date of determination, (b) as of
the date of the commencement of each Interest Period after the initial Interest
Period therefor and (c) during the continuance of an Event of Default, as
reasonably requested by the Administrative Agent, using the Spot Rate in effect
(x) in the case of clauses (a) and (b) above, on the date that is three Business
Days prior to the date on which the applicable Interest Period shall commence,
and (y) in the case of clause (c) above, on the date of determination, and each
such amount shall be the Dollar Equivalent of such Borrowing until the next
required calculation thereof pursuant to this Section 1.06(d).

 

CREDIT AGREEMENT, Page 35



--------------------------------------------------------------------------------

(e) The Administrative Agent shall notify the Borrowers, the Lenders and the
applicable Issuing Bank of each such determination (such date, a “Revaluation
Date”) and revaluation of the Dollar Equivalent of each Letter of Credit and
Borrowing.

(f) The Administrative Agent may set up appropriate rounding-off mechanisms or
otherwise round off amounts pursuant to this Section 1.06 to the nearest higher
or lower amount in whole dollars or cents to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole dollars or in whole cents, as may be necessary or
appropriate.

(g) Unless otherwise provided, Dollar Equivalent amounts set forth in Articles
II or VIII may be exceeded by a percentage amount equal to 5% of such amount;
provided, that such excess is solely as a result of fluctuations in applicable
currency exchange rates after the last time such determinations were made and,
in any such cases, the applicable limits set forth in Articles II or VIII, as
applicable, will not be deemed to have exceeded solely as a result of such
fluctuations in currency exchange rates. For the avoidance of doubt, in no event
shall a prepayment be required under Section 2.11(b) if the Dollar Equivalent of
the relevant amounts set forth therein does not exceed 5% of such relevant
amounts solely as a result of fluctuations in currency exchange rates.

For purposes of any determination under Article V, Article VI (other than the
calculation of compliance with any financial ratio for purposes of taking any
action hereunder) or Article VIII with respect to the amount of any
Indebtedness, Lien, Restricted Payment, debt prepayment, Investment,
Disposition, sale and lease-back transaction, affiliate transaction or other
transaction, event or circumstance, or any determination under any other
provision of this Agreement (any of the foregoing, a “subject transaction”), in
a currency other than dollars, (i) the Dollar Equivalent of a subject
transaction in a currency other than dollars shall be calculated based on the
rate of exchange quoted by the Bloomberg Foreign Exchange Rates & World
Currencies Page (or any successor page thereto, or in the event such rate does
not appear on any Bloomberg Page, by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Parent Borrower) for such foreign currency, as in
effect at 11:00 a.m. (London time) on the date of such subject transaction
(which, in the case of any Restricted Payment, shall be deemed to be the date of
the declaration thereof and, in the case of the incurrence of Indebtedness,
shall be deemed to be on the date first committed); provided, that if any
Indebtedness is incurred (and, if applicable, associated Lien granted) to
refinance or replace other Indebtedness denominated in a currency other than
dollars, and the relevant refinancing or replacement would cause the applicable
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing or replacement,
such dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing or replacement Indebtedness
(and, if applicable, associated Lien granted) does not exceed an amount
sufficient to repay the principal amount of such Indebtedness being refinanced
or replaced, except by an amount equal to (x) unpaid accrued interest and
premiums (including tender premiums) thereon plus other reasonable and customary
fees and expenses (including upfront fees and original issue discount) incurred
in connection with such refinancing or replacement and (y) additional amounts
permitted to be incurred under Section 6.01 and (ii) for the avoidance of doubt,
no Default or Event of Default shall be deemed to have occurred solely as a
result of a change in the rate of currency exchange occurring after the time of
any subject transaction so long as such subject transaction was permitted at the
time incurred, made, acquired, committed, entered or declared as set forth in
clause (i). For purposes of Article VII and the calculation of compliance with
any financial ratio for purposes of taking any action hereunder, on any relevant
date of determination, amounts denominated in currencies other than dollars
shall be translated into dollars at the applicable currency exchange rate used
in preparing the financial statements delivered pursuant to Sections 5.01(a) or
(b), as applicable, for the relevant four fiscal quarter period and will, with
respect to any Indebtedness, reflect the currency

 

CREDIT AGREEMENT, Page 36



--------------------------------------------------------------------------------

translation effects, determined in accordance with GAAP, of any Swap Agreement
permitted hereunder in respect of currency exchange risks with respect to the
applicable currency in effect on the date of determination for the Dollar
equivalent amount of such Indebtedness.

Section 1.07. Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, or Loans in connection with
any Specified Refinancing Debt or loans incurred under a new credit facility, in
each case, to the extent such extension, replacement, renewal or refinancing is
effected by means of a “cashless roll” by such Lender, such extension,
replacement, renewal or refinancing shall be deemed to comply with any
requirement hereunder or any other Loan Document that such payment be made “in
dollars”, “in immediately available funds”, “in cash” or any other similar
requirement.

ARTICLE II.

The Credits

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees (a) to make a USD Term Loan in dollars to the
Parent Borrower on the Acquisition Closing Date in an aggregate principal amount
not exceeding its USD Term Commitment, (b) to make a CAD Term Loan in Canadian
Dollars to the Canadian Borrower on the Acquisition Closing Date in an aggregate
principal amount not exceeding its CAD Term Commitment, (c) to make USD/CAD
Revolving Loans in (x) dollars or Canadian Dollars to the Parent Borrower and
(y) Canadian dollars to the Canadian Borrower, in each case, from time to time
during the Revolving Availability Period in an aggregate principal amount that
will not result in (i) the Dollar Equivalent of such Lender’s USD/CAD Revolving
Exposure exceeding such Lender’s USD/CAD Revolving Commitment, (ii) the
aggregate Dollar Equivalent of the USD/CAD Revolving Exposure of all Lenders
exceeding the aggregate USD/CAD Revolving Commitment of all Lenders or (iii) the
Dollar Equivalent of the aggregate Canadian Revolving Exposure exceeding the
Canadian Revolving Sublimit and (d) to make USD Only Revolving Loans in dollars
to the Parent Borrower from time to time during the Revolving Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s USD Only Revolving Exposure exceeding such Lender’s USD Only Revolving
Commitment or (ii) the aggregate Dollar Equivalent of the USD Only Revolving
Exposure of all Lenders exceeding the aggregate USD Only Revolving Commitment of
all Lenders. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
Amounts repaid in respect of Term Loans may not be reborrowed.

Section 2.02. Loans and Borrowings.

(a) Loans Made Ratably. Each Loan (other than a Swingline Loan) shall be made as
part of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class; provided that dollar denominated Revolving Loans shall be made
ratably under the combined Revolving Facility (versus under either the USD Only
Revolving Facility and the USD/CAD Revolving Facility) in accordance with the
Lenders’ respective Revolving Commitments. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Initial Type of Loans. Subject to Section 2.14, (i) each Term Borrowing by
the Parent Borrower shall be comprised entirely of ABR Loans or Eurodollar Loans
as the Parent Borrower

 

CREDIT AGREEMENT, Page 37



--------------------------------------------------------------------------------

may request in accordance herewith, (ii) each Revolving Borrowing by the Parent
Borrower shall be comprised entirely of ABR Loans, Eurodollar Loans or CDOR Rate
Loans as the Parent Borrower may request in accordance herewith and
(iii) subject to the next sentence, each Borrowing by the Canadian Borrower
shall be comprised entirely of CDOR Rate Loans. Each Swingline Loan shall be
denominated in dollars or Canadian Dollars and shall be an ABR Loan or Canadian
Prime Rate Loan, respectively. Each Lender at its option may make any ABR Loan,
Eurodollar Loan or CDOR Rate Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

(c) Minimum Amounts; Limitation on Eurodollar Borrowings and CDOR Rate Loans. At
the commencement of each Interest Period for any Eurodollar Borrowing or CDOR
Rate Borrowing, as applicable, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 or
$C1,000,000 and not less than $C2,500,000, as applicable. At the time that each
ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000; provided
that Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $1.00 and not less than $100,000. Borrowings of more than one Type
and Class may be outstanding at the same time; provided that there shall not at
any time be more than a total of 15 Eurodollar Borrowings and a total of 10 CDOR
Rate Borrowings outstanding at any time.

(d) Limitation on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrowers shall not be entitled to request, or to elect to
convert or continue, any Borrowing as a Eurodollar Loan or CDOR Rate Loan if the
Interest Period requested with respect thereto would end after the Revolving
Maturity Date or the Term Loan Maturity Date, as applicable.

Section 2.03. Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the applicable Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing or a CDOR Rate
Borrowing, not later than 11:00 a.m., Local Time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 11:00 a.m., Local Time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing or CDOR
Rate Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) or an ABR Borrowing on the Acquisition Closing
Date to be used in consummating the Rothsay Acquisition may be given not later
than 10:00 a.m., Local Time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by telecopy or email to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
applicable Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Revolving Borrowing, or a Term
Borrowing;

(ii) the identity of the Borrower and the aggregate amount and currency of such
Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

 

CREDIT AGREEMENT, Page 38



--------------------------------------------------------------------------------

(iv) whether such Borrowing is to be an ABR Borrowing, a Eurodollar Borrowing or
a CDOR Rate Borrowing;

(v) in the case of a Eurodollar Borrowing or CDOR Rate Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing by the Parent Borrower is specified,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing or CDOR Rate
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section 2.03, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04. Swingline Loans.

(a) Commitment. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Parent Borrower in
dollars, and to the Canadian Borrower in Canadian Dollars, from time to time
during the Revolving Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the Dollar Equivalent of the
aggregate principal amount of outstanding Swingline Loans exceeding $50,000,000,
(ii) the Dollar Equivalent of the sum of the total Revolving Exposures exceeding
the total Revolving Commitments, (iii) the USD Only Revolving Exposures
exceeding the USD Only Revolving Commitment, (iv) the USD/CAD Revolving
Exposures exceeding the USD/CAD Revolving Commitment and (v) the Dollar
Equivalent of the aggregate Canadian Revolving Exposure exceeding the Canadian
Revolving Sublimit; provided that the Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan; provided
further that notwithstanding anything herein to the contrary, solely for the
purpose of consummating the Rothsay Acquisition and only to the extent the
Closing Date (as defined in the Rothsay Acquisition Agreement) shall be within 3
Business Days of the satisfaction of the conditions to the occurrence such
Closing Date (as set out in the definition of Closing Date in the Rothsay
Acquisition Agreement), the Parent Borrower (x) may borrow Swingline Loans on
the Acquisition Closing Date in Canadian Dollars and in (1) an amount up to the
amount of the CAD Term Commitment on the Acquisition Closing Date plus (2) an
additional amount the Dollar Equivalent of which does not exceed $125,000,000
and (y) to the extent it exercises such right, shall submit to the
Administrative Agent, substantially simultaneously with the submission of any
notice of borrowing for such Swingline Loans, a notice of borrowing for CAD Term
Loans in an aggregate amount not less than the amount of such Swingline Loans to
be borrowed on the Acquisition Closing Date (and if such amount of CAD Term
Loans is less than the amount of such Swingline Loans, an additional notice of
borrowing for Revolving Loans denominated in Canadian Dollars), which such
notice or notices shall not be revocable unless such Swingline Loans are not
borrowed on the Acquisition Closing Date; the proceeds of any such Loans made on
the Acquisition Closing Date shall be applied by the Borrowers first, to repay
the principal of such Swingline Loan and any interest owing thereunder to the
Swingline Lender, with any amounts in excess thereof to be retained by the
Canadian Borrower. Within the foregoing limits and subject to the terms and
conditions set forth herein, the relevant Borrower may borrow, prepay and
reborrow Swingline Loans.

(b) Borrowing Procedure. To request a Swingline Loan, the applicable Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy or email), not later than 1:00 p.m., Local Time, on the day of a
proposed Swingline Loan. Each such notice shall be

 

CREDIT AGREEMENT, Page 39



--------------------------------------------------------------------------------

irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan; provided that any notice requesting
a Swingline Loan in Canadian Dollars shall be accompanied by a borrowing notice
for a Borrowing 3 Business Days hence for a like amount of CAD Revolving Loans
pursuant to Section 2.03 (it being understood such notice for CAD Revolving
Loans may be delivered not later than 1:00 p.m. Local Time instead of 11:00 a.m.
Local Time), which notice shall only be revocable if such Swingline Loan
denominated in Canadian Dollars is not made; the proceeds of any such CAD
Revolving Loans made shall be applied by the Borrowers first, to repay the
principal of such Swingline Loan and any interest owing thereunder to the
Swingline Lender, with any amounts in excess thereof to be retained by the
Canadian Borrower. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from such Borrower. The Swingline Lender
shall make each Swingline Loan available to the applicable Borrower by means of
a credit to the general deposit account of the applicable Borrower with the
Swingline Lender or by wire transfer, automated clearinghouse debit or interbank
transfer to such other account, accounts or Persons designated by the applicable
Borrower in the applicable request (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e),
by remittance to the Issuing Bank) by 3:00 p.m., Local Time, on the requested
date of such Swingline Loan.

(c) Revolving Lender Participation in Swingline Loans. The Swingline Lender may
by written notice given to the Administrative Agent not later than 10:00 a.m.,
Local Time, on any Business Day require the Revolving Lenders to acquire
participations on such Business Day in all or a portion of the dollar
denominated Swingline Loans outstanding; provided that such dollar denominated
Swingline Loans shall be participated in (and paid) under the combined Revolving
Facility (versus under either the USD only Revolving Facility and the USD/CAD
Revolving Facility) in accordance with the lenders’ respective Revolving
Commitments. Such notice shall specify the aggregate amount of dollar
denominated Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each applicable Revolving Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans in dollars. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the applicable Borrower in writing of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
applicable Borrower (or other party on behalf of the applicable Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the applicable Borrower (or such other Person) for any reason. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the applicable Borrower of any default in the payment thereof.

 

CREDIT AGREEMENT, Page 40



--------------------------------------------------------------------------------

Section 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Parent
Borrower may request the issuance of Letters of Credit denominated in dollars or
Canadian Dollars for its own account (or the account of any of its Subsidiaries)
and the Canadian Borrower may request the issuance of Letters of Credit
denominated in Canadian Dollars for its own account (or the account of any of
its Subsidiaries), in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank, at any time and from time to time during the Revolving
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the applicable Borrower
to, or entered into by the applicable Borrower with, the Issuing Bank relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section 2.05), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit (but any default or breach
under such application and not hereunder shall not give rise to a Default or
Event of Default hereunder). A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the applicable Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the Dollar Equivalent of the LC Exposure shall not exceed
$100,000,000, (ii) the Dollar Equivalent of the total Revolving Exposures shall
not exceed the total Revolving Commitments, (iii) the USD Only Revolving
Exposures exceeding the USD Only Revolving Commitment, (iv) the USD/CAD
Revolving Exposures exceeding the USD/CAD Revolving Commitment and (v) to the
extent a Letter of Credit has been requested to be issued, amended, renewed or
extended in Canadian Dollars, the Dollar Equivalent of the aggregate Canadian
Revolving Exposure shall not exceed the Canadian Revolving Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) unless consented to by the Issuing Bank, the
date one year after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, one year after such renewal or
extension) (provided that any Letter of Credit with a one-year term may provide
for the automatic renewal thereof for additional one-year periods not to extend
past the date in clause (ii) below unless the applicable Borrower shall have
made arrangements reasonably satisfactory to the applicable Issuing Bank) and
(ii) the date that is five Business Days prior to the Revolving Maturity Date
unless the applicable Borrower shall have made arrangements reasonably
satisfactory to the applicable Issuing Bank with respect to cash collateralizing
or backstopping such Letter of Credit.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s

 

CREDIT AGREEMENT, Page 41



--------------------------------------------------------------------------------

Applicable Percentage (or in the case of a Letter of Credit denominated in
Canadian Dollars, the USD/CAD Applicable Percentage) of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay (in dollars, which in the case of a Letter of
Credit not denominated in dollars shall be determined based on the Dollar
Equivalent, using the applicable Spot Rate in effect on the date such payment is
required), to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Applicable Percentage (or in the case of a Letter of Credit
denominated in Canadian Dollars, the USD/CAD Applicable Percentage) of each LC
Disbursement made by the Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section 2.05, or
of any reimbursement payment required to be refunded to the applicable Borrower
for any reason. Notwithstanding anything herein to the contrary, the
Administrative Agent may, in its reasonable discretion, take such actions as it
deems advisable to allocate Letters of Credit and participations therein between
any revolving facilities outstanding hereunder; it being understood that,
subject to the preceding, dollar denominated Letters of Credit shall be
allocated (and participated in and paid) under the combined Revolving Facility
(versus under either the USD Only Revolving Facility and the USD/CAD Revolving
Facility) in accordance with the Lenders’ respective Revolving Commitments. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement in the currency of such LC Disbursement not later than 4:00 p.m.,
Local Time, on the first Business Day after such LC Disbursement is made if the
applicable Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., Local Time, on such date, or, if such notice has not been received
by the applicable Borrower prior to such time on such date such notice shall be
deemed received on the next day and then not later than 1:00 p.m., Local Time,
on the Business Day immediately following the day that the applicable Borrower
is deemed to have received such notice; provided that the applicable Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Sections 2.03 or 2.04 that such payment be financed with an ABR
Revolving Borrowing or CDOR Rate Borrowing, as applicable, or Swingline Loan in
an equivalent amount and, to the extent so financed, the applicable Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or CDOR Rate Borrowing, as applicable, or, if
applicable, Swingline Loan. If the applicable Borrower fails to make such
payment when due, then (A) if such payment relates to a Foreign Currency Letter
of Credit, automatically and with no further action required, such Borrower’s
obligation to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the Dollar Equivalent, calculated
using the applicable Spot Rate on the date when such payment was due, of such LC
Disbursement and (B) in the case of each LC Disbursement the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the applicable Borrower in respect thereof and such
Lender’s Applicable Percentage (or in the case of a Letter of Credit denominated
in Canadian Dollars, the USD/CAD Applicable Percentage) thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent in dollars its Applicable Percentage (or in the case of a
Letter of Credit denominated in Canadian Dollars, the USD/CAD Applicable
Percentage) of the payment then due from the applicable Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the applicable
Borrower

 

CREDIT AGREEMENT, Page 42



--------------------------------------------------------------------------------

pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans, CDOR Rate
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement in accordance with this Section 2.05(e).

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or any Loan Document, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.05, constitute a legal or
equitable discharge of, or provide a right of setoff against, any Borrower’s
obligations hereunder. Neither the Administrative Agent, the Lenders nor the
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank or its Related Parties from
liability to the applicable Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the applicable Borrower to the extent permitted by applicable law) suffered
by the applicable Borrower that are caused by the Issuing Bank’s gross
negligence, willful misconduct or failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of, or material breach of
the terms of the Loan Documents by, the Issuing Bank, the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
telecopy or email) of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the applicable Borrower of
its obligation to reimburse the Issuing Bank and the Revolving Lenders with
respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC

 

CREDIT AGREEMENT, Page 43



--------------------------------------------------------------------------------

Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the applicable Borrower reimburses such LC Disbursement, (i) in
the case of LC Disbursements made in dollars, and at all times following the
conversion to dollars of an LC Disbursement made in Canadian Dollars pursuant to
paragraph (e) above, at the rate per annum then applicable to ABR Revolving
Loans and (ii) in the case of LC Disbursements made in Canadian Dollars, and at
all times prior to their conversion to dollars pursuant to paragraph (e) above,
at the rate applicable to CDOR Rate Loans with an Interest Period of one month’s
duration determined on the date such LC Disbursement is made; provided that, if
the applicable Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section 2.05, then Section 2.13 (c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Revolving Lender pursuant to paragraph (e) of this Section 2.05 to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

(i) Replacement of the Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrowers, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the applicable Borrower receives notice
from the Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the applicable Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash in
dollars or, if applicable, Canadian Dollars, equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (h) or (i) of Section 8.01. Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the relevant Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrowers’ risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Monies in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the relevant
Borrowers for the LC Exposure at such time, if the maturity of the Loans has
been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the relevant Borrowers under this Agreement. If any
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the applicable Borrower within three
Business Days following a request to do so after all Events of Default have been
cured or waived.

 

CREDIT AGREEMENT, Page 44



--------------------------------------------------------------------------------

(k) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 8.01, all amounts (i) that a Borrower is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which such Borrower
has deposited Cash Collateral pursuant to paragraph (j) above, if such Cash
Collateral was deposited in the applicable Foreign Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the applicable
Issuing Bank pursuant to paragraph (e) of this Section 2.05 in respect of
unreimbursed LC Disbursements made under any Foreign Currency Letter of Credit
and (iii) of each Lender’s participation in any Foreign Currency Letter of
Credit under which an LC Disbursement has been made shall, automatically and
with no further action required, be converted into the Dollar Equivalent,
calculated using the applicable Spot Rates on such date (or in the case of any
LC Disbursement made after such date, on the date such LC Disbursement is made),
of such amounts. On and after such conversion, all amounts accruing and owed to
the Administrative Agent, the applicable Issuing Bank or any Lender in respect
of the obligations described in this paragraph (k) shall accrue and be payable
in dollars at the rates otherwise applicable hereunder.

Section 2.06. Funding of Borrowings.

(a) By Lenders. Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
12:00 noon, Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the applicable Borrower by promptly
crediting the amounts so received, in like funds, to an account of the
applicable Borrower maintained with the Administrative Agent or by wire
transfer, automated clearing house debit or interbank transfer to such other
account, accounts or Persons designated by the applicable Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans, CDOR Rate Loans
or Swingline Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

(b) Fundings Assumed Made. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section 2.06 and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand (without
duplication) such corresponding amount with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the applicable Borrower, the
interest rate applicable to ABR Loans, or if applicable for Borrowings
denominated in Canadian Dollars, a rate determined in a customary manner in good
faith by the Administrative Agent. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

CREDIT AGREEMENT, Page 45



--------------------------------------------------------------------------------

Section 2.07. Interest Elections.

(a) Conversion and Continuation. Each Revolving Borrowing and Term Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing or a CDOR Rate Borrowing, shall have
an initial Interest Period as specified in such Borrowing Request. Thereafter,
the applicable Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing or CDOR
Rate Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.07. The applicable Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) Delivery of Interest Election Request. To make an election pursuant to this
Section 2.07, the applicable Borrower shall notify the Administrative Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if the applicable Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by telecopy or email to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the applicable Borrower.

(c) Contents of Interest Election Request. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Eurodollar
Borrowing or a CDOR Rate Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing or a CDOR Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing or a CDOR
Rate Borrowing but does not specify an Interest Period, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

(d) Notice to the Lenders. Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

(e) Automatic Conversion. If the applicable Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing or CDOR Rate
Borrowing prior to the third Business Day prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing or a CDOR Rate Borrowing with an Interest Period of one month’s
duration, respectively.

 

CREDIT AGREEMENT, Page 46



--------------------------------------------------------------------------------

(f) Limitations on Election. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the applicable Borrower in
writing, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing denominated in dollars may be converted to or continued as a
Eurodollar Borrowing, (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) each Borrowing denominated in Canadian Dollars will, at the
expiration of the then current Interest Period each such Borrowing, be
automatically continued as a Borrowing of CDOR Rate Loans with an Interest
Period of one month.

Section 2.08. Termination and Reduction of Commitments.

(a) Termination Date. Unless previously terminated, (i) the USD Term Commitments
shall terminate at 5:00 p.m., Chicago, Illinois time, on the Expiration Date,
(ii) the CAD Term Commitments shall terminate at 5:00 p.m., Toronto time, on the
Expiration Date and (iii) the Revolving Commitments shall terminate on the
Revolving Maturity Date.

(b) Optional Termination or Reduction. The Parent Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments of any Class shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 (or, if
less, the remaining amount of the relevant Commitments) and (ii) the Parent
Borrower shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.11, (i) any Lender’s Revolving Exposure exceeds such Lender’s
Revolving Commitment, (ii) the aggregate Revolving Exposure of all Lenders
exceeds the aggregate Revolving Commitment of all Lenders or (iii) the Dollar
Equivalent of the aggregate Canadian Revolving Exposure exceeds the Canadian
Revolving Sublimit, in each case, calculated based on the Dollar Equivalent
amount as of such date of termination or reduction.

(c) Notice of Termination or Reduction. The Parent Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section 2.08 at least three Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Parent Borrower pursuant to this Section 2.08(c) shall
be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Parent Borrower may state that such notice is
conditioned upon the effectiveness of the consummation of an acquisition or
disposition or the effectiveness of other credit facilities, in which case such
notice may be revoked by the Parent Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments of any Class shall be
permanent. Each reduction of the Commitments of any Class shall be made ratably
among the Lenders in accordance with their respective Commitments of such Class.

Section 2.09. Repayment of Loans; Evidence of Debt.

(a) Promise to Pay. Each Borrower hereby unconditionally promises to pay (i) to
the Administrative Agent for the account of each Revolving Lender the then
unpaid principal amount of each Revolving Loan of such Lender made to such
Borrower on the Revolving Maturity Date, (ii) to the Administrative Agent for
the account of each Term Lender the then unpaid principal amount of each Term
Loan of such Lender made to such Borrower as provided in Section 2.10 and
(iii) to the Swingline

 

CREDIT AGREEMENT, Page 47



--------------------------------------------------------------------------------

Lender the then unpaid principal amount of each Swingline Loan made to such
Borrower on the earlier of the Revolving Maturity Date and the day that is 10
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrowers shall repay all Swingline Loans
then outstanding.

(b) Lender Records. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender by such Borrower from
time to time hereunder.

(c) Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the currency, Class and Type thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders by each Borrower and each Lender’s share thereof.

(d) Prima Facie Evidence. The entries made in the accounts maintained pursuant
to paragraph (b) or (c) of this Section 2.09 shall be prima facie evidence of
the existence and amounts of the obligations recorded therein absent manifest
error; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Loans in accordance with the terms of
this Agreement; provided, further, that in the event of any inconsistency
between such accounts of the Administrative Agent and any Lender’s records, the
Administrative Agent’s accounts shall govern.

(e) Request for a Note. Any Lender may request that Loans of any Class made by
it be evidenced by a promissory note; provided that any such promissory notes to
be issued on the Effective Date shall be requested by the relevant Lender at
least 5 Business Days prior to the Effective Date. In such event, the applicable
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns); provided that in
the event of any assignment of Loans evidenced by a promissory note, the
applicable Borrower shall not be obligated to execute and deliver a promissory
note, to the assignee of such Loans unless and until the assignor Lender has
returned its promissory note, to the relevant Borrower or the relevant Borrower
has received a lost note affidavit and indemnity from the assigning Lender in
form and substance reasonably acceptable to the relevant Borrower.

Section 2.10. Amortization of Term Loans. Each Borrower shall repay the Term
Borrowings made by it in the applicable currency of such Term Borrowings in
quarterly principal installments as follows:

(a) for the first eight (8) quarterly installments, in the amount of 1.25% of
the aggregate principal amount of the relevant Term Loans made on the
Acquisition Closing Date, each, due and payable on the last day of each March,
June, September and December, of each year commencing on the last day of such
month falling on or after the last day of the first full fiscal quarter of the
Parent Borrower following the Acquisition Closing Date and continuing until the
last day of the eighth (8th) such quarterly period following the Acquisition
Closing Date;

 

CREDIT AGREEMENT, Page 48



--------------------------------------------------------------------------------

(b) for the ninth (9th) through sixteenth (16th) quarterly installments, in the
amount of 1.875% of the aggregate principal amount of the relevant Term Loans
made on the Acquisition Closing Date, each, due and payable on the last day of
each March, June, September and December, of each year commencing on the last
day of such month falling after the last quarterly payment made pursuant to
clause (a) above and continuing until the last day of the sixteenth (16th) such
quarterly period following the Acquisition Closing Date;

(c) for each quarterly installment after such 16th installment referred to in
clause (b) above, in the amount of 3.75% of the aggregate principal amount of
the relevant Term Loans made on the Acquisition Closing Date, each, due and
payable on the last day of each March, June, September and December, of each
year commencing on the last day of such month falling after the last quarterly
payment made pursuant to clause (b) above and continuing until the last day of
such quarterly period ending immediately prior to the Term Loan Maturity Date;
and

(d) one final installment in the amount of the relevant Term Loans then
outstanding, due and payable on the Term Loan Maturity Date;

Prior to any repayment of any Term Borrowings, the Parent Borrower shall select
the Class and Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 12:00 p.m., Local Time, three Business Days before the scheduled date
of such repayment; provided that to the extent the Parent Borrower does not
specify in such notice the Borrowing or Borrowings to be repaid the
Administrative Agent shall first apply such amounts to ABR Loans and/or CDOR
Rate Loans, as applicable, and thereafter use commercially reasonable efforts to
minimize the cost to the Parent Borrower of such repayment under Section 2.16.
Each repayment of a Class and Borrowing shall be applied ratably to the Loans
included in the repaid Class and Borrowing. Repayments of Term Borrowings shall
be accompanied by accrued interest on the amount repaid.

Section 2.11. Prepayment of Loans.

(a) Optional Prepayment. The applicable Borrower shall have the right at any
time and from time to time to prepay any Borrowing within a Class in whole or in
part without prepayment penalty or premium, subject to the requirements of this
Section 2.11 and Section 2.16.

(b) Mandatory Prepayment of Revolving Loans. In the event and on such occasion
that (i) such Lender’s Revolving Exposure exceeds such Lender’s Revolving
Commitment, (ii) the aggregate Revolving Exposure of all Lenders exceeds the
aggregate Revolving Commitment of all Lenders or (iii) the aggregate Canadian
Revolving Exposure exceeds the Canadian Revolving Sublimit, in each case
calculated based on the Dollar Equivalent amount as of the applicable date of
determination, the applicable Borrower shall prepay Revolving Borrowings or
Swingline Borrowings in an aggregate amount to eliminate such excess.

Upon the incurrence by Parent Borrower or any Restricted Subsidiary of any
Specified Refinancing Debt constituting revolving credit facilities, the
Borrowers shall prepay an aggregate principal amount of Revolving Loans in an
amount equal to 100% of all Net Cash Proceeds received therefrom immediately
upon receipt thereof by Parent Borrower or such Restricted Subsidiary.

 

CREDIT AGREEMENT, Page 49



--------------------------------------------------------------------------------

(c) Mandatory Prepayments from Net Proceeds of Prepayment Event. In the event
and on each occasion that any Net Proceeds are received by or on behalf the
Parent Borrower or any Restricted Subsidiary in respect of any Prepayment Event,
the Parent Borrower shall, within 3 Business Days after such Net Proceeds are
received, prepay or cause to be prepaid Term Borrowings (on a ratable basis
among any outstanding USD Term Loans and CAD Term Loans based on the outstanding
principal amounts thereof) in an aggregate amount equal to such Net Proceeds;
provided that:

(i) subject to the terms of clause (ii) below, in the case of any event
described in clauses (a) or (b) of the definition of the term Prepayment Event,
if the Parent Borrower shall deliver to the Administrative Agent a certificate
of a Financial Officer to the effect that the Parent Borrower and the
Subsidiaries intend to apply the Net Proceeds from such event, within 18 months
after receipt of such Net Proceeds, to acquire or replace assets (other than
ordinary course current assets, it being understood such limitation shall not
apply to the acquisition of any Person or all or substantially all of the assets
of a division or branch of such Person) or repair, improve or maintain assets to
be used in the business of, or otherwise useful in the operations of, the Parent
Borrower and the Restricted Subsidiaries, including, without limitation, to make
an acquisition permitted by Section 6.04(l), to engage in an Asset Swap
permitted by Section 6.04(k) or to make an Investment permitted by
Section 6.04(q), (s) or (u), then no prepayment shall be required pursuant to
this clause (c) in respect of such event except to the extent of any Net
Proceeds therefrom that have not been so applied within 18 months (or in the
case of a binding commitment in respect of an application within such 18 months,
24 months) after receipt of such Net Proceeds, at which time a prepayment shall
be required in an amount equal to the Net Proceeds that have not been so
applied; and

(ii) Net Proceeds from a single Prepayment Event shall not be required to be
used to prepay Term Borrowings under this clause (c) if the aggregate amount of
Net Proceeds received from such Prepayment Event do not exceed $2,500,000 unless
such Net Proceeds, when added to the aggregate amount of Net Proceeds received
from all Prepayment Events occurring in the same fiscal year which are not
reinvested pursuant to this clause (c) exceed $10,000,000 (in which event the
aggregate amount of such Net Proceeds from all such Prepayment Events in excess
of $10,000,000, shall then be required to be used to prepay the Term Borrowings
under this clause (c)).

(d) Notwithstanding any other provisions of Section 2.11(c), (i) to the extent
that (and for so long as) any of or all the Net Cash Proceeds of any Prepayment
Event giving rise to a mandatory prepayment pursuant to Section 2.11(c) are
prohibited or restricted by applicable local law from being repatriated to the
jurisdiction of organization of the Parent Borrower, an amount equal to the
portion of such Net Cash Proceeds so affected will not be required to be applied
to repay Term Loans at the times provided in Section 2.11(c) but may be retained
by the applicable Restricted Subsidiary so long as the applicable local law will
not permit such repatriation to the Parent Borrower (the Parent Borrower hereby
agreeing to cause the applicable Restricted Subsidiary to promptly take all
commercially reasonable actions available under applicable local law to permit
such repatriation), and once such repatriation of any such affected Net Cash
Proceeds is permitted under the applicable local law, an amount equal to such
Net Cash Proceeds will be promptly applied (net of additional Taxes payable or
reserved against as a result of such repatriation or potential repatriation) to
the repayment of the Term Loans pursuant to Section 2.11(c) and (B) to the
extent that the Borrower has determined in good faith that repatriation of any
of or all of the Net Cash Proceeds of any Prepayment Event to the jurisdiction
of organization of the Parent Borrower would have a material adverse Tax
consequence with respect to such Net Cash Proceeds (taking into account any
foreign tax credit or benefit that would be realized in connection with such
repatriation), the Net Cash Proceeds so affected may be retained by the
applicable Restricted Subsidiary.

(e) Notice of Prepayment; Application of Prepayments. The applicable Borrower
shall notify the Administrative Agent (and, in the case of prepayment of a
Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy or
email) of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing or CDOR Rate Borrowing, not later than 11:30 a.m., Local Time (or such
later time as the Administrative Agent may agree), three Business Days before
the date of

 

CREDIT AGREEMENT, Page 50



--------------------------------------------------------------------------------

prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
11:30 a.m., Local Time (or such later time as the Administrative Agent may
agree), one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, Local Time, (or such
later time as the Administrative Agent may agree), on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, a notice of optional prepayment delivered by
the applicable Borrower may state that such notice is conditioned upon the
effectiveness of the consummation of any acquisition or disposition or the
effectiveness of other credit facilities, in which case such notice of
prepayment may be revoked by the applicable Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice (other
than a notice relating solely to Swingline Loans), the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of Loans pursuant to this Section shall be applied ratably to each
Class of Loans prepaid in connection with this Section. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.
Prepayments of Term Loans shall be applied first, to the next four scheduled
installments thereof in direct order of maturity and second, pro rata based on
the principal amount of each installment.

(f) Upon the incurrence or issuance by Parent Borrower or any Restricted
Subsidiary of any Refinancing Notes, any Specified Refinancing Term Loans or any
Refinancing Junior Loans, the Borrowers shall prepay an aggregate principal
amount of the Class of Term Loans and/or Revolving Loans being refinanced in an
amount equal to 100% of all Net Cash Proceeds received therefrom immediately
upon receipt thereof by Parent Borrower or such Restricted Subsidiary in a
manner consistent with clause (e) above.

Section 2.12. Fees.

(a) Commitment Fees. The Parent Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Rate on the average daily unused amount of each
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Revolving Commitment
terminates. The Parent Borrower agrees to pay to the Administrative Agent for
the account of each Term Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of each Term Commitment of
such Lender during the period from and including the Effective Date to and
including the Acquisition Closing Date. Accrued commitment fees in respect of
the Revolving Commitments shall be payable in arrears on the date which is three
Business Days following the last day of each March, June, September and December
of each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). A Revolving Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Revolving Loans and LC Exposure of such Lender (and
the Swingline Exposure of such Lender shall be disregarded for such purpose).

(b) Letter of Credit Fees. The Parent Borrower agrees to pay:

(i) Participation Fee. To the Administrative Agent for the account of each
Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Rate for Eurodollar
Borrowings (or CDOR Rate Borrowings in the case of

 

CREDIT AGREEMENT, Page 51



--------------------------------------------------------------------------------

Letters of Credit denominated in Canadian Dollars) on the average daily amount
of such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure;

(ii) Standby Letter of Credit Fronting Fees. To the Issuing Bank a fronting fee
with respect to standby Letters of Credit, which shall accrue at the rate of
0.10% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
standby Letters of Credit during the period from and including the Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure with
respect to standby Letters of Credit;

(iii) Commercial Letters of Credit Fronting Fees. To the Issuing Bank a fronting
fee with respect to each commercial Letter of Credit, which fee shall equal the
product of 1.00% of the initial stated amount of such commercial Letter of
Credit multiplied by a fraction, the numerator of which is the number of days
included in the term of such commercial Letter of Credit and whose denominator
is 360; and

(iv) Issuing Bank Standard Fees. The Issuing Bank’s standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.

Participation fees and standby Letter of Credit fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that: (A) all
such fees shall be payable on the date on which the Revolving Commitments
terminate; (B) any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand; and (C) all fronting fees
payable with respect to commercial Letters of Credit shall be payable on the
date of the issuance thereof. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and standby Letter of Credit fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) Agent Fees. The Parent Borrower agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Parent Borrower and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid in dollars on the
dates due, in immediately available funds, to the Administrative Agent (or to
the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances.

Section 2.13. Interest.

(a) ABR Borrowings/Canadian Prime Rate Swingline. The Loans comprising each ABR
Borrowing (including each applicable Swingline Loan denominated in dollars)
shall bear interest at the Alternate Base Rate plus the Applicable Rate for ABR
Borrowings. Each Swingline Loan denominated in Canadian Dollars shall bear
interest at the Canadian Prime Rate plus the Applicable Rate for Canadian Prime
Rate Borrowings.

 

CREDIT AGREEMENT, Page 52



--------------------------------------------------------------------------------

(b) Eurodollar Borrowings/CDOR Rate Borrowings. The Loans comprising each
Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate for
Eurodollar Borrowings. The Loans comprising each CDOR Rate Borrowing shall bear
interest at the CDOR Loan Rate for the Interest Period in effect for such CDOR
Rate Borrowing plus the Applicable Rate.

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee payable by the applicable Borrower hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.13 or (ii) in the case of any other amount, 2% plus
the rate then applicable to ABR Revolving Loans (in the case of amounts owing in
dollars), Canadian Prime Rate Borrowings (in the case of amounts owing in
Canadian Dollars in respect of Swingline Loans) or CDOR Rate Loans with an
Interest Period of one month’s duration determined on the date such amounts were
due and then on each monthly anniversary thereof (in the case of any other such
amounts owing in Canadian Dollars), in each case, as provided in paragraph (a),
or if applicable, paragraph (b), of this Section 2.13.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan occurring after the
Effective Date and, in the case of Revolving Loans, upon termination of the
Revolving Commitments; provided that (i) interest accrued pursuant to paragraph
(c) of this Section 2.13 shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Revolving Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan or CDOR Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate or the Canadian Prime Rate at times when the Alternate Base Rate or
Canadian Prime Rate is based on the Prime Rate or other applicable “prime rate”,
and the CDOR Loan Rate, in each case, shall be computed on the basis of a year
of 365 days (or 366 days in a leap year), and in each case shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate and CDOR Loan
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

(f) Interest Act (Canada). For purposes of disclosure pursuant to the Interest
Act (Canada) (R.S.C. 1985, c.I15, as amended), the annual rates of interest or
fees to which the rates of interest or fees provided in this Agreement and the
other Loan Documents (and stated herein or therein, as applicable, to be
computed on the basis of 365 days (or 366 days in a leap year)) are equivalent
are the rates so determined multiplied by the actual number of days in the
applicable calendar year and divided by 365 days (or 366 days in a leap year),
respectively.

Section 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing or CDOR Borrowing, as applicable:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
Adjusted LIBO Rate or CDOR Rate, as applicable, for such Interest Period; or

 

CREDIT AGREEMENT, Page 53



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or CDOR Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (or Lender) of making
or maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone, telecopy or email as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrowers and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as an ABR Borrowing,
(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing, (iii) any Interest Election Request or
Borrowing Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as or Borrowing of, a CDOR Rate Borrowing shall be
ineffective and such Borrowing shall be maintained or made, as applicable, at a
rate determined in a customary manner in good faith by the Administrative Agent
and the Borrowers.

Section 2.15. Increased Costs.

(a) Change In Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or CDOR Rate) or the Issuing Bank; or

(ii) subject any Lender or the Issuing Bank to any Taxes (other than Indemnified
Taxes or Other Taxes indemnifiable under Section 2.17 and Excluded Taxes) on its
Loans, loan principal, Letters of Credit, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition (other than Taxes) affecting this Agreement, Eurodollar
Loans or CDOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or CDOR Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrowers (it being understood the Canadian Borrower shall
only be liable hereunder for amounts to the extent related to the Canadian
Obligations) will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Adequacy. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital adequacy, insurance or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Bank’s capital or on the capital of such Lender’s or the Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the Issuing Bank, to a level below that which such
Lender or the Issuing Bank or such Lender’s or the

 

CREDIT AGREEMENT, Page 54



--------------------------------------------------------------------------------

Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy, insurance or liquidity), then from time to time the Borrowers
(it being understood the Canadian Borrower shall only be liable hereunder for
amounts to the extent related to the Canadian Obligations) will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

(c) Delivery of Certificate. A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.15 shall be delivered to the Parent
Borrower and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 30 days after receipt thereof.

(d) Limitation on Compensation. Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section 2.15 shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section 2.15 for any increased costs
or reductions incurred more than 180 days prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies the Parent Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or CDOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan or CDOR Rate Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert to or from, continue as or prepay any Eurodollar Revolving Loan,
Eurodollar Term Loan or CDOR Rate Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(e) and is revoked in accordance therewith), or (d) the
reallocation of any Eurodollar Loan or CDOR Rate Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
applicable Borrower pursuant to Section 2.19 or Section 2.20, then, in any such
event, the applicable Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate or
CDOR Loan Rate, as applicable, that would have been applicable to such Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for Dollar or Canadian Dollar
deposits, as applicable, of a comparable amount and period from other banks in
the eurodollar market or the Canadian bankers’ acceptance market, respectively.
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.

 

CREDIT AGREEMENT, Page 55



--------------------------------------------------------------------------------

Section 2.17. Taxes.

(a) Gross Up. Any and all payments by or on account of any obligation of a Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without deduction for any Indemnified Taxes or Other Taxes; provided that if
the applicable Withholding Agent shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable by the
applicable Loan Party shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, any Lender or the Issuing Bank (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, and (ii) the applicable Withholding Agent shall
make such deductions and pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes. In addition, each Borrower shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

(c) Tax Indemnification. Each Borrower shall indemnify the Administrative Agent,
each Lender and the Issuing Bank, within 30 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of any Borrower
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.17) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Parent Borrower by a Lender or the Issuing Bank, or
by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

(d) Receipts. As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, the Loan Party shall
deliver to the Administrative Agent for its own account or for the account of
the relevant Lender, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Administrative Agent Indemnity. Each Lender shall indemnify the
Administrative Agent, within 30 days after demand therefor, for (i) the full
amount of any Taxes imposed by any Governmental Authority that are attributable
to such Lender (but only to the extent that a Borrower has not already
indemnified the Administrative Agent for such Taxes and without limiting the
obligation of the Borrowers to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(c)(ii) relating
to the maintenance of a Participant Register, in either case, that are payable
or paid by the Administrative Agent, together with all interest, penalties,
reasonable costs and expenses arising therefrom or with respect thereto, as
determined by the Administrative Agent in good faith, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

 

CREDIT AGREEMENT, Page 56



--------------------------------------------------------------------------------

(f) Forms. Each Lender other than a Foreign Lender shall deliver to the Parent
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement two properly completed and duly signed originals of
U.S. Internal Revenue Service Form W-9 (or any successor form) certifying that
such Lender is exempt from U.S. federal withholding tax. Each Foreign Lender
(including each Participant that acquired a participation from a Foreign Lender)
shall deliver to the Parent Borrower and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) (i) two properly completed and duly signed originals of
U.S. Internal Revenue Service (“IRS”) Form W-8BEN, Form W-8ECI or Form W-8IMY
(together with any applicable underlying IRS forms), or any subsequent versions
thereof or successors thereto, (ii) in the case of a Foreign Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit G and the applicable IRS Form W-8, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Foreign Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on payments under this Agreement and the
other Loan Documents, or (iii) any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable requirements
of law to permit the Parent Borrower and the Administrative Agent to determine
the withholding or deduction required to be made. Such forms shall be delivered
by each Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation) and from time to time thereafter upon the request of
the Parent Borrower or the Administrative Agent. In addition, each Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Lender. Each Lender shall promptly notify the
Parent Borrower and the Administrative Agent at any time it determines that it
is no longer in a position to provide any previously delivered certificate to
the Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
Section, a Lender shall not be required to deliver any form pursuant to this
Section that such Foreign Lender is not legally able to deliver.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Parent
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (ii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

(g) Refund. If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Loan Party or with respect to which the
Loan Party has paid additional amounts pursuant to this Section 2.17, it shall
pay over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out–of–pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Loan Party (plus

 

CREDIT AGREEMENT, Page 57



--------------------------------------------------------------------------------

any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to any Loan
Party or any other Person.

(h) Survival. The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

(i) Terms. For purposes of this Section, the term “applicable law” includes
FATCA.

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs;
Proceeds of Collateral.

(a) Payments Generally. Unless otherwise specified herein, each Borrower shall
make each payment required to be made by it hereunder or under any other Loan
Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 1:00 p.m., Local Time), on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the account designated to the applicable Borrower by the Administrative Agent,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 10.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. All payments under each Loan Document of
(i) principal and interest in respect of any Loan and LC Disbursements and
participation fees in respect of Letters of Credit shall be made in the currency
in which such Loan or Letter of Credit, respectively, is denominated and
(ii) any other amount shall be made in dollars.

(b) Pro Rata Application. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Set-offs. If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, Term Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans, Term Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of

 

CREDIT AGREEMENT, Page 58



--------------------------------------------------------------------------------

principal of and accrued interest on their respective Revolving Loans, Term
Loans and participations in LC Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant. Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law but subject to Section 10.08, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(d) Payments from Borrowers Assumed Made. Unless the Administrative Agent shall
have received notice from the applicable Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the applicable Borrower will not make such payment,
the Administrative Agent may assume that the applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the applicable Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of
(i) the Federal Funds Effective Rate (or in the case of amounts not denominated
in dollars, the Administrative Agent’s cost of funds) and (ii) a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) Set-Off Against Amounts Owed Lenders. If any Lender shall fail to make any
payment required to be made by it pursuant to Sections 2.04(c), 2.05(d) or (e),
2.06(b), 2.18(c) or (d) or 10.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

(f) Application of Proceeds of Collateral and Guaranty. Subject to the terms of
any intercreditor agreement entered into by the Administrative Agent in
accordance with Section 9.10(e), all amounts received under the Guaranty
Agreement and all proceeds received by the Administrative Agent from the sale or
other liquidation of the Collateral when an Event of Default exists shall first
be applied as payment of the accrued and unpaid fees of the Administrative Agent
hereunder and then to all other unpaid or unreimbursed Obligations (including
reasonable attorneys’ fees and expenses in accordance with Section 10.03) owing
to the Administrative Agent in its capacity as Administrative Agent only and
then any remaining amount of such proceeds shall be distributed:

(i) first, to an account at the Administrative Agent over which the
Administrative Agent shall have control in an amount equal to 102% of the LC
Exposure then outstanding;

(ii) second, to the Secured Parties, pro rata in accordance with the respective
unpaid amounts of Loan Obligations, Pari Passu Notes Obligations and Swap
Obligations, until all the Loan Obligations, Pari Passu Notes Obligations and
Swap Obligations have been paid and satisfied in full or cash collateralized;

 

CREDIT AGREEMENT, Page 59



--------------------------------------------------------------------------------

(iii) third, to the Secured Parties, pro rata in accordance with the respective
unpaid amounts of the Deposit Obligations, until all Deposit Obligations have
been paid and satisfied in full or cash collateralized;

(iv) fourth, to the Secured Parties, pro rata in accordance with the respective
unpaid amounts of the remaining Obligations and Pari Passu Notes Obligations;
and

(v) fifth, to the Person entitled thereto as directed by the Parent Borrower or
as otherwise determined by applicable law or applicable court order.

For the avoidance of doubt, on and after the Canadian Collateral Reallocation
the guarantees provided by the Canadian Loan Parties and the Collateral granted
by the Canadian Loan Parties will only guarantee or secure, as applicable, the
Canadian Obligations and the proceeds of such guarantee or Collateral shall be
applied as set forth above, but only to the extent the amounts above constitute
Canadian Obligations.

(g) Noncash Proceeds. Notwithstanding anything contained herein to the contrary,
if the Administrative Agent shall ever acquire any Collateral through
foreclosure or by a conveyance in lieu of foreclosure or by retaining any of the
Collateral in satisfaction of all or part of the Obligations or if any proceeds
of Collateral received by the Administrative Agent to be distributed and shared
pursuant to this Section 2.18 are in a form other than immediately available
funds, the Administrative Agent shall not be required to remit any share thereof
under the terms hereof and the Secured Parties shall only be entitled to their
undivided interests in the Collateral or noncash proceeds as determined by
paragraph (f) of this Section 2.18. The Secured Parties shall receive the
applicable portions (in accordance with the foregoing paragraph (f)) of any
immediately available funds consisting of proceeds from such Collateral or
proceeds of such noncash proceeds so acquired only if and when received by the
Administrative Agent in connection with the subsequent disposition thereof.
While any Collateral or other property to be shared pursuant to this Section is
held by the Administrative Agent pursuant to this paragraph (g), the
Administrative Agent shall hold such Collateral or other property for the
benefit of the Secured Parties and all matters relating to the management,
operation, further disposition or any other aspect of such Collateral or other
property shall be resolved by the agreement of the Required Lenders.

(h) Return of Proceeds. If at any time payment, in whole or in part, of any
amount distributed by the Administrative Agent hereunder is rescinded or must
otherwise be restored or returned by the Administrative Agent as a preference,
fraudulent conveyance, or otherwise under any bankruptcy, insolvency, or similar
law, then each Person receiving any portion of such amount agrees, upon demand,
to return the portion of such amount it has received to the Administrative
Agent.

Section 2.19. Mitigation Obligations; Replacement of Lenders.

(a) Mitigation. If any Lender requests compensation under Section 2.15, or if a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

CREDIT AGREEMENT, Page 60



--------------------------------------------------------------------------------

(b) Replacement. If (i) a Lender requests compensation under Section 2.15,
(ii) a Borrower is required to pay any additional amount to a Lender or any
Governmental Authority for the account of a Lender pursuant to Section 2.17,
(iii) a Lender is a Defaulting Lender, or (iv) a Lender shall become a
Non-consenting Lender (as defined below), then the Parent Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations in one or more Classes (as the Parent
Borrower shall elect) under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Parent Borrower shall have received the prior
written consent of the Administrative Agent to such assignee Lender to the
extent required by Section 10.04, which consent shall not unreasonably be
withheld, (ii) such assignor Lender shall have received payment of an amount
equal to the outstanding principal of its Loans of the relevant Class or Classes
(and participations in LC Disbursements and Swingline Loans, to the extent
applicable) accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrowers (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply. In the event that (i) the Parent Borrower or the
Administrative Agent have requested the Lenders to consent to a departure or
waiver of any provisions of the Loan Documents or to agree to any other
modification thereto, (ii) the consent, waiver or other modification in question
requires the agreement of all Lenders (or all directly affected Lenders) in
accordance with the terms of Section 10.02 and (iii) the Required Lenders (or,
in the case of any Class voting, the holders of a majority of the outstanding
Loans and unused Commitments in respect of such Class) have agreed to such
consent, waiver or other modification, then any Lender who does not agree to
such consent, waiver or other modification shall be deemed a “Non-consenting
Lender”.

Section 2.20. Incremental Facilities.

(a) The Parent Borrower may, by written notice to the Administrative Agent at
any time, on one or more occasions, request to (i) add one or more new tranches
of term facilities and/or increase the principal amount of the Term Loans, any
Incremental Term Loans or any Specified Refinancing Term Loans by requesting new
term loans commitments to be added to such Loans (any such new tranche or
increase, an “Incremental Term Facility” and any loans made pursuant to an
Incremental Term Facility, “Incremental Term Loans”) and/or (ii) add one or more
new tranches of incremental revolving facilities and/or increase the principal
amount of any such tranche of incremental revolving facilities (each, an
“Incremental Revolving Facility” and, together with any Incremental Term
Facility, “Incremental Facilities”; and the loans thereunder, “Incremental
Revolving Loans” and, together with any Incremental Term Loans, “Incremental
Loans”) in an aggregate amount not to exceed the Incremental Amount. Such notice
shall set forth (i) the amount of the Incremental Term Loans and/or Incremental
Revolving Commitments being requested (which shall be (x) with respect to
Incremental Term Loans denominated in dollars, in minimum increments of
$15,000,000, and with respect to Incremental Term Loans denominated in Canadian
Dollars, in minimum increments of $7,500,000, (y) with respect to Incremental
Revolving Commitments denominated in dollars, in minimum increments of
$10,000,000, and with respect to Incremental Revolving Commitments denominated
in Canadian Dollars, in minimum increments of $5,000,000 or (z) equal to the
remaining Incremental Amount) and (ii) the date, which shall be a Business Day,
on which such Incremental Term Loans are requested to be made and/or Incremental
Revolving Commitments are requested to become effective (the “Increased Amount
Date”) pursuant to an Incremental Facility Activation Notice.

 

CREDIT AGREEMENT, Page 61



--------------------------------------------------------------------------------

(b) Incremental Loans may be provided by any existing Lender (it being
understood each existing Lender shall have no obligation to participate in any
Incremental Facility), or by any other lender (any such other lender being
called an “Additional Lender”); provided that the Administrative Agent and
Issuing Bank shall have consented (such consent not to be unreasonably withheld)
to such Additional Lender’s providing such Incremental Facilities if such
consent would be required under Section 10.04(b) for an assignment of Loans to
such Additional Lender.

(c) The creation or provision of any Incremental Facility or Incremental Loan
shall not require the approval of any existing Lender other than any existing
Lender providing all or part of any Incremental Facility or Incremental Loan.

(d) The applicable Borrower and each Lender or Additional Lender providing a
portion of the Incremental Facilities shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Facilities of such Lender or Additional Lender. Each Incremental
Assumption Agreement shall specify the terms of the Incremental Term Loans
and/or Incremental Revolving Commitments to be made thereunder; provided that
(i) the final maturity date of any Incremental Term Loan shall be no earlier
than the Latest Maturity Date with respect to Term Loans, (ii) the weighted
average life to maturity of any Incremental Term Loan shall be no shorter than
the remaining weighted average life to maturity of the then-existing Term Loans
calculated as of the date of making such Incremental Term Loan, (iii) any
prepayment (other than scheduled amortization payments) of Incremental Term
Loans shall be made on a pro rata basis with all then existing Term Loans (and
all other then-existing Incremental Term Loans and Specified Refinancing Term
Loans requiring ratable prepayment), except that the Borrower and the lenders in
respect of such Incremental Term Loans shall be permitted, in their sole
discretion, to elect to prepay or receive, as applicable, any prepayments on a
less than pro rata basis (but not on a greater than pro rata basis), (iv) the
maturity date or commitment reduction date of any Incremental Revolving Loan
shall be no earlier than the Latest Maturity Date with respect to Revolving
Commitments, (vi) from the Effective Date to the date that is 18 months
following the Acquisition Closing Date, if the initial yield over the applicable
base rate (such calculation for both the Incremental Facility and the applicable
Credit Facility, to include the upfront fees, any interest rate floors and any
OID (as defined below) but excluding any arrangement, underwriting or similar
fee paid to the Administrative Agent, the Commitment Parties under the Credit
Facilities or relevant Persons under the Incremental Facility) in respect of any
Incremental Term Loans and/or Incremental Revolving Commitments maturing on the
maturity date of the existing applicable Credit Facility exceeds the initial
yield for such existing applicable Credit Facility by more than 50 basis points
(it being understood that any such increase may take the form of original issue
discount (“OID”), with OID being equated to the interest rates in a manner
determined by the Administrative Agent based on an assumed four-year life to
maturity), the Applicable Margin for the existing applicable Credit Facility
shall be increased so that the initial yield in respect of such Incremental Term
Loans and/or Incremental Revolving Commitments is no more than 50 basis points
higher than the initial yield for the existing applicable Credit Facility and
(vii) to the extent an Incremental Revolving Facility is structured as an
additional revolving facility under this agreement and not as an increase to the
existing Revolving Commitment hereunder, (x) no more than three revolving
facilities (including any revolving facility constituting Specified Refinancing
Debt, shall be outstanding hereunder at any one time) and (y) the Administrative
Agent may, in its reasonable discretion, take such actions as it deems advisable
to allocate Letters of Credit and any participations therein between any
revolving facilities. All terms and documentation with respect to Incremental
Facilities which differ from those with respect to the Loans under the existing
applicable Credit Facility shall be reasonably satisfactory to the
Administrative Agent (except to the extent permitted by clauses (i) through
(vii) above). The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Incremental Assumption Agreement. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Incremental Assumption
Agreement, this Agreement shall be amended as necessary

 

CREDIT AGREEMENT, Page 62



--------------------------------------------------------------------------------

or appropriate, in the reasonable opinion of the Administrative Agent and the
Borrowers to effect the provisions of or be consistent with this Section 2.20.
Any such deemed amendment may be memorialized in writing by the Administrative
Agent with the Borrowers’ consent (not to be unreasonably withheld) but without
the consent of any other Lenders, and furnished to the other parties hereto.

(e) Notwithstanding the foregoing, no Incremental Term Loan may be made and no
Incremental Revolving Commitment shall become effective under this Section 2.20
unless (i) on the date on which such Loan is made or of such effectiveness,
(A) the conditions set forth in Section 4.03 shall be satisfied (it being
understood that all references to “the occasion of any Borrowing” in
Section 4.03 shall be deemed to refer to the Increased Amount Date) and (B) the
Parent Borrower is in compliance with the Financial Covenants on a Pro Forma
Basis, and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Financial Officer of the Parent
Borrower, (ii) the Administrative Agent shall have received legal opinions,
board resolutions and other closing certificates and documentation as required
by the relevant Incremental Assumption Agreement and consistent with those
delivered on the Effective Date under Section 4.01; provided that if the
proceeds of an Incremental Facility are to be used to finance a Permitted
Acquisition, to the extent agreed to by the lenders providing such Incremental
Facility, customary “SunGard” conditionality (including making determinations
pursuant to the Permitted Acquisition Determination Method) may be implemented
in lieu of the conditions set forth in this clause (e).

Section 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Suspension of Commitment Fees. Commitment fees shall cease to accrue on the
unfunded portion of the Revolving Commitment of such Defaulting Lender pursuant
to Section 2.12(a);

(b) Suspension of Voting. The Revolving Commitment, Revolving Exposure of, and
the outstanding Term Loans held by, such Defaulting Lender shall not be included
in determining whether Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 10.02);
provided that any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender differently
than other affected Lenders shall require the consent of such Defaulting Lender;

(c) Participation Exposure. If any Swingline Exposure or LC Exposure exists at
the time a Lender becomes a Defaulting Lender then:

(i) Reallocation. All or any part of such Swingline Exposure and LC Exposure
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages (or in the case of Swingline Exposure and LC
Exposure denominated in Canadian Dollars, their USD/CAD Applicable Percentage)
but only to the extent (w) the sum of all non-Defaulting Lenders’ Revolving
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the total of all non-Defaulting Lenders’ Revolving Commitments,
(x) the sum of all non-Defaulting Lenders’ USD Only Revolving Exposures plus the
allocable portion of such Defaulting Lender’s Swingline Exposure and LC Exposure
does not exceed the total of all non-Defaulting Lenders’ USD Only Revolving
Commitments, (y) the sum of all non-Defaulting Lenders’ USD/CAD Revolving
Exposures plus the allocable portion of such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ USD/CAD Revolving Commitments, (z) no Event of Default then exists;

 

CREDIT AGREEMENT, Page 63



--------------------------------------------------------------------------------

(ii) Payment and Cash Collateralization. If the reallocation described in clause
(i) above cannot, or can only partially, be effected, the applicable Borrower
shall within two Business Days following notice by the Administrative Agent
(x) first, prepay such Swingline Exposure and (y) second, cash collateralize
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.05(j) for so long as such LC Exposure is outstanding or
cannot be reallocated pursuant to clause (i) (it being understood that such
amount (to the extent not applied as aforesaid) shall be returned in accordance
with the procedures set forth in Section 2.05(j));

(iii) Suspension of Letter of Credit Fee. If the applicable Borrower cash
collateralizes any portion of such Defaulting Lender’s LC Exposure pursuant to
this Section 2.21(c), the Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

(iv) Reallocation of Fees. If the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to this Section 2.21(c), then the fees payable to the
Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages (or in the
case of fees arising from Revolving Exposure denominated in Canadian Dollars,
such Lenders’ USD/CAD Applicable Percentages); and

(v) Issuing Bank Entitled to Fees. If any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to Section 2.21(c), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank
until such LC Exposure is cash collateralized and/or reallocated;

(d) Suspension of Swingline Loans and Letters of Credit. So long as any Lender
is a Defaulting Lender, the Swingline Lender shall not be required to fund any
Swingline Loan and the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless (i) it is satisfied that the related
exposure will be 100% covered by the Revolving Commitments of the non-Defaulting
Lenders, (ii) cash collateral will be provided by the applicable Borrower in
accordance with Section 2.21(c), and/or (iii) participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and Defaulting Lenders shall not participate therein); and

(e) Setoff Against Defaulting Lender. Any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any mandatory or voluntary prepayment and any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.18(c) but
excluding Section 2.19(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuing Bank or Swingline Lender hereunder,
(iii) third, to the funding of any Loan or the funding or cash collateralization
of any participating interest in any Swingline Loan or Letter of Credit in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent,
(iv) fourth, if so determined by the Parent Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrowers or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Borrower or any

 

CREDIT AGREEMENT, Page 64



--------------------------------------------------------------------------------

Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement and (vi) sixth, after termination
of the Commitments to such Defaulting Lender or as otherwise directed by a court
of competent jurisdiction; provided that if such payment is (x) a prepayment of
the principal amount of any Loans or reimbursement obligations in respect of LC
Disbursements which a Defaulting Lender has funded its participation obligations
and (y) made at a time when the conditions set forth in Section 4.03 are
satisfied, such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, any Defaulting Lender.

In the event that the Administrative Agent, the Borrowers, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender who is a Revolving
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Loans in accordance with its Applicable Percentage and/or
USD/CAD Applicable Percentage, as applicable.

Notwithstanding the above, the Borrowers’ right to replace a Defaulting Lender
pursuant to this Agreement shall be in addition to, and not in lieu of, all
other rights and remedies available to the Borrowers against such Defaulting
Lender under this Agreement, at law, in equity or by statute.

Section 2.22. Specified Refinancing Debt.

(a) The Borrowers may from time to time, add one or more new term loan
facilities and new revolving credit facilities to the Credit Facilities
(“Specified Refinancing Debt”) pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the Borrowers, to
refinance (i) all or any portion of any Class of Term Loans then outstanding
under this Agreement and (ii) all or any portion of any Class of Revolving Loans
(and the unused Revolving Commitments with respect to such Class of Revolving
Loans) then in effect under this Agreement, in each case pursuant to a
Refinancing Amendment (it being agreed that in no event shall more than three
Classes of revolving commitments be outstanding at any time under this
Agreement); provided that such Specified Refinancing Debt: (i) will rank pari
passu in right of payment as the other Loans and Commitments hereunder;
(ii) will not be guaranteed by any Person that is not a Subsidiary Loan Party;
(iii) will be (x) unsecured or (y) secured by the Collateral on a pari passu or
junior basis with the Obligations (in each case pursuant to customary
intercreditor arrangements reasonably satisfactory to the Administrative Agent);
(iv) will have such pricing and optional prepayment terms as may be agreed by
the Parent Borrower and the applicable Lenders thereof; (v) (x) to the extent
constituting revolving credit facilities, will not have a maturity date (or have
mandatory commitment reductions or amortization) that is prior to the Revolving
Maturity Date of the Revolving Commitment being refinanced and (y) to the extent
constituting term loan facilities, will have a maturity date that is not prior
to the date that is the scheduled maturity date of, and will have a weighted
average life to maturity that is not shorter than the weighted average life to
maturity of, the Loans being refinanced; (vi) any Specified Refinancing Term
Loans shall share ratably in any prepayments of Term Loans pursuant to
Section 2.11 (or otherwise provide for more favorable prepayment treatment for
the then outstanding Classes of Term Loans other than Specified Refinancing Term
Loans); (vii) each Revolving Borrowing (including any deemed Revolving
Borrowings made pursuant to Section 2.04 or 2.05) shall be allocated pro rata
among the Classes of Revolving Commitments (it being agreed that notwithstanding
the foregoing, the Administrative Agent may, in its reasonable discretion, take
such actions as it deems advisable to allocate Letters of Credit and
participations therein between any revolving facilities); (vii) subject to
clauses (iv) and (v) above, will have terms and conditions (other than pricing
and optional prepayment and redemption terms) that are

 

CREDIT AGREEMENT, Page 65



--------------------------------------------------------------------------------

substantially identical to, or less favorable, when taken as a whole, to the
lenders providing such Specified Refinancing Debt than, the terms and conditions
of the Credit Facilities and Loans being refinanced (as reasonably determined by
the Parent Borrower in good faith); and (ix) the Net Cash Proceeds of such
Specified Refinancing Debt shall be applied, substantially concurrently with the
incurrence thereof, to the pro rata prepayment of outstanding Loans being so
refinanced, in each case pursuant to Section 2.08 and 2.11, as applicable;
provided, however, that such Specified Refinancing Debt (x) may provide for any
additional or different financial or other covenants or other provisions that
are agreed among the Parent Borrower and the lenders thereof and applicable only
during periods after the Latest Maturity Date of any of the Loans (and
Commitments) that remain outstanding after giving effect to such Specified
Refinancing Debt or the date on which all non-refinanced Obligations are paid in
full and (y) shall not have a principal or commitment amount (or accreted value)
greater than the Loans being refinanced (excluding accrued interest, fees,
discounts, premiums or expenses).

(b) The Parent Borrower shall make any request for Specified Refinancing Debt
pursuant to a written notice to the Administrative Agent specifying in
reasonable detail the proposed terms thereof. Any proposed Specified Refinancing
Debt may be provided by existing Lenders or, subject to the approval of the
Administrative Agent and, with respect to revolving commitments, the Issuing
Bank (in each case, which approval shall not be unreasonably withheld,
conditioned or delayed), Eligible Assignees in such respective amounts as the
Parent Borrower may elect.

(c) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in clause
(a) above and Section 4.03, and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements,
including any supplements or amendments to the Security Documents providing for
such Specified Refinancing Debt to be secured thereby, consistent with those
delivered on the Effective Date under Section 4.01 and, if applicable, on the
Acquisition Closing Date under Section 4.02 (other than changes to such legal
opinions resulting from a Change in Law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent). The
Lenders hereby authorize the Administrative Agent to enter into amendments to
this Agreement and the other Loan Documents with the Borrowers as may be
necessary in order to establish any Specified Refinancing Debt and to make such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such Specified Refinancing Debt, in each case on terms
consistent with and/or to effect the provisions of this Section 2.22.

(d) Each Class of Specified Refinancing Debt incurred under this Section 2.20
shall be in an aggregate principal amount that is (i) (x) not less than
$5,000,000 (or if applicable, $C5,000,000) and (y) an integral multiple of
$1,000,000 (or if applicable, $C1,000,000) in excess thereof or (ii) the amount
required to refinance all of the applicable Class of Loans and/or Commitments.
Any Refinancing Amendment may provide for the making of Refinancing Revolving
Loans to, the issuance of Letters of Credit for the account of the Borrowers or
any Subsidiary, or the provision to the Borrowers of Swingline Loans, pursuant
to any revolving credit facility established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit and
Swingline Loans under the Revolving Commitments.

(e) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Specified Refinancing Debt incurred
pursuant thereto (including the addition of such Specified Refinancing Debt as
separate facilities hereunder and treated in a manner consistent with the Credit
Facilities being refinanced, including for

 

CREDIT AGREEMENT, Page 66



--------------------------------------------------------------------------------

purposes of prepayments and voting). Any Refinancing Amendment may, without the
consent of any Person other than the Borrowers, the Administrative Agent and the
Lenders providing such Specified Refinancing Debt, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower to effect
the provisions of or be consistent with this Section 2.22. In addition, if so
provided in the relevant Refinancing Amendment and with the consent of each
Issuing Bank, participation in Letters of Credit expiring on or after the
scheduled maturity date in respect of a Class of revolving commitments shall be
reallocated from Lenders holding such revolving commitments to Lenders holding
refinancing revolving commitments in accordance with the terms of such
Refinancing Amendment; provided, however, that such participation interests
shall, upon receipt thereof by the relevant Lenders holding refinancing
revolving commitments, be deemed to be participation interests in respect of
such extended revolving commitments and the terms of such participation
interests (including the commission applicable thereto) shall be adjusted
accordingly.

ARTICLE III.

Representations and Warranties

Each Borrower (other than, in respect of Sections 3.11, 3.12 and 3.14, which are
made only by the Parent Borrower) party hereto represents and warrants (it being
understood that the representations and warranties made in the Loan Documents on
the Acquisition Closing Date shall be limited to the Specified Representations
and shall otherwise be construed as though the Transactions (to be consummated
on or about such date) have been consummated) to the Lenders that:

Section 3.01. Organization; Powers. Each of the Borrowers and their Restricted
Subsidiaries (a) is validly existing under the laws of the jurisdiction of its
organization or formation, except, in the case of a Restricted Subsidiary, where
the failure to be so could not reasonably be expected to result in a Material
Adverse Effect, (b) has all requisite power and authority to carry on its
business as now conducted and (c) except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing (where relevant) in, its jurisdiction of organization or formation and
every other jurisdiction where such qualification is required.

Section 3.02. Authorization; Enforceability. Each of the Parent Borrower and the
Subsidiary Loan Parties has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of the Loan
Documents to which it is a party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party. This Agreement has been duly executed
and delivered by the Parent Borrower and, on the Canadian Borrower Joinder Date,
the Canadian Borrower, and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of such Borrower or such
other Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03. Governmental Approvals; No Conflicts. The execution, delivery and
performance of the Loan Documents: (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except (i) such as have been obtained or made and are in full force
and effect, (ii) filings necessary to perfect Liens created under the Loan
Documents and (iii) for immaterial consents, approvals, registrations, filing or
other actions, (b) will not violate (i) any applicable law or regulation or
(ii) in any material respect, the charter, by-laws or other organizational

 

CREDIT AGREEMENT, Page 67



--------------------------------------------------------------------------------

documents of such Borrower or any of its Restricted Subsidiaries or any order of
any Governmental Authority binding on such Person, (c) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon the Parent Borrower or any of its Restricted Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Parent Borrower or any of its Restricted Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Parent
Borrower or any of its Restricted Subsidiaries, except Liens created under and
Liens permitted by the Loan Documents, except to the extent such violation or
default referred to in clause (b)(i) or (c) above could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.04. Financial Condition; No Material Adverse Change.

(a) Financial Statements. The Parent Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders
equity and cash flows as of and for the fiscal quarter ended June 29, 2013 and
the fiscal year ended December 29, 2012. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP.

(b) [Reserved].

(c) No Material Adverse Change. Since June 29, 2013, there has been no material
adverse change in the business, assets, property, financial conditions or
results of operation, of the Parent Borrower and its Restricted Subsidiaries,
taken as a whole (it being understood that the consummation of the Transactions
could not reasonably be expected to have such a material adverse change).

Section 3.05. Properties.

(a) Title. Each of such Borrower and its Restricted Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes or where the failure to have such title
or interest could not reasonably be expected to result in a Material Adverse
Effect, and none of the assets of such Borrower or any such Restricted
Subsidiary is subject to any Lien except Liens permitted by Section 6.02.

(b) Intellectual Property. Except as could not reasonably be expected to result
in a Material Adverse Effect, (i) each of such Borrower and its Restricted
Subsidiaries owns, or is licensed to use, all trademarks, tradenames, service
names, domain names, copyrights, patents and other intellectual property
necessary for its business and (ii) to the knowledge of such Borrower, the use
of any such intellectual property by such Borrower and its Restricted
Subsidiaries does not infringe upon the rights of any other Person and the
intellectual property owned by any Loan Party is not being infringed by any
other Person.

Section 3.06. Litigation and Environmental Matters.

(a) Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
such Borrower, threatened in writing against or affecting such Borrower or any
of its Restricted Subsidiaries (i) which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that as of the Effective Date, involve any of the Loan Documents or the
Transactions to be consummated on or about the Effective Date.

 

CREDIT AGREEMENT, Page 68



--------------------------------------------------------------------------------

(b) Environmental Matters. Except as could not reasonably be expected to, either
individually or in the aggregate, result in a Material Adverse Effect, neither
such Borrower nor any of its Restricted Subsidiaries (i) has failed to comply
with any applicable Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any pending or threatened claim with respect to any Environmental Liability
or has knowledge of any event or circumstance that could reasonably be expected
to give rise to such a claim, (iv) knows of any basis for, or that could
reasonably be expected to give rise to, any Environmental Liability, or (v) has
assumed or retained by contract or operation of law any obligations under
Environmental Law or relating to Hazardous Materials.

Section 3.07. Compliance with Laws. Such Borrower and each of its Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.08. Investment Company Act Status. Neither such Borrower nor any of
its Restricted Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.

Section 3.09. Taxes. Such Borrower and each of its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes not overdue by more than 30 days or, if more than
30 days overdue, that are being contested in good faith by appropriate
proceedings and for which such Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

Section 3.10. ERISA; Canadian Benefit Plans. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect. Except as could not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, the fair market value of the assets
of each Pension Plan was not materially less than the present value of the
accumulated benefit obligation under such Pension Plan (based on the assumptions
used for purposes of Accounting Standards Codification No. 715:
Compensation-Retirement Benefits) as of the close of the most recent Plan year,
as reported in the most recent financial statements reflecting such amounts. If
all of the Pension Plans were terminated (disregarding any Pension Plans with
surpluses), the unfunded liabilities with respect to the Pension Plans,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

The Canadian Loan Parties have a formal plan and commitment to establish one or
more Canadian Defined Benefit Plans for the benefit of certain unionized, hourly
non-union and salaried employees in connection with the closing of the Rothsay
Acquisition. Applications for registration of these plans will be made following
such closing. The Canadian Loan Parties do not, and have not ever, sponsored,
administered, participated in or contributed to a Canadian Multi-Employer Plan,
except as may be consented to by the Administrative Agent after the Effective
Date (it being understood that at the Administrative Agent’s option it may also
request the consent of the Required Lenders in connection with such
determination). Except as could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, (i) all Canadian
Benefit Plans are or will be, and have been (where applicable), established,
registered (where required), amended, funded, invested and administered

 

CREDIT AGREEMENT, Page 69



--------------------------------------------------------------------------------

in material compliance with the terms of such Canadian Benefit Plans, all
applicable laws and any applicable collective agreement; (ii) there is no
investigation by a Governmental Authority or claim (other than routine claims
for payment of benefits) pending or, to the knowledge of the Canadian Loan
Parties, threatened involving any Canadian Benefit Plan or its assets, and no
facts exist which could reasonably be expected to give rise to any such
investigation or claim (other than routine claims for payment of benefits);
(iii) all employer and employee payments, contributions and premiums required to
be remitted, paid to or paid in respect of each Canadian Benefit Plan have been
paid or remitted in accordance with its terms and all applicable laws; (iv) any
Canadian Pension Plans are or will be (within the time period permitted by
applicable law) duly registered under all applicable Canadian federal or
provincial pension benefits standards legislation; (v) all material obligations
of any Canadian Loan Party required to be performed in connection with the
Canadian Pension Plans or the funding agreements therefor have been performed in
a timely fashion; (vi) all reports and disclosures relating to the Canadian
Pension Plans required by any applicable laws have been or will be filed or
distributed in a timely fashion; (vii) no amount is due and owing by any of the
Canadian Pension Plans under the Income Tax Act (Canada) or any provincial
taxation or pension benefits statute; and (viii) no Canadian Pension Termination
Event has occurred

Section 3.11. Disclosure. As of the Effective Date, neither the Information
Memorandum nor any of the other written reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent (other than information of a general economic or
industry specific nature, projected financial information or other forward
looking information) in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished prior to the date on which this
representation is made or deemed made), when taken as a whole, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information, the Borrowers represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time made (it being understood that projections may vary from actual results and
that such variances may be material).

Section 3.12. Subsidiaries. As of the Effective Date, Parent Borrower has no
Subsidiaries other than those listed on Schedule 3.12 hereto. As of the
Effective Date, Schedule 3.12 sets forth the jurisdiction of incorporation or
organization of each such Subsidiary, the percentage of Parent Borrower’s
ownership of the outstanding Equity Interests of each Subsidiary directly owned
by Parent Borrower, the percentage of each Subsidiary’s ownership of the
outstanding Equity Interests of each other Subsidiary and the authorized, issued
and outstanding Equity Interests of Parent Borrower and each Subsidiary. All of
the outstanding capital stock of Parent Borrower and each Restricted Subsidiary
has been, to the extent applicable, validly issued, is fully paid, and is
nonassessable. As of the Effective Date, there are no outstanding subscriptions,
options, warrants, calls, or rights (including preemptive rights) to acquire,
and no outstanding securities or instruments convertible into any Equity
Interests of any Restricted Subsidiary.

Section 3.13. Labor Matters. As of the Effective Date, except as disclosed on
Schedule 3.13, (a) there are no strikes, lockouts or slowdowns against the
Parent Borrower or any Restricted Subsidiary pending or, to the knowledge of the
Parent Borrower, threatened in writing, that would have a material impact on the
operations of the Parent Borrower and the Restricted Subsidiaries and (b) except
as could not reasonably be expected to result in a Material Adverse Effect, the
hours worked by and payments made to employees of the Parent Borrower and the
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
such matters.

 

CREDIT AGREEMENT, Page 70



--------------------------------------------------------------------------------

Section 3.14. Solvency. As of the Effective Date and the Acquisition Closing
Date, immediately after the consummation of the Transactions to occur on the
Effective Date and the Acquisition Closing Date, as applicable (a) the sum of
the debt (including contingent liabilities) of the Parent Borrower and its
Subsidiaries, on a consolidated basis, does not exceed the present fair saleable
value of the assets of the Parent Borrower and its Subsidiaries, on a
consolidated basis, (b) the capital of the Parent Borrower and its Subsidiaries
on a consolidated basis, is not unreasonably small in relation to the business
of the Parent Borrower and its Subsidiaries, on a consolidated basis,
contemplated as of the date hereof and (c) the Parent Borrower and its
Subsidiaries, on a consolidated basis, do not intend to incur, or believe that
they will incur, debts (including current obligations and contingent
liabilities) beyond their ability to pay such debts as they mature in the
ordinary course of business. For the purposes hereof, (x) the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5) and (y) the term
“present fair saleable value” means the amount that may be realized if the
applicable company’s aggregate assets are sold with reasonable promptness in an
arm’s length transaction under present conditions for the sale of a comparable
business enterprises.

Section 3.15. Margin Securities. Neither the Parent Borrower nor any of its
Restricted Subsidiaries, is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations U or X of the Board of
Governors of the Federal Reserve System) and no part of the proceeds of any Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying margin stock in violation of
Regulation X or that would entail a violation of Regulation U of the Board of
Governors of the Federal Reserve System (and if required by such regulations or
requested by a Lender, the Parent Borrower or such Restricted Subsidiary, as
applicable, will provide any applicable Lender with a signed Form G-3 or U-1 or
any successor form, as applicable, containing the information required to be
provided on such form by such entity).

Section 3.16. Security Documents. The Security Documents are effective to create
in favor of the Administrative Agent for its benefit and the ratable benefit of
the Lenders a legal, valid, and enforceable (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law) perfected Lien (subject to Liens
permitted by Section 6.02) on the Collateral as security for the relevant
Obligations (it being understood that subsequent filings and recordings may be
necessary to perfect Liens on the Collateral pursuant to Section 5.10) of each
grantor described therein.

Section 3.17. Use of Proceeds. The proceeds of the Credit Facilities shall be
used (a) to finance in part the Transactions (including working capital and/or
purchase price adjustments), (b) to refinance certain existing indebtedness of
the Parent Borrower and its Subsidiaries, (c) to pay fees and expenses related
to the Transactions and related transactions (including any funding of original
issue discount and upfront fees) and (d) for general corporate purposes
(including, in the case of the Revolving Facility, the working capital needs,
capital expenditures, acquisitions, other investments, Restricted Payments and
any other purpose not prohibited under the Loan Documents) of the Parent
Borrower and its Subsidiaries. Letters of Credit will be issued to support
transactions entered into by the Parent Borrower or a Restricted Subsidiary in
the ordinary course of business and, to the extent permitted or not prohibited
hereby, to support transactions entered into by an Unrestricted Subsidiary in
the ordinary course of business.

 

CREDIT AGREEMENT, Page 71



--------------------------------------------------------------------------------

Section 3.18. Patriot Act; OFAC; FCPA. (a) Each of the Parent Borrower and its
Subsidiaries is in compliance in all material respects with the Patriot Act, and
the Parent Borrower has provided to the Administrative Agent (within a
reasonable time of the applicable request) all information related to the Parent
Borrower and its Subsidiaries (including but not limited to names, addresses and
tax identification numbers) reasonably requested by the Administrative Agent and
required by the Patriot Act to be obtained by the Administrative Agent or any
Lender.

(b) (i) Each of the Parent Borrower and its Subsidiaries is in compliance, in
all material respects, with the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto; (ii) none of the Parent
Borrower or any of its Subsidiaries nor, to the knowledge of the Borrowers, any
director, officer, agent or employee of any of the foregoing is (x) a person on
the list of “Specially Designated Nationals and Blocked Persons” or
(y) currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the
Borrowers will not directly or, to the knowledge of the Borrowers, indirectly
use the proceeds of the Loans or otherwise make available such proceeds to any
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC, except to the extent
licensed or otherwise approved by OFAC; and (iii) no part of the proceeds of any
Loan will be used, directly or, to the knowledge of the Borrowers, indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation in any material respect of the
United States Foreign Corrupt Practices Act of 1977, as amended or the
Corruption of Foreign Public Officials Act (Canada).

ARTICLE IV.

Conditions

Section 4.01. Effective Date. The obligations of the Lenders to make Revolving
Loans and any agreement of the Issuing Bank to issue any Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

(a) Execution and Delivery of This Agreement. The Administrative Agent (or its
counsel) shall have received from each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include telecopy
or email transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

(b) Legal Opinions. The Administrative Agent shall have received a written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of counsel (including, without limitation, local counsel) for
the Loan Parties covering such matters relating to the Loan Parties and the Loan
Documents as of the Effective Date as are customary for financings of this type.
The Parent Borrower hereby requests such counsel to deliver such opinions.

(c) Corporate Authorization Documents; Solvency Certificate. The Administrative
Agent shall have received (a) such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions to be consummated in connection with the execution and
delivery hereof and any other legal matters relating to the Loan Parties, the
Loan Documents or such Transactions as are

 

CREDIT AGREEMENT, Page 72



--------------------------------------------------------------------------------

customary for financings of this type, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel and (b) a Solvency
Certificate dated the Effective Date and executed by a Financial Officer of the
Parent Borrower substantially in the form of Exhibit F hereto.

(d) Closing Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Responsible Officer of the
Parent Borrower, confirming compliance with the conditions set forth in
Section 4.01(g) and Sections 4.03(a) and (b) (which certificate shall include
the making of the representations and warranties referred to in
Section 4.03(a)).

(e) Fees. To the extent invoiced at least 1 Business Day prior to the Effective
Date, the Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Loan Party hereunder or under any other Loan Document.

(f) Personal Property Security Documents. The Administrative Agent shall have
received counterparts of the U.S. Security Agreement and Guaranty Agreement
signed on behalf of each applicable Loan Party, together with the following:

(i) to the extent not already in the possession of the Administrative Agent,
stock certificates representing all the outstanding shares of capital stock of
each Restricted Subsidiary owned by or on behalf of any Loan Party as of the
Effective Date (except that stock certificates representing shares of stock of a
Foreign Subsidiary (or any Domestic Subsidiary to the extent substantially all
of its assets consist of the debt or equity of one or more direct or indirect
Foreign Subsidiaries) may be limited to 65% of the outstanding shares of stock
of such Subsidiary), and stock powers and instruments of transfer, endorsed in
blank, with respect to such stock certificates;

(ii) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create or perfect the Liens intended to
be created under the Security Documents;

(iii) the results of the search of the Uniform Commercial Code filings, tax
Liens and judgment Liens made with respect to the Loan Parties and any
predecessor company identified pursuant to the Security Agreement in each
jurisdiction in which a Loan Party is organized; and copies of the financing
statements (or other documents) disclosed by such search; and

(iv) subject to the terms of the Security Agreement, (A) such other executed
documentation as the Administrative Agent may deem reasonably necessary to
perfect and protect its Liens, including, without limitation, intellectual
property security agreements for all intellectual property pledged as
Collateral, and (B) all other Collateral the possession of which is necessary to
perfect the Lien therein.

(g) Existing Indebtedness. After giving effect to the Transactions to be
consummated in connection with the execution and delivery hereof, neither the
Parent Borrower nor any of its Subsidiaries shall have any material Indebtedness
for borrowed money other than (i) Indebtedness outstanding under this Agreement,
(ii) the Pari Passu Notes, (iii) ordinary course (w) capital leases,
(x) purchase money indebtedness, (y) equipment financings and (z) short-term
working capital facilities in an aggregate amount not to exceed the amount of
such Indebtedness permitted by the Parent Borrower’s Existing Credit Agreement
and (iv) Indebtedness arising in connection with the Renewable Diesel Joint
Venture in an aggregate amount not to exceed the amount of such Indebtedness
permitted by the Parent Borrower’s Existing Credit Agreement.

 

CREDIT AGREEMENT, Page 73



--------------------------------------------------------------------------------

(h) Patriot Act. The Administrative Agent shall have received, at least 5 days
prior to the Effective Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, with respect to the
Loan Parties as of the Effective Date that has been reasonably requested by the
Commitment Parties at least 10 days prior to the Effective Date.

The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Section 4.02. Acquisition Closing Date. The obligations of the Lenders to make
Loans and any agreement of the Issuing Bank to issue any Letters of Credit
hereunder on the Acquisition Closing Date shall be subject solely to
satisfaction of the following conditions (or the waiver of such conditions in
accordance with Section 10.02):

(a) Specified Representations and Acquisition Agreement Representations. The
Specified Representations and Acquisition Agreement Representations shall be
true and correct; provided, that to the extent that any of the Acquisition
Agreement Representations are qualified by or subject to a “material adverse
effect”, “material adverse change” or similar term or qualification, the
definition thereof shall be a Company Material Adverse Effect for purposes of
any such representations and warranties made or deemed made on, or as of, the
Acquisition Closing Date (or any date prior thereto);

“Acquisition Agreement Representations” shall mean the representations made by
the Seller of Rothsay or Rothsay in the Rothsay Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the
accuracy of any such representation is a condition to the Parent Borrower (or
its Affiliates’) obligations to close under the Rothsay Acquisition Agreement or
Parent Borrower has (or its Affiliate has) the right to terminate Parent
Borrower’s obligations under the Rothsay Acquisition Agreement or decline to
consummate the Rothsay Acquisition as a result of a breach of such
representations in the Rothsay Acquisition Agreement.

“Specified Representations” means the representations and warranties in Sections
3.01(a) and (b), 3.02, 3.03(b)(ii), 3.08, 3.14, 3.15, 3.16, 3.17 and 3.18(a) of
this Agreement.

(b) Closing Certificate; Solvency Certificate. The Administrative Agent shall
have received (i) a Solvency Certificate dated the Acquisition Closing Date and
executed by a Financial Officer of the Parent Borrower substantially in the form
of Exhibit F hereto and (ii) a certificate, dated the Acquisition Closing Date
and signed by a Responsible Officer of the Parent Borrower, confirming
compliance with the conditions set forth in Sections 4.02(a), (c) and (d) (which
certificate shall include the making of the representations and warranties
referred to in Section 4.02(a)).

(c) Rothsay Acquisition. The Rothsay Acquisition shall be consummated pursuant
to the Rothsay Acquisition Agreement, substantially concurrently with the
occurrence of the Acquisition Closing Date, and no provision thereof shall have
been amended or waived, and no consent shall have been given thereunder, in each
case in any manner materially adverse to the interests of the Commitment Parties
or the Lenders without the prior written consent of the Commitment Parties or,
such consent not to be unreasonably withheld, delayed or conditioned (it being
understood that (a) any decrease in the purchase price shall not be materially
adverse to the interests of the Commitment Parties or the Lenders so long as
such decrease is allocated to reduce the Term Loans on a dollar-for-dollar basis
and (b) any increase in the purchase price up to 20% shall not be materially
adverse to the Commitment Parties or the Lenders);

 

CREDIT AGREEMENT, Page 74



--------------------------------------------------------------------------------

(d) No Company Material Adverse Effect. Since June 30, 2013, there shall not
have been or occurred, and in either case, be continuing, any event, change or
effect that, when taken together with all other events, changes and effects, is,
or would reasonably be expected to result in a Company Material Adverse Effect.

(e) Acquisition Closing Date. The Acquisition Closing Date shall have occurred
on or before the Expiration Date.

(f) Historical Financials. The Administrative Agent shall have received
(a) unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Rothsay, for the three most recently
completed fiscal years ended at least 90 days before the Acquisition Closing
Date and (b) unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of Rothsay for each fiscal quarter
ended after March 31, 2013 and at least 45 days before the Acquisition Closing
Date.

(g) Pro Forma Financials. The Administrative Agent shall have received a pro
forma consolidated balance sheet and related pro forma consolidated statement of
income of the Parent Borrower and its subsidiaries as of and for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 45 days prior to the Acquisition
Closing Date, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such statement of income); it
being understood that such pro forma financial statements need not be prepared
in accordance with Regulation S-X.

(h) KYC Information. The Administrative Agent shall have received, at least 5
days prior to the Acquisition Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, with
respect to the Loan Parties as of the Acquisition Closing Date, the PATRIOT Act
that has been reasonably requested by the Administrative Agent at least 10 days
prior to the Acquisition Closing Date.

(i) Fees and Expenses. To the extent invoiced at least 1 Business Day prior to
the Acquisition Closing Date, the Administrative Agent shall have received all
fees and other amounts due and payable on or prior to the Acquisition Closing
Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out of pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Loan Party
hereunder or under any other Loan Document (or any fee letter related thereto).

(j) Security Interest. All actions necessary to establish that the
Administrative Agent will have a perfected first priority security interest in
the Collateral (subject to Liens permitted under this Agreement and it being
understood that, to the extent any Collateral is not or cannot be provided on
the Acquisition Closing Date (other than the grant and perfection of security
interests (i) that may be perfected solely by the filing of a financing
statement under the Uniform Commercial Code or PPSA or (ii) in capital stock
owned by the Parent Borrower and its Subsidiaries with respect to which a Lien
may be perfected by the delivery of a stock certificate) after the Parent
Borrower’s use of commercially reasonable efforts to do so without undue burden
or expense, then the provision of such Collateral shall not constitute a
condition precedent to the Acquisition Closing Date, but may instead be provided
after the Acquisition Closing Date pursuant to arrangements to be mutually
agreed between the Parent Borrower and the Administrative Agent).

 

CREDIT AGREEMENT, Page 75



--------------------------------------------------------------------------------

(k) Canadian Borrower Documentation. (i) The Canadian Borrower shall have
delivered to the Administrative Agent an executed counterpart to the Canadian
Security Agreement and an executed counterpart to a joinder agreement in form
and substance reasonably acceptable to the Administrative Agent to each of this
Agreement and the Guaranty Agreement (it being agreed that the Lenders hereby
authorize the Administrative Agent to execute and deliver any such joinder
agreement) and (ii) the Administrative Agent shall have received documents,
certificates and other deliverables with respect to the Canadian Borrower and
such joinders consistent in scope with such items delivered pursuant to Sections
4.01(b) and (c)(a) on the Effective Date with respect to the other Loan Parties.

The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Acquisition Closing Date, and such notice shall be conclusive and binding.

Section 4.03. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and any agreement of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, other than any Borrowing or
issuance, amendment, renewal or extension of such Letter of Credit on the
Acquisition Closing Date, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) Representations and Warranties. At the time of and immediately after giving
effect to such Borrowing or issuance, amendment, renewal or extension of such
Letter of Credit, in each case, the representations and warranties of each Loan
Party set forth in the Loan Documents shall be true and correct in all material
respects with the same force and effect as if such representations and
warranties had been made on and as of such date except to the extent that such
representations and warranties relate specifically to another date.

(b) No Default. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.03.

ARTICLE V.

Affirmative Covenants

Until the Date of Full Satisfaction, the Parent Borrower (and each other
Borrower to the extent applicable) covenants and agrees with the Lenders that:

Section 5.01. Financial Statements and Other Information. The Parent Borrower
will furnish to the Administrative Agent:

(a) Annual Audit. Within 90 days after the end of each fiscal year of the Parent
Borrower, its audited consolidated and unaudited consolidating balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit (except for any such qualification pertaining to the
maturity of any Credit Facility occurring within 12 months of the relevant audit
or any breach or anticipated breach of any financial covenant) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Parent
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP;

 

CREDIT AGREEMENT, Page 76



--------------------------------------------------------------------------------

(b) Quarterly Unaudited Financial Statements. Within 55 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent
Borrower, its unaudited consolidated and consolidating balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Parent Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) Compliance Certificate. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate in substantially the
form of Exhibit D hereto of a Financial Officer of the Parent Borrower
(i) certifying as to whether a Default, which has not previously been disclosed
or which has not been cured, has occurred and, if such a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Article VII and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the Parent
Borrower’s audited financial statements referred to in Section 3.04 which has
not already been disclosed and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;

(d) Rothsay Financials. Promptly upon receipt of the same by the Parent
Borrower, Rothsay’s audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of the fiscal
years 2010, 2011 and 2012;

(e) Budget. Within 60 days after the end of the fiscal year ended December 31,
2013 and 45 days after the end of each fiscal year thereafter of the Parent
Borrower, a detailed consolidated budget for the then current fiscal year
(including a projected consolidated balance sheet and related statements of
projected operations and cash flow as of the end of and for such fiscal year)
and setting forth the material assumptions used for purposes of preparing such
budget;

(f) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Parent Borrower or any Restricted Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, as
the case may be;

(g) Additional Information. Promptly following any request therefor, material
non-privileged information regarding the operations, business affairs and
financial condition of the Parent Borrower or any Restricted Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender may reasonably request;

(h) ERISA Notices. Promptly upon reasonable request of the Administrative Agent,
the Loan Parties and/or their ERISA Affiliates shall promptly make a request for
any documents described in Section 101(k) and 101(l) of ERISA that any Loan
Party or any ERISA Affiliate may request of any Multiemployer Plans or notices
from such administrator or sponsor and the Parent Borrower shall provide copies
of such documents and notices to the Administrative Agent promptly after receipt
thereof;

 

CREDIT AGREEMENT, Page 77



--------------------------------------------------------------------------------

(i) Demand Letter. Promptly after the receipt thereof, a demand letter from the
PBGC notifying the Parent Borrower, its Subsidiaries, or any ERISA Affiliates of
its decision finding liability that could reasonably be expected to result in a
Material Adverse Effect, a copy of such letter, together with a certificate of
the president or a Financial Officer of the Parent Borrower setting forth the
action which the Parent Borrower, its Subsidiaries or their respective ERISA
Affiliates proposes to take with respect thereto; and

The information required to be delivered by clauses (a), (b) and (f) of this
Section 5.01 shall be deemed to have been delivered on the date on which the
Parent Borrower posts such information on its website on the Internet at
www.darlingii.com or when such information is posted on the SEC’s website on the
Internet at www.sec.gov (including within any Form 10-K or Form 10-Q); provided
that the Parent Borrower shall give notice of any such posting to the
Administrative Agent (who shall then give notice of any such posting to the
Lenders); provided further, that the Parent Borrower shall deliver paper copies
of any such information to the Administrative Agent if the Administrative Agent
or any Lender requests the Parent Borrower to deliver such paper copies.

Section 5.02. Notices of Material Events. The Parent Borrower will furnish to
the Administrative Agent prompt written notice of (and if applicable, in the
case of clause (d) below, the items set forth in) the following:

(a) Default. The occurrence of any Default;

(b) Notice of Proceedings. The filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Parent Borrower or any Restricted Subsidiary that could reasonably
be expected to result in a Material Adverse Effect;

(c) ERISA Event. The occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; and

(d) Canadian Pensions. (i) (x) Copies of all actuarial reports and any other
material reports which have been filed with a Governmental Authority with
respect to each Canadian Defined Benefit Plan, promptly after filing and (y) any
material direction, order, notice, ruling or opinion related to funding, windup
or termination of any Canadian Defined Benefit Plan that any Canadian Loan Party
may receive from a Governmental Authority with respect to any Canadian Defined
Benefit Plan, promptly after receipt.

(ii) Promptly after any Responsible Officer of the Canadian Borrower obtains
actual knowledge thereof, (v) a Canadian Pension Termination Event, (w) the
failure in any material respect to make a required contribution to or payment
under any Canadian Benefit Plan when due in accordance with its terms and
applicable laws, (x) the occurrence of any event which is reasonably likely to
result in any Canadian Loan Party incurring any liability, fine or penalty with
respect to any Canadian Benefit Plan that could reasonably be expected to have a
Material Adverse Effect, (y) the establishment of any new plan which, if it
currently existed, would be a Canadian Defined Benefit Plan, or any change to an
existing Canadian Defined Benefit Plan that could reasonably be expected to have
a Material Adverse Effect or (z) the acquisition of an interest in any Person if
such Person sponsors, administers, or participates in, or has any liability in
respect of, any Canadian Defined Benefit Plan.

(e) Material Adverse Effect. Any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

 

CREDIT AGREEMENT, Page 78



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

Section 5.03. Existence; Conduct of Business. The Parent Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence except, solely in the case of a Restricted Subsidiary, where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any transactions
permitted under Section 6.03 or Section 6.05. The Parent Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect all of its
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names unless the failure to preserve, renew and keep in
full force and effect such rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks or trade names could reasonably be expected to
result in a Material Adverse Effect; provided that the foregoing shall not
prohibit any transactions permitted under Section 6.03 or Section 6.05.

Section 5.04. Payment of Taxes. The Parent Borrower will, and will cause each of
its Restricted Subsidiaries to, pay its Tax liabilities before the same shall
become more than 30 days overdue, or if more than 30 days overdue, except where
(a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) the Parent Borrower or such Restricted Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, and (iii) such contest effectively suspends collection of the
contested obligation and the foreclosure of any Lien securing such obligation or
(b) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.05. Maintenance of Properties. The Parent Borrower will, and will
cause each of its Restricted Subsidiaries to, keep and maintain all property in
good working order and condition, ordinary wear and tear and casualty and
condemnation excepted and except to the extent the failure to do so could not
reasonably be expected to result in a Material Adverse Effect or as otherwise
expressly permitted by this Agreement.

Section 5.06. Insurance. The Parent Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurance companies insurance in such amounts (with no greater risk retention)
and against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations. The Parent Borrower will furnish to the Lenders, upon
reasonable request of the Administrative Agent (but not more frequently than
once per fiscal year), information in reasonable detail as to the insurance so
maintained. Each general liability insurance policy shall name the
Administrative Agent (or its agent or designee) as additional insured. Each
insurance policy covering Collateral shall name the Administrative Agent (or its
agent or designee) as loss payee and shall provide that such policy will not be
canceled or materially changed without 30 days (or 10 days in the event of a
payment default) prior written notice to the Administrative Agent.

Section 5.07. Books and Records; Inspection and Audit Rights. The Parent
Borrower will, and will cause each of its Restricted Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and activities
in order to permit the preparation of its financial statements in accordance
with GAAP. The Parent Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times during normal business hours and as

 

CREDIT AGREEMENT, Page 79



--------------------------------------------------------------------------------

often as reasonably requested; provided that (a) the Parent Borrowers shall
reimburse the Administrative Agent not more than once each fiscal year for
visits, inspections, examinations and discussions conducted under this
Section 5.07 if no Event of Default exists at the time thereof (and the
Borrowers shall reimburse the Administrative Agent for all such visits,
inspections, examinations and discussions conducted when an Event of Default
exists) and (b) the Parent Borrowers shall have the opportunity to be present at
any meeting with its independent accountants.

Section 5.08. Compliance with Laws. The Parent Borrower will, and will cause
each of its Restricted Subsidiaries to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.09. Environmental Laws. Each Borrower will, and will cause each of its
Restricted Subsidiaries to:

(a) Comply with, and use commercially reasonable efforts to ensure compliance by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply with and maintain, and use commercially reasonable efforts to
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except in each case, where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except in each case, where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

Section 5.10. Collateral Matters; Guaranty Agreement.

(a) Further Assurances. Subject to the terms of the Security Documents, the
Parent Borrower will, and will cause each Subsidiary Loan Party to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements), which may be required under any applicable law, or which the
Administrative Agent may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.

(b) Additional Restricted Subsidiaries. In furtherance of the foregoing, if any
additional Subsidiary is formed or acquired after the Effective Date or any
Unrestricted Subsidiary is designated as a Restricted Subsidiary after the
Effective Date, or the Canadian Borrower Joinder Date occurs, as applicable,
such Borrower will notify the Administrative Agent and the Lenders thereof and
(a) if such Subsidiary is a Domestic Subsidiary that is not an Excluded
Subsidiary, such Borrower will cause such Restricted Subsidiary to become a
party to the Guaranty Agreement, pursuant to which such Domestic Subsidiary
shall guarantee the Obligations (which include the Canadian Obligations), and
the U.S. Security Agreement, in each case, promptly after such Restricted
Subsidiary is formed, acquired or designated and promptly take such actions to
create and perfect Liens on such Restricted Subsidiary’s assets to secure such
Obligations, as the Administrative Agent shall reasonably request, (b) if such
Subsidiary is a Canadian Subsidiary that is not an Excluded Subsidiary, the
Parent Borrower will cause such Restricted Subsidiary to become a party to
(A) the Guaranty Agreement, pursuant to which such Canadian Subsidiary shall
guarantee the Obligations (until the Pari Passu Notes Repayment Date) and

 

CREDIT AGREEMENT, Page 80



--------------------------------------------------------------------------------

after the Pari Passu Notes Repayment Date, only the Canadian Obligations and
(B) the Canadian Security Agreement, in each case, promptly after such
Restricted Subsidiary is formed, acquired or designated and promptly take such
actions to create and perfect Liens on such Restricted Subsidiary’s assets to
secure the Obligations (until the Pari Passu Notes Repayment Date) and the
Canadian Obligations, as the Administrative Agent shall reasonably request and
(d) if any Equity Interest in any Restricted Subsidiary is acquired after the
Effective Date by or on behalf of any Loan Party or any Unrestricted Subsidiary
is designated as a Restricted Subsidiary after the Effective Date, the Parent
Borrower will cause the Equity Interests of each such Restricted Subsidiary to
be pledged pursuant to the Security Agreement and/or Canadian Security
Agreement, as applicable, promptly after such Restricted Subsidiary is formed,
acquired or designated (except that, if such Restricted Subsidiary is (i) a
Domestic Subsidiary and substantially all of its assets consist of the debt or
equity of one or more direct or indirect Foreign Subsidiaries (other than, after
the Canadian Borrower Joinder Date and prior to the Pari Passu Notes Repayment
Date, Canadian Subsidiaries; provided that in no event shall this parenthetical
apply to any direct or indirect holding companies of any Canadian Subsidiaries
which are Foreign Subsidiaries) or (ii) a Foreign Subsidiary (other than, prior
to the Pari Passu Notes Repayment Date, Canadian Subsidiaries; provided that in
no event shall this parenthetical apply to any direct or indirect holding
companies of any Canadian Subsidiaries which are Foreign Subsidiaries), the
Equity Interest in such Restricted Subsidiary to be pledged pursuant to the
Security Agreement and/or the Canadian Security Agreement, as applicable, shall
be limited to 65% of the outstanding Equity Interests of such Restricted
Subsidiary). Notwithstanding anything to the contrary herein and in any other
Loan Document, on and after the Pari Passu Notes Repayment Date the Canadian
Loan Parties shall only guarantee the Canadian Obligations and the assets and
property of the Canadian Loan Parties shall only secure the Canadian Obligations
and the Lenders hereby authorize the Administrative Agent to take any actions
and execute any documents in accordance with Section 9.10 as it reasonably
determines are advisable to evidence or effect the guarantee and security
structure contemplated by this sentence (such modified structure, the “Canadian
Collateral Reallocation”).

(c) Excessive Cost. Notwithstanding the provisions of clauses (a) and (b) of
this Section 5.10 or the terms of the U.S. Security Agreement or Canadian
Security Agreement, (i) the Administrative Agent (or its designee) shall not
take a Lien (or perfect a Lien) in an asset of a Loan Party if (A) the
Administrative Agent and the Parent Borrower reasonably determine that the
burden, difficulty, consequence or cost of granting or perfecting a Lien on such
asset (including any stamp, intangibles or other tax) outweighs the benefit to
the Lenders afforded by such Lien on such asset, (B) the granting of a security
interest in such asset would be prohibited, in the case of a contract, by
enforceable anti-assignment provisions in such contract or by applicable law or
with respect to any other assets to the extent such a pledge would violate the
terms of any contract governing the purchase, financing or ownership of such
assets or would trigger termination pursuant to any “change of control” or
similar provision under such contract (in each case, after giving effect to the
relevant provisions of the Uniform Commercial Code or PPSA, as applicable, in
effect in the applicable jurisdiction and other relevant legislation) or (C) a
foreign (other than Canadian) security or pledge agreement would be required
(except in the instance of a material Investment where the laws of the United
States of America or any state thereof would not recognize a perfected lien on
such asset under the laws of the United States of America or such state),
(ii) Liens on the following assets shall not be required to be perfected:
(A) cash and cash equivalents, deposit and securities accounts (including
securities entitlements and related assets), in each case to the extent a
security interest therein cannot be perfected by the filing of a financing or
registration statement under the Uniform Commercial Code or PPSA, as applicable;
(B) other assets requiring perfection through control agreements; and
(C) commercial tort claims less than $10,000,000 and (iii) (A) no Liens on any
fee owned or leased real property, vehicles, aircraft, watercraft, similar
vehicles or any other assets subject to certificates of title of the Parent
Borrower or any of its Subsidiaries shall be required (and for greater
certainty, neither Borrower shall be required to make serial number
registrations (or like registrations) against any serial number goods (or like
concept) and (B) the Loan Parties shall not be required to seek any landlord
waiver, estoppel, warehouseman waiver or other collateral access or similar
letter or agreement.

 

CREDIT AGREEMENT, Page 81



--------------------------------------------------------------------------------

(d) Designation of Immaterial Subsidiaries as Subsidiary Loan Parties. The
Parent Borrower shall cause one or more of its Immaterial Subsidiaries that are
not otherwise Excluded Subsidiaries to become a Subsidiary Loan Party (including
by causing any such Immaterial Subsidiary to execute any applicable supplement
or joinder to any applicable Security Document and to grant a security interest
in any of its Collateral required to be so granted thereunder) to the extent
necessary to reduce the EBITDA of the Immaterial Subsidiaries, individually or
collectively, for the 4 fiscal quarter period ended most recently prior to such
date to be not greater than 5% of the EBITDA of the Parent Borrower and its
Subsidiaries taken as a whole. Upon becoming a Subsidiary Loan Party, such
Immaterial Subsidiary shall cease to be designated an Immaterial Subsidiary.

(e) Timing of Actions and Deliverables. Notwithstanding anything to the contrary
herein, all actions and deliverables required under this Section 5.10 shall be
deemed taken or delivered promptly if such actions or deliverables are taken or
delivered upon the later of (i) the next delivery date of the financials
contemplated by Section 5.01(a) and 5.01(b) and (ii) the date expressly
requested by the Administrative Agent acting in its reasonable discretion.

(f) Within the time periods set forth therein (or such later date as the
Administrative Agent shall agree in its reasonable discretion) the Parent
Borrower shall complete the items set forth on Schedule 5.10.

Section 5.11. Maintenance of Ratings. The Parent Borrower will use commercially
reasonable efforts to cause to be maintained at all times (a)(i) a corporate
family rating, in the case of Moody’s or (ii) an issuer credit rating, in the
case of S&P, for the Parent Borrower and (b) credit ratings for the Credit
Facilities from Moody’s and S&P.

Section 5.12. Canadian Benefit Plans. Each Canadian Loan Party shall, with
respect to each Canadian Defined Benefit Plan: (i) in a timely fashion perform
in all material respects all obligations (including funding, investment and
administration obligations) required to be performed in connection with such
Canadian Defined Benefit Plan; and (ii) pay all material contributions, premiums
and payments when due in accordance in all material respects with its terms and
all applicable laws.

ARTICLE VI.

Negative Covenants

Until the Date of Full Satisfaction, each Borrower covenants and agrees with the
Lenders that:

Section 6.01. Indebtedness. Such Borrower will not, and will not permit any of
its Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) (i) Indebtedness created under the Loan Documents (including with respect to
Specified Refinancing Debt), (ii) Indebtedness of the Loan Parties evidenced by
Refinancing Notes and any Permitted Refinancing Indebtedness in respect thereof
and (iii) Indebtedness of the Loan Parties evidenced by Refinancing Junior Loans
and any Permitted Refinancing Indebtedness in respect thereof;

(b) Indebtedness in respect of the Pari Passu Notes (including, for the
avoidance of doubt, Permitted Refinancing Indebtedness in respect thereof as
included in the definition of “Pari Passu Notes”);

 

CREDIT AGREEMENT, Page 82



--------------------------------------------------------------------------------

(c) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
amendments, modifications, extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
except as otherwise permitted by this Section 6.01;

(d) Indebtedness among the Parent Borrower and its Subsidiaries; provided that,
(i) all such Indebtedness of any Loan Party owing to an Excluded Subsidiary (and
any Indebtedness of a Domestic Loan Party to a Canadian Loan Party from and
after the Canadian Collateral Reallocation) must be expressly subordinated to
such Loan Party’s Obligations on terms and conditions reasonably satisfactory to
the Administrative Agent, it being understood that payments may be made thereon
unless an Event of Default has occurred and is continuing and (ii) any
Indebtedness owing to the Parent Borrower or any Restricted Subsidiary by any
Excluded Subsidiary (or if applicable, Indebtedness owing to a Domestic Loan
Party from a Canadian Loan Party from and after the Canadian Collateral
Reallocation) shall be subject to compliance with Section 6.04;

(e) Guarantees by the Parent Borrower of Indebtedness of any Subsidiary and by
any Restricted Subsidiary of Indebtedness of the Parent Borrower or any other
Subsidiary; provided that (i) Guarantees by the Parent Borrower or any
Restricted Subsidiary of Indebtedness of any Excluded Subsidiary (and, if
applicable, from and after the Canadian Collateral Reallocation, Guarantees by
any Domestic Loan Party of any Indebtedness of any Canadian Loan Party) shall be
subject to compliance with Section 6.04, (ii) Guarantees permitted under this
clause (e) shall be subordinated to the Obligations of the applicable Restricted
Subsidiary to the same extent and on terms not materially less favorable to the
Lenders as the Indebtedness so Guaranteed is subordinated to the Obligations and
(iii) no Pari Passu Notes, Refinancing Notes or any Refinancing Junior Loans
shall be Guaranteed by any Restricted Subsidiary unless such Restricted
Subsidiary is a Loan Party that has Guaranteed the applicable Obligations or
Canadian Obligations pursuant to a Guaranty Agreement;

(f) (i) Indebtedness of the Parent Borrower or any Restricted Subsidiary
incurred to finance the acquisition, construction, repair or improvement of any
assets (including rolling stock), including Capital Lease Obligations, mortgage
financings, purchase money indebtedness (including any industrial revenue bonds,
industrial development bonds and similar financings), (ii) Indebtedness of the
Parent Borrower or any Restricted Subsidiary assumed in connection with the
acquisition of any assets or secured by a Lien on any assets prior to the
acquisition thereof (provided that the Parent Borrower shall provide prior
written notice to the Administrative Agent of any such assumption to the extent
such assumed Indebtedness is in excess of $25,000,000), and (iii) any
amendments, modifications, extensions, renewals and replacements of any such
Indebtedness permitted by this clause (f) that do not increase the outstanding
principal amount thereof except as otherwise permitted by this Section 6.01;
provided that (A) in the case of clause (f)(i), such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction, repair or improvement and (B) on a Pro Forma Basis after giving
effect to the incurrence of any such Indebtedness, the Parent Borrower is in
compliance with the Financial Covenants (which, if financing a Permitted
Acquisition, shall be calculated in a manner consistent with the Permitted
Acquisition Determination Method);

(g) Indebtedness arising in connection with Swap Agreements permitted by
Section 6.07; provided that Guarantees by any Loan Party of such Indebtedness of
any Excluded Subsidiary (and, if applicable, from and after the Canadian
Collateral Reallocation, Guarantees by any Domestic Loan Party of any
Indebtedness of any Canadian Loan Party) shall be subject to compliance with
Section 6.04;

(h) Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof and amendments, modifications, extensions, renewals and replacements
thereof which do not increase the principal amount thereof (other than by unpaid
interest, fees, expenses and any prepayment premium of make whole amount) except
as otherwise permitted by this Section 6.01; provided that (i)

 

CREDIT AGREEMENT, Page 83



--------------------------------------------------------------------------------

such Indebtedness exists at the time such Person becomes a Restricted Subsidiary
and is not created in contemplation of or in connection with such Person
becoming a Restricted Subsidiary, and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (h) of this Section 6.01 shall not exceed
$40,000,000 at any time outstanding;

(i) obligations in respect of workers compensation claims, health, disability or
other employee benefits, unemployment insurance and other social security laws
or regulations or property, casualty or liability insurance and premiums related
thereto, self insurance obligations, customs, surety, stay, appeal and
performance bonds, and performance and completion guarantees and similar
obligations incurred by the Parent Borrower or any Restricted Subsidiary, in
each case in the ordinary course of business;

(j) to the extent constituting Indebtedness, contingent obligations arising
under indemnity agreements to title insurance companies to cause such title
insurers to issue title insurance policies in the ordinary course of business
with respect to the real property of the Parent Borrower or any Restricted
Subsidiary;

(k) to the extent constituting Indebtedness, customary indemnification and
purchase price adjustments or similar obligations (including earn-outs) incurred
or assumed in connection with Investments and Dispositions otherwise permitted
hereunder;

(l) to the extent constituting Indebtedness, unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law;

(m) to the extent constituting Indebtedness, deferred compensation payable to
directors, officers, employees, members of management or consultants of the
Parent Borrower and the Restricted Subsidiaries;

(n) Indebtedness in respect of repurchase agreements constituting Permitted
Investments;

(o) Indebtedness consisting of promissory notes issued by the Parent Borrower or
any Restricted Subsidiary to future, present or former directors, officers,
members of management, employees or consultants of the Parent Borrower or any of
its Subsidiaries or their respective estates, heirs, family members, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Parent Borrower permitted by Section 6.08;

(p) cash management obligations and Indebtedness incurred by the Parent Borrower
or any Restricted Subsidiary in respect of netting services, overdraft
protections and similar arrangements, in each case entered into in the ordinary
course of business in connection with cash management and deposit accounts;

(q) (i) Indebtedness consisting of the financing of insurance premiums and
(ii) take-or-pay obligations constituting Indebtedness of the Parent Borrower or
any Restricted Subsidiary, in each case, entered into in the ordinary course of
business;

(r) Indebtedness incurred by a Loan Party constituting reimbursement obligations
with respect to letters of credit (other than Letters of Credit issued pursuant
to this Agreement), bank guarantees or similar instruments issued for the
purposes described in Section 6.02(d), (e) and (k) or issued to secure trade
payables, warehouse receipts or similar facilities entered into in the ordinary
course

 

CREDIT AGREEMENT, Page 84



--------------------------------------------------------------------------------

of business and the obligations arising under drafts accepted and delivered in
connection with a drawing thereunder; provided that (i) upon the drawing of any
such letters of credit or the incurrence of such Indebtedness, such obligations
are reimbursed within 30 days following such drawing or incurrence and (ii) the
aggregate outstanding face amount of all such letters of credit or bank
guarantees does not exceed $10,000,000 at any time;

(s) obligations, contingent or otherwise, for the payment of money under any
noncompete, consulting or similar agreement entered into with the seller of a
Target or any other similar arrangements providing for the deferred payment of
the purchase price for an acquisition permitted hereby;

(t) Indebtedness of the type described in clause (e) of the definition thereof
to the extent the related Lien is permitted under Section 6.02;

(u) [Reserved];

(v) other Indebtedness of the Parent Borrower and the other Loan Parties
provided that the aggregate principal amount of Indebtedness permitted by this
clause (v) shall not exceed $50,000,000 at any time outstanding;

(w) Indebtedness in the form of (i) Guarantees of Indebtedness of the Renewable
Diesel Joint Venture; provided that on a Pro Forma Basis after giving effect to
the incurrence of such Guarantee, the Parent Borrower would have been in
compliance with the covenant set forth in Section 7.02 as of the last day of the
immediately preceding fiscal quarter and (ii) Guarantees of any obligation to
make an Investment in the Renewable Diesel Joint Venture permitted to be made in
accordance with Section 6.04;

(x) (i) additional Indebtedness to the extent that on a Pro Forma Basis after
giving effect to the incurrence of such Indebtedness, the Parent Borrower is in
compliance with the covenant set forth in Section 7.02 for the most recently
ended fiscal quarter for which financial statements have been delivered at the
time of the incurrence of such Indebtedness and (ii) Permitted Refinancings of
debt referred to in clause (i).

(y) Indebtedness of Restricted Subsidiaries that are not Loan Parties in an
amount not to exceed $100,000,000 in the aggregate provided such Indebtedness is
either (x) unsecured (but which may be guaranteed by the Parent Borrower
pursuant to Section 6.01(e))) or (y) secured by only the Equity Interests in or
assets of such Restricted Subsidiary that is not a Subsidiary Loan Party; and

(z) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (y) above.

Section 6.02. Liens. Such Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Liens created under the Loan Documents (including in respect of the Liens
securing the Pari Passu Notes Obligations);

(b) Liens imposed by law for taxes, assessments and governmental charges
(a) that are not overdue by more than 30 days or, if more than 30 days overdue,
are being contested in a manner consistent with Section 5.04 or (b) with respect
to which the failure to make payment could not reasonably be expected to have a
Material Adverse Effect;

 

CREDIT AGREEMENT, Page 85



--------------------------------------------------------------------------------

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations (a) that are not overdue by more than 30
days or, if more than 30 days overdue, are being contested in a manner
consistent with Section 5.04 or (b) with respect to which the failure to make
payment could not reasonably be expected to have a Material Adverse Effect;

(d) pledges and deposits made in the ordinary course of business (i) in
compliance with workers’ compensation, health, disability or other employee
benefits, unemployment insurance and other social security laws or regulations,
property, casualty or liability insurance or premiums related thereto or self
insurance obligations or (ii) to secure letters of credit, bank guarantees or
similar instruments posted to support payment of items set forth in the
foregoing clause (d)(i); provided that such letters of credit and bank
guarantees are issued in compliance with Section 6.01;

(e) Liens securing the performance of, or granted in lieu of, contracts with
trade creditors, contracts (other than in respect of debt for borrowed money),
leases, bids, statutory obligations, customs, surety, stay, appeal and
performance bonds, performance and completion guarantees and other obligations
of a like nature, in each case entered into in the ordinary course of business
and deposits securing letters of credit, bank guarantees or similar instruments
posted to support payment of the items set forth in this clause (e); provided
that (i) such letters of credit (other than the Letters of Credit), bank
guarantees or similar instruments are issued in compliance with Section 6.01 and
(ii) the Liens permitted by this clause (e) shall at no time encumber any assets
other than (A) the amount of cash or marketable investments required to be
pledged thereunder and (B) with respect to customs and surety bonds, performance
bonds, and performance and completion guarantees or similar obligations, the
specific assets in respect to which such bonds or guarantees are issued and
which are customarily encumbered under similar bond and guarantee transactions;

(f) Liens in respect of judgments that do not constitute an Event of Default
under clause (j) of Section 8.01;

(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and other minor irregularities in title
(including leasehold title), in each case, that do not materially and adversely
interfere with the ordinary conduct of business of the Parent Borrower or any
Subsidiary;

(h) Liens arising from filing UCC or PPSA financing statements regarding leases
and consignment or bailee arrangements permitted or not prohibited by any of the
Loan Documents and Liens securing liabilities in respect of indemnification
obligations thereunder as long as each such Lien only encumbers the assets that
are the subject of the related lease (or contained in such leasehold) or
consignment or bailee;

(i) any interest or title of a lessor, sublessor, licensee, sublicense, licensor
or sublicensor under any lease or license agreement permitted or not prohibited
by any of the Loan Documents and any leases, subleases, licenses or sublicenses
granted in the ordinary course of business not interfering in any material
respect with the business of the Parent Borrower or any Restricted Subsidiary;

 

CREDIT AGREEMENT, Page 86



--------------------------------------------------------------------------------

(j) the rights reserved to or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Parent Borrower or any of its
Restricted Subsidiaries or by a statutory provision to terminate any such lease,
license, franchise, grant or permit or to require periodic payments as a
condition to the continuance thereof;

(k) Liens granted in the ordinary course of business to secure: (i) liabilities
for premiums or reimbursement obligations to insurance carriers,
(ii) liabilities in respect of indemnification obligations under leases or other
Contractual Obligations, and (iii) letters of credit, bank guarantees or similar
instruments posted to support payment of items set forth in this clause (k);
provided that (x) such letters of credit, bank guarantees or similar instruments
are issued in compliance with Section 6.01, (y) the Liens permitted by clause
(k)(iii) shall at no time encumber any assets other than the amount of cash or
marketable investments required to be pledged thereunder and (z) the Liens
permitted by clause (k)(i) shall at no time encumber assets other than the
unearned portion of any insurance premiums, the insurance policies and the
proceeds thereof;

(l) Liens (i) of a collection bank arising under Section 4–210 of the Uniform
Commercial Code on items in the course of collection, (ii) in favor of a banking
institution arising as a matter of law encumbering deposits (including the right
of set–off) and (iii) arising in connection with pooled deposit or sweep
accounts of the Parent Borrower or any Restricted Subsidiary and consisting of
the right to apply the funds held therein to satisfy overdraft obligations
incurred in the ordinary course of business of such Person, in each case, which
are within the general parameters customary in the banking industry;

(m) Liens in favor of a commodity, brokerage or security intermediary who holds
a commodity, brokerage or, as applicable, a security account on behalf of the
Parent Borrower or a Restricted Subsidiary provided such Lien encumbers only the
related account and the property held therein;

(n) any Lien on any asset of the Parent Borrower or any Restricted Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Parent
Borrower or any Restricted Subsidiary (other than the proceeds and products
thereof and accessions thereto, except that individual financings provided by a
Person or its Affiliates may be cross collateralized to other financings
provided by such Person or its Affiliates) and (ii) such Lien shall secure only
those obligations which it secures on the Effective Date and obligations not
otherwise prohibited under the Loan Documents and amendments, modifications,
extensions, renewals and replacements thereof (which, if such obligations
constitute Indebtedness, are permitted by Section 6.01);

(o) any Lien existing on any equipment (including rolling stock), fixtures or
real property or any assets subject to the Indebtedness permitted under clause
(f) of Section 6.01, in each case, prior to the acquisition thereof by the
Parent Borrower or any Restricted Subsidiary or existing on any such property or
assets of any Person that becomes a Restricted Subsidiary after the date hereof
prior to the time such Person becomes a Restricted Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other assets of the Parent Borrower or any
Restricted Subsidiary (other than the proceeds or products thereof and
after-acquired property subjected to a Lien pursuant to the terms existing at
the time of such acquisition (it being understood that such requirement shall
not be permitted to apply to any property to which such requirement would not
have applied but for such acquisition)); and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be and any amendments,
modifications, extensions, renewals or replacements thereof and if such
obligations (or as

 

CREDIT AGREEMENT, Page 87



--------------------------------------------------------------------------------

applicable, any amendments, modifications, extensions, renewals or replacements
thereof) are Indebtedness, such Indebtedness is otherwise permitted by
Section 6.01 (it being understood for purposes of this clause (o) that
individual financings provided by a Person or its Affiliates may be cross
collateralized to other financings provided by such Person or its Affiliates);

(p) (i) Liens on specific assets (including rolling stock) acquired, constructed
or improved by the Parent Borrower or any Restricted Subsidiary (including the
interests of vendors and lessors under conditional sale and title retention
agreements); provided that (A) such security interests secure Indebtedness
permitted by clause (f) or clause (v) of Section 6.01, (B) in the case of
Indebtedness incurred under Section 6.01(f)(i) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (C) such
security interests shall not apply to any other assets of the Parent Borrower or
any Restricted Subsidiary, and (ii) any amendments, modifications, extensions,
renewals or replacements thereof and if such obligations (or as applicable, any
amendments, modifications, extensions, renewals or replacements thereof) are
Indebtedness, such Indebtedness is otherwise permitted by Section 6.01 (it being
understood for purposes of this clause (p) that individual financings provided
by a Person or its Affiliates may be cross collateralized to other financings
provided by such Person or its Affiliates);

(q) Liens in favor of customs and revenue authorities arising as a matter of law
in the ordinary course of business to secure payment of customs duties that
(a) are not overdue by more than 30 days or, if more than 30 days overdue, are
being contested in a manner consistent with Section 5.04 or (b) with respect to
which the failure to make payment could not reasonably be expected to have a
Material Adverse Effect;

(r) Liens (i) (A) on advances of cash or Permitted Investments in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 6.04 to be applied against the purchase price for such Investment, and
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted and (ii) on cash
earnest money deposits made by the Parent Borrower or any Restricted Subsidiary
in connection with any letter of intent or purchase agreement permitted
hereunder;

(s) Liens in favor of the Parent Borrower or any Restricted Subsidiary securing
Indebtedness permitted under Section 6.01(d) or other obligations owed to the
Parent Borrower or a Restricted Subsidiary; provided that any such Liens
encumbering any Collateral shall be subordinated to the Liens of the
Administrative Agent on terms and conditions reasonably satisfactory to the
Administrative Agent;

(t) Liens that are contractual rights of set-off relating to purchase orders and
other similar agreements entered into in the ordinary course of business;

(u) Liens representing the interest of a purchaser of goods sold by the Parent
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business under conditional sale, title retention, consignment, bailee or similar
arrangements; provided that such Liens arise only under the applicable
conditional sale, title retention, consignment, bailee or similar arrangements
and such Liens only encumber the good so sold thereunder;

(v) Liens on repurchase agreements constituting Permitted Investments;

(w) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $50,000,000 at any time outstanding; provided
that to the extent any Liens are

 

CREDIT AGREEMENT, Page 88



--------------------------------------------------------------------------------

incurred under this clause (w) to secure any Indebtedness for borrowed money
with any of the Collateral, the Parent Borrower, the applicable Loan Parties and
the Administrative Agent shall enter into a customary intercreditor agreement in
form and substance reasonably satisfactory to the Parent Borrower and the
Administrative Agent providing for such Indebtedness to be secured with the
applicable Obligations on, at the Parent Borrower’s option, a pari passu or
junior basis to the Liens securing such Obligations (and the parties hereto
hereby authorize the Administrative Agent to negotiate and enter into any such
documentation); provided further, that a Lien securing Indebtedness or other
obligations shall be deemed to exist pursuant to this clause (w) in an amount
equal to the aggregate solvency deficits of all Canadian Defined Benefit Plans
administered, maintained, participated in or contributed to, by the Canadian
Loan Parties, determined by reference to the most recent valuation reports
thereof required to be delivered to the applicable regulators;

(x) Liens on Equity Interests in joint ventures (including the Renewable Diesel
Joint Venture) or Unrestricted Subsidiaries; provided such Liens secure
Indebtedness of such joint venture or Unrestricted Subsidiary, as applicable;

(y) Liens on (i) the Equity Interests of the Renewable Diesel Joint Venture in
favor of the holder of (A) any Indebtedness of the Renewable Diesel Joint
Venture, (B) any Guarantee by the Parent Borrower or any Restricted Subsidiary
of such Indebtedness otherwise permitted under this Agreement or (C) any
Guarantee by the Parent Borrower or any Restricted Subsidiary of the commitment
by the Parent Borrower or any Restricted Subsidiary to make an Investment in the
Renewable Diesel Joint Venture permitted to be made under this Agreement and
(ii) cash and cash equivalents to secure (A) obligations of the Parent Borrower
or any Restricted Subsidiary to make an Investment in the Renewable Diesel Joint
Venture permitted under this Agreement or (B) obligations in respect of a letter
of credit posted to support obligations of the type set forth in the foregoing
clause (y)(ii)(A); and

(z) Liens on property constituting Collateral of the Loan Parties securing
obligations issued or incurred under (i) any Refinancing Notes and the
Refinancing Notes Indentures related thereto and any Permitted Refinancing
Indebtedness in respect thereof or (ii) any Refinancing Junior Loans and the
Refinancing Junior Loans Agreements and any Permitted Refinancing Indebtedness
in respect thereof, in each case, to the extent required by the documentation in
respect of such notes or loans, as applicable; provided that (x) at the time of
incurrence thereof such obligations are permitted to be secured pursuant to the
definitions of Refinancing Notes, Refinancing Junior Loans or Permitted
Refinancing Indebtedness in respect thereof, as applicable, and (y) such
Indebtedness is subject to customary intercreditor arrangements reasonably
satisfactory to the Administrative Agent.

provided, however, that no reference herein to Liens permitted hereunder,
including any statement or provision as to the acceptability of any Liens, shall
in any way constitute or be construed as to provide for an implicit
subordination of any rights of the Agents, the Lenders or other Secured Parties
hereunder or arising under any of the other Loan Documents in favor of such
Lien.

Section 6.03. Fundamental Changes. Such Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, merge into or amalgamate or consolidate
with any other Person, or permit any other Person to merge into or consolidate
or amalgamate with it, or liquidate or dissolve, except that: (a) any Subsidiary
may merge with the Parent Borrower in a transaction in which the Parent Borrower
is the surviving Person (or in the case of a transitory merger where the
surviving Person assumes the Obligations in a manner reasonably acceptable to
the Administrative Agent), (b) any Restricted Subsidiary may merge with any
Subsidiary in a transaction in which the surviving entity is a Subsidiary and
(x) if any party to such merger is a Domestic Subsidiary Loan Party, the
surviving entity is a Domestic Subsidiary Loan Party (or the surviving Person
assumes the Obligations of such non-surviving Domestic Subsidiary Loan Party in
a manner reasonably acceptable to the Administrative Agent or such

 

CREDIT AGREEMENT, Page 89



--------------------------------------------------------------------------------

transaction shall constitute an Investment permitted by Section 6.04) and (y) if
no party to such merger is a Domestic Subsidiary Loan Party but any party to
such merger is a Foreign Subsidiary Loan Party, the surviving entity is a
Foreign Subsidiary Loan Party (or the surviving Person assumes the Obligations
of such non-surviving Foreign Subsidiary Loan Party in a manner reasonably
acceptable to the Administrative Agent or such transaction shall constitute an
Investment permitted by Section 6.04), (c) any Person may merge into the Parent
Borrower in an Investment permitted by Section 6.04 in which the Parent Borrower
is the surviving Person, (d) any Person may merge with a Restricted Subsidiary
in an Investment permitted by Section 6.04 in which the surviving entity is a
Subsidiary and (x) if any party to such merger is a Domestic Subsidiary Loan
Party, the surviving entity is a Domestic Subsidiary Loan Party (or the
surviving Person assumes the Obligations of such non-surviving Domestic
Subsidiary Loan Party in a manner reasonably acceptable to the Administrative
Agent or such transaction shall constitute an Investment permitted by
Section 6.04) and (y) if no party to such merger is a Domestic Subsidiary Loan
Party but any party to such merger is a Foreign Subsidiary Loan Party, the
surviving entity is a Foreign Subsidiary Loan Party (or the surviving Person
assumes the Obligations of such non-surviving Foreign Subsidiary Loan Party in a
manner reasonably acceptable to the Administrative Agent or such transaction
shall constitute an Investment permitted by Section 6.04); (e) any Subsidiary
(other than a Borrower) may liquidate or dissolve if the Parent Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Parent Borrower and is not materially disadvantageous to the
Lenders; (f) in connection with the Disposition of a Subsidiary (other than a
Borrower) or its assets permitted by Section 6.05, such Subsidiary may merge
with or into any other Person; and (g) any Foreign Subsidiary may merge or
amalgamate with the Canadian Borrower or any other Canadian Subsidiary in a
transaction in which the Canadian Borrower or such Canadian Subsidiary is the
surviving Person (or in the case of a transitory merger where the surviving
Person assumes the Obligations of the Canadian Borrower or such other Canadian
Subsidiary in a manner reasonably acceptable to the Administrative Agent). The
Parent Borrower will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Parent Borrower and its Subsidiaries on the date of execution
of this Agreement and businesses reasonably related, complementary or ancillary
thereto.

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. Such
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any Equity Interests in
or evidences of indebtedness or other securities (including any option, warrant
or other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit or all or
substantially all of the assets of a division or branch of any Person of any
Person (any one of the actions described in the foregoing provisions of this
Section 6.04, herein an “Investment”), except:

(a) Investments in respect of the Rothsay Acquisition (including any
intercompany transactions in connection therewith to permit the Canadian
Borrower to pay the purchase price for Rothsay);

(b) Investments in the form of cash, Permitted Investments and Investments that
were Permitted Investments when such Investments were made;

(c) Investments existing on, or contractually committed as of, the date hereof
and set forth on Schedule 6.04 and any modification, replacement, renewal or
extension thereof; provided that the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 6.04;

 

CREDIT AGREEMENT, Page 90



--------------------------------------------------------------------------------

(d) Investments among the Parent Borrower and its Subsidiaries (including in
connection with the formation of Subsidiaries); provided that the sum of:
(i) the aggregate amount of Investments by, without duplication (x) Loan Parties
in or for the benefit of Excluded Subsidiaries plus (y) after the Canadian
Collateral Reallocation, Domestic Loan Parties in or for the benefit of Foreign
Subsidiary Loan Parties plus (ii) the aggregate amount of advances made under
the permissions of Section 6.04(t) shall not exceed the greater of $50,000,000
and 3% of Consolidated Total Assets in the aggregate at any time outstanding;

(e) Guarantees constituting Indebtedness permitted by Section 6.01 and payments
thereon or Investments in respect thereof in lieu of such payments; provided
that (i) the aggregate principal amount of Indebtedness of Subsidiaries that are
not Loan Parties that is Guaranteed by any Loan Party shall be subject to the
limitation set forth in clause (d) above or clauses (s) or (y) below (it being
understood that any such Guarantee in reliance upon the reference to such
clauses (s) or (y) shall reduce the amount otherwise available under such clause
(s) while such Guarantee is outstanding), (ii) if such Guarantee is by a
non-Loan Party, such non-Loan Party would have been able to incur the Guaranteed
Indebtedness directly under Section 6.01 (for the avoidance of doubt, without
duplication of the primary and Guaranteed obligations with respect to underlying
Indebtedness primary Indebtedness of a non-Loan Party) and (iii) if the
Guaranteed Indebtedness is subordinated the Guarantee of such Indebtedness is
subordinated on the same terms;

(f) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts or disputes with or judgments against, any
Person, or foreclosure or deed in lieu of foreclosure with respect to any Lien
held as security for an obligation, in each case in the ordinary course of
business;

(g) notes and other non–cash consideration received as part of the purchase
price of assets subject to a Disposition pursuant to Section 6.05;

(h) advances or extensions of trade credit in the ordinary course of business;

(i) Investments arising in connection with the Swap Agreements permitted by
Section 6.07; provided that the aggregate amount of Investments by Loan Parties
in or for the benefit of Excluded Subsidiaries shall be subject to the
limitation set forth in clause (d) above and clause (s) below (it being
understood that any such Investment in reliance upon the reference to such
clause (s) shall reduce the amount otherwise available under such clause
(s) while such Swap Agreement is outstanding);

(j) loans and advances to officers, directors, employees, members of management
or consultants of the Parent Borrower and its Restricted Subsidiaries made
(i) in the ordinary course of business for travel and entertainment expenses,
relocation costs and similar purposes and (ii) in connection with such Person’s
purchase of Equity Interests of the Parent Borrower in an aggregate amount not
to exceed $10,000,000 for all such loans and advances in the aggregate at any
one time outstanding;

(k) Asset Swaps consummated in compliance with Section 6.05;

(l) Parent Borrower or a Restricted Subsidiary may purchase, hold or acquire
(including pursuant to a merger, consolidation, amalgamation or otherwise) at
least a majority of the Equity Interests of a Person (including with respect to
an Investment in a Restricted Subsidiary that serves to increase the Parent
Borrower’s or its Restricted Subsidiaries’ respective ownership of Equity
Interests therein (an “Equity Accretive Investment”)) and may purchase or
otherwise acquire (in one transaction or a series of transactions) all or
substantially all of the assets of any other Person or all or substantially all
of the assets of a division, line of business or branch of such Person, if, with
respect to each such acquisition (a “Permitted Acquisition”):

(i) Event of Default. No Event of Default exists or would result therefrom on
the date the definitive agreement for the Permitted Acquisition is entered into
by the Parent Borrower and/or the Restricted Subsidiary, as applicable;

 

CREDIT AGREEMENT, Page 91



--------------------------------------------------------------------------------

(ii) Total Leverage Ratio; Investment Amounts. If on a Pro Forma Basis for such
Permitted Acquisition, the Total Leverage Ratio as of the end of the most recent
fiscal quarter for which financial statements were required to be delivered
under Section 5.01(a) or (b) is more than 3.75 to 1.00 (calculated in a manner
consistent with the Permitted Acquisition Determination Method), then the
aggregate amount of Permitted Acquisitions consummated after the Effective Date
when such condition is not met shall not exceed $25,000,000 in the aggregate;

(iii) Delivery and Notice Requirements. Parent Borrower shall provide to
Administrative Agent, prior to the consummation of the Permitted Acquisition,
the following: (A) notice of the Permitted Acquisition and (B) a certificate
signed by a Financial Officer of the Parent Borrower certifying as to compliance
with clauses (i) and (ii) above;

(iv) Similar Business. The Target or recipient of such Investment is involved in
the same general type of business activities as the Borrower and the Restricted
Subsidiaries or activities complementary, ancillary or reasonably related
thereto;

(v) Non-Guarantors. The total consideration paid for (i) the Capital Stock of
any Target that does not become a Subsidiary Loan Party, (ii) in the case of an
asset acquisition, assets of any Target that are not acquired by the Borrower or
any Subsidiary Loan Party and (iii) Equity Accretive Investments in Restricted
Subsidiaries that do not in conjunction with such investments become Subsidiary
Loan Parties, when taken together with the total consideration for all such
Persons and assets so acquired after the Effective Date, shall not exceed the
sum of (A) the greater of $100,000,000 and 6.0% of Consolidated Total Assets as
of the last day of the most recent four fiscal quarter period for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), as
applicable, and (B) amounts otherwise available under clauses (q), (s) and
(y) of Section 6.04; provided that the limitation described in this clause
(v) shall not apply to any acquisition to the extent the Target so acquired (or
the Person owning the assets so acquired) becomes a Subsidiary Loan Party even
though such Person owns Capital Stock in Persons that are not otherwise required
to become Subsidiary Loan Parties, if, in the case of this clause (y), not less
than 80.0% of the Adjusted EBITDA of the Target(s) acquired in such acquisition
is generated by Person(s) that will become Subsidiary Loan Parties (i.e.,
disregarding any Adjusted EBITDA generated by Restricted Subsidiaries of such
Subsidiary Loan Parties that are not (or will not become) Subsidiary Loan
Parties).

(vi) No Contested Acquisitions. The proposed Permitted Acquisition shall have
been approved by the Board of Directors of the Target (or similar governing body
if the Target is not a corporation);

(m) Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions, sale leaseback transactions Swap Obligations, Restricted Payments
and Affiliate transactions permitted under Sections 6.01, 6.02, 6.03, 6.05,
6.06, 6.07, 6.08 and 6.09, respectively;

(n) advances of payroll payments to employees in the ordinary course of
business;

 

CREDIT AGREEMENT, Page 92



--------------------------------------------------------------------------------

(o) Guarantees by the Parent Borrower and the Restricted Subsidiaries of leases
of the Parent Borrower and Restricted Subsidiaries (other than Capital Lease
Obligations) or of other obligations not constituting Indebtedness, in each case
entered into in the ordinary course of business and payments thereon or
Investments in respect thereof in lieu of such payments;

(p) Investments (i) consisting of endorsements for collection or deposit,
(ii) resulting from pledges and/or deposits permitted by Sections 6.02(d),
6.02(e), 6.02(k) and 6.02(r) and (iii) consisting of the licensing, sublicensing
or contribution of intellectual property pursuant to joint marketing
arrangements, in each case, in the ordinary course of business;

(q) the purchase, holding or other acquisition of Equity Interests in Persons
who, after giving effect to such Investment will not be a Subsidiary, as long
as:

(i) no Default exists or would result at the time such Investment is committed
to be made and no Significant Default exists or would result at the time such
Investment is actually made and for purposes hereof, a “Significant Default”
shall means any Event of Default arising under Section 8.01 other than:

(A) an Event of Default under clause (e) of such Section arising as a result of
the failure to comply with any of the covenants covered thereby except the
covenants in Section 5.01(a), (b) and (c) (an Event of Default arising under
Section 8.01(e) as a result of the failure to comply with Section 5.01(a),
(b) or (c) being a “Significant Default”); and

(B) an Event of Default under clause (c) of such Section arising as a result of
false representations, warranties or certifications if such representations,
warranties or certifications relate to the subject matter of the covenants
excluded as a Significant Default under clause (A) above (an Event of Default
arising under Section 8.01(c) as a result of other false representations,
warranties or certifications being a “Significant Default”)

provided that an Event of Default arising under clause (c) or (e) of
Section 8.01 shall be a Significant Default if the Required Lenders shall have
determined that the breach of the applicable covenant or the false
representation, warranty or certification has had or is reasonably likely to
have a Material Adverse Effect and shall have notified the Parent Borrower of
such fact; and

(ii) on a Pro Forma Basis for such Investment, the Secured Leverage Ratio as of
the end of the most recent fiscal quarter for which financial statements were
required to be delivered under Section 5.01(a) or (b) is less than or equal to
2.75 to 1.00;

(r) the Parent Borrower may serve as an account party under a letter of credit
or provide cash collateral to support obligations of Insurance Company of
Colorado, Inc. as long as such support is required by, and is in the amount
required by, applicable insurance regulations;

(s) in addition to the Investments otherwise permitted by this Section 6.04, the
Parent Borrower and the Restricted Subsidiaries may make Investments in an
aggregate amount not to exceed the greater of $50,000,000 and 3% of Consolidated
Total Assets at any time outstanding; provided that as of the date of any such
Investment and after giving effect thereto no Default shall exist or result
therefrom;

(t) any advances to any Subsidiary or joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business; provided that the sum of: (i) the aggregate amount
of Investments made or existing under the permissions of Section 6.04(d)(i) plus
(ii) the aggregate amount of advances made under the permissions of this clause
(t) shall not exceed the greater of $50,000,000 and 3% of Consolidated Total
Assets at any time outstanding;

 

CREDIT AGREEMENT, Page 93



--------------------------------------------------------------------------------

(u) Investments in respect of the Renewable Diesel Joint Venture in the form of
(i) a Guarantee (or Guarantees) permitted by Section 6.01(w), (ii) Liens
permitted by Section 6.02(y) and (iii) Investments of cash or Permitted
Investments in an amount not to exceed $200,000,000 at any time outstanding; it
being understood that the Parent Borrower and its Restricted Subsidiaries may
also invest cash or Permitted Investments to satisfy obligations referred to in
clause (i) of this clause (u); provided that as of the date of any such
Investment and after giving effect thereto no Event of Default shall exist or
result therefrom;

(v) any acquisition of assets or Equity Interests solely in exchange for, or out
of the net cash proceeds received from, the substantially contemporaneous
issuance of Equity Interests (other than Disqualified Equity Interests) of the
Parent Borrower;

(w) endorsements of negotiable instruments and documents in the ordinary course
of business;

(x) Investments made in connection with the funding of contributions under any
non-qualified retirement plan or similar employee compensation plan in an amount
not to exceed the amount of compensation expense recognized by the Parent
Borrower and its Restricted Subsidiaries in connection with such plans;

(y) in addition to the Investments otherwise permitted by this Section 6.04, the
Parent Borrower and its Restricted Subsidiaries may make an Investment (i) at
any time after the date hereof in an amount equal to the amount that, together
with the aggregate amount of all other Investments made after the date hereof by
the Parent Borrower and its Restricted Subsidiaries pursuant to this
Section 6.04(y)(i), the aggregate amount of all Restricted Payments made by the
Parent Borrower and its Restricted Subsidiaries pursuant to Section 6.08(a)(ix)
and the aggregate amount of all payments or distributions made by the Parent
Borrower and its Restricted Subsidiaries pursuant to Section 6.08(b)(v) after
the date hereof, shall not exceed the Available Amount and (ii) at any time
during any fiscal year in an amount that, together with the aggregate amount of
all other Investments made at or prior to such time in such fiscal year by the
Parent Borrower and its Restricted Subsidiaries pursuant to this
Section 6.04(y)(ii) shall not exceed 25% of the Consolidated Net Income of the
Parent Borrower and its Restricted Subsidiaries for the immediately preceding
fiscal year, provided that if on a Pro Forma Basis the Total Leverage Ratio is
greater than 2.25:1.00 at the time of such Investment, the amount in this clause
(ii) shall be reduced (but not below zero) by the amount of Restricted Payments
made pursuant to Section 6.08(x) during such fiscal year; and

(z) Investments in any Subsidiary that is not a Loan Party in an amount required
to permit such Subsidiary to consummate a Permitted Acquisition substantially
contemporaneously with the receipt by such Subsidiary of the proceeds of such
Investment.

For purposes of this Section 6.04 the amount of any Investment shall be the
initial amount invested without regard to write offs or write downs but after
giving effect to all payments or repayments of, or returns on, such Investment.

Notwithstanding anything to the contrary contained herein, if any Person
(including the Renewable Diesel Joint Venture but excluding any Borrower) in
which an Investment is made pursuant to clause (q) or clause (u) above
subsequently becomes or is deemed to be a Subsidiary of the Parent Borrower but
is less than wholly owned, then at the option of the Parent Borrower, such
Person shall be deemed to have been

 

CREDIT AGREEMENT, Page 94



--------------------------------------------------------------------------------

simultaneously designated by the Parent Borrower as an Unrestricted Subsidiary
without regard to the requirements set forth in clause (d) above and the
definition of “Unrestricted Subsidiary”. Any Investment in such Person on the
date of such designation shall not be deemed to have utilized any other amounts
available under clause (d) above solely as a result of such deemed designation.
Any Investment in such Person after the date of such designation shall be
subject to compliance with this Section 6.04.

Section 6.05. Asset Sales. Such Borrower will not, and will not permit any of
its Restricted Subsidiaries to, sell, transfer, lease or otherwise dispose of
any asset, including any Equity Interest owned by it (each such sale, transfer,
lease or other disposition herein a “Disposition”), nor will the Parent Borrower
permit any of the Restricted Subsidiaries to issue any additional Equity
Interest in such Subsidiary except:

(a) Dispositions of inventory, vehicles, obsolete, used, worn-out or surplus
assets or property no longer useful to the business of such Person and Permitted
Investments in the ordinary course of business;

(b) Dispositions by any Restricted Subsidiary of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Parent Borrower or to
any Restricted Subsidiary; provided that if the transferor in such a transaction
is a Subsidiary Loan Party, then either (i) (a) if the transferor is a Domestic
Loan Party the transferee must be a Domestic Loan Party and (b) if the
transferor is a Foreign Subsidiary Loan Party the transferee must be a Loan
Party or (ii) to the extent constituting an Investment, such Investment must be
an Investment permitted by Section 6.04;

(c) Dispositions of property subject to or resulting from casualty losses and
condemnation proceedings (including in lieu thereof);

(d) Asset Swaps; provided that if the Secured Leverage Ratio as of the end of
the most recent fiscal quarter for which financial statements were required to
be delivered under Section 5.01(a) or (b), is more than 2.75 to 1.00, then the
net effect of such Asset Swap shall not require the Parent Borrower or
applicable Restricted Subsidiary to make a cash payment of more than $10,000,000
to the counterparty in connection with such Asset Swap;

(e) Dispositions in connection with any sale-leaseback or similar transaction;
provided that the fair market value of all property so disposed of shall not
exceed $10,000,000 from and after the Effective Date;

(f) Dispositions permitted by Sections 6.02 (and of the Liens thereunder), 6.03
(so long as any Disposition pursuant to a liquidation permitted pursuant to
Section 6.03 shall be done on a pro rata basis among the equity holders of the
applicable Subsidiary), 6.04, 6.06, 6.07 and 6.08;

(g) the issuance of Equity Interests by a Restricted Subsidiary to the Parent
Borrower or to another Restricted Subsidiary (and each other equity holder on a
pro rata basis) to the extent constituting an Investment permitted by
Section 6.04;

(h) (i) Dispositions of Investments and accounts receivable in connection with
the collection, settlement or compromise thereof in the ordinary course of
business or (ii) any surrender or waiver of contract rights pursuant to a
settlement, release, recovery on or surrender of contract, tort or other claims
of any kind;

(i) Dispositions in the ordinary course of business consisting of (i) the
abandonment of intellectual property which, in the reasonable good faith
determination of the Parent Borrower, is not

 

CREDIT AGREEMENT, Page 95



--------------------------------------------------------------------------------

material to the conduct of the business of the Parent Borrower and Subsidiaries
and (ii) licensing, sublicensing and cross-licensing arrangements involving any
technology or other intellectual property or general intangibles of the Parent
Borrower or its Subsidiaries;

(j) Dispositions of residential real property and related assets in the ordinary
course of business in connection with relocation activities for directors,
officers, members of management, employees or consultants of the Loan Parties;

(k) terminations of Swap Agreements;

(l) Dispositions identified to the Administrative Agent and the Lenders in
writing on or prior to the Effective Date;

(m) Dispositions of Unrestricted Subsidiaries;

(n) Dispositions of the Investments entered into under the permissions of
Section 6.04(q);

(o) Dispositions of assets that are not permitted by any other clause of this
Section 6.05; provided that: (i) the Net Proceeds of such disposition shall be
delivered to the Administrative Agent for repayment of the Term Loans in
compliance with Section 2.11(c), (ii) no Default is continuing or would result
therefrom and (iii) provided that for purposes of the 75.0% Cash consideration
requirement (w) the amount of any Indebtedness or other liabilities (other than
Indebtedness or other liabilities that are subordinated to the Obligations or
that are owed to the Parent Borrower or a Restricted Subsidiary) of the Parent
Borrower or any applicable Restricted Subsidiary (as shown on such Person’s most
recent balance sheet or in the notes thereto) that are assumed by the transferee
of any such assets and for which the Parent Borrower and its Restricted
Subsidiaries shall have been validly released by all relevant creditors in
writing, (x) the amount of any trade-in value applied to the purchase price of
any replacement assets acquired in connection with such Disposition, (y) any
Securities received by the Parent Borrower or any Restricted Subsidiary from
such transferee that are converted by such Person into cash or Permitted
Investments (to the extent of the cash or Permitted Investments received) within
180 days following the closing of the applicable Disposition and (z) any
Designated Non-Cash Consideration received in respect of such Disposition having
an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (z) that is at that time
outstanding, not in excess of the greater of $20,000,000 and 1.5% of
Consolidated Total Assets of the Parent Borrower, as of the last day of the most
recently ended period of four fiscal quarters for which financial statements
have been delivered pursuant to Section 5.01(a) or (b), as applicable, in each
case, shall be deemed to be cash);

(p) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(q) Dispositions of Investments in joint ventures (including the Renewable
Diesel Joint Venture) to the extent required by, or made pursuant to, buy/sell
arrangements between the joint venture parties set forth in the joint venture
agreement or similar binding agreements entered into with respect to such
Investment in such joint venture;

(r) the expiration of any option agreement with respect to real or personal
property;

 

CREDIT AGREEMENT, Page 96



--------------------------------------------------------------------------------

(s) repurchases of Equity Interests deemed to occur upon the exercise of stock
options, warrants or other convertible securities if such Equity Interests
represent (i) a portion of the exercise price thereof or (ii) withholding
incurred in connection with such exercise;

(t) leases, subleases, licenses or sublicenses of property in the ordinary
course of business; and

(u) Dispositions of non-core assets (which may include real property) acquired
in an acquisition permitted under this Agreement to the extent such acquisition
was consummated within two years of such Disposition.

provided that (i) all Dispositions permitted hereby (other than those permitted
by clauses (b), (c), (f), (g), (i), (m), (n), (q), (r), (s) and (t) above) shall
be made for fair value and all Dispositions permitted hereby (other than those
permitted by clauses (a), (b), (c), (d), (f), (g), (h), (i), (k), (m), (n), (p),
(q), (r), (s) and (t) above) shall be made for at least 75% cash consideration
and (ii) all Dispositions permitted by clauses (n) and (q) above shall be made
for either (A) fair value and for at least 75% cash consideration or (B) such
other consideration as is specified in any buy/sell or similar contractual
arrangement entered into with respect to such Investment as long as such
arrangement was not entered into in contemplation of the specific Disposition.

Section 6.06. Sale and Leaseback Transactions. The Parent Borrower will not, and
will not permit any of its Restricted Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, except for any such sale and leaseback of
any assets if (a) the sale is made under the permissions of Section 6.05,
(b) the sale and leaseback is consummated within 180 days after the Parent
Borrower or such Subsidiary acquires or completes the construction of such asset
and (c) any Indebtedness incurred under the leaseback is permitted by
Section 6.01.

Section 6.07. Swap Agreements. The Parent Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the Parent
Borrower or any Restricted Subsidiary has actual or potential exposure (other
than those in respect of Equity Interests of the Parent Borrower or any of its
Restricted Subsidiaries), including to hedge or mitigate foreign currency risks
and (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest–bearing
liability or Investment of the Parent Borrower or any Restricted Subsidiary.

Section 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) Such
Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
declare or make, directly or indirectly, any Restricted Payment, except:

(i) such Borrower and its Restricted Subsidiaries may declare and pay dividends
with respect to its Equity Interests payable solely in additional shares of its
Equity Interests;

(ii) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests;

(iii) to the extent constituting Restricted Payments, the Parent Borrower and
its Restricted Subsidiaries may enter into transactions expressly permitted by
Sections 6.03, 6.05 or 6.09;

 

CREDIT AGREEMENT, Page 97



--------------------------------------------------------------------------------

(iv) repurchases by Parent Borrower of partial interests in its Equity Interests
for nominal amounts which are required to be repurchased in connection with the
exercise of stock options or warrants to permit the issuance of only whole
shares of Equity Interests;

(v) the Parent Borrower may pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of the Parent Borrower
(including related stock appreciation rights or similar securities) held by any
future, present or former director, officer, member of management, employee or
consultant of the Parent Borrower or any of its Subsidiaries (or the estate,
heirs, family members, spouse or former spouse of any of the foregoing);
provided that (A) at the time of any such repurchase, retirement or other
acquisition or retirement for value no Default exists or would result, (B) the
aggregate amount of Restricted Payments made under this clause (v) in any fiscal
year does not exceed (x) $3,000,000 (the “Yearly Limit”) plus (y) the portion of
the Yearly Limit from each of the immediately preceding four fiscal years (not
including any fiscal year ending prior to 2010) which was not expended by Parent
Borrower for Restricted Payments in such fiscal years (the “Carryover Amount”
and in calculating the Carryover Amount for any fiscal year, the Yearly Limit
applicable to the previous fiscal years shall be deemed to have been utilized
first by any Restricted Payments made under this clause (v) in such fiscal year)
plus (z) an amount equal to the cash proceeds from the sale of Equity Interests
to directors, officers, members of management, employees or consultants of the
Parent Borrower or of its Subsidiaries (or the estate, heirs, family members,
spouse or former spouse of any of the foregoing) in such fiscal year;

(vi) the repurchase of Equity Interests of the Parent Borrower that occurs upon
the cashless exercise of stock options, warrants or other convertible securities
as a result of the Parent Borrower accepting such options or warrants as
satisfaction of the exercise price of such Equity Interests;

(vii) such Borrower and its Subsidiaries may make any Restricted Payment in
connection with the Rothsay Acquisition as contemplated by the Rothsay
Acquisition Agreement;

(viii) repurchase of Equity Interests deemed to occur upon the non-cash exercise
of Equity Interests to pay taxes;

(ix) the Parent Borrower and its Restricted Subsidiaries may make Restricted
Payments in an aggregate amount that, together with (A) the aggregate amount of
all other Restricted Payments made by the Parent Borrower and its Restricted
Subsidiaries pursuant to this Section 6.08(a)(ix) after the date hereof, (B) the
aggregate amount of all Investments made by the Parent Borrower and its
Restricted Subsidiaries pursuant to Section 6.04(y)(i) after the date hereof and
(C) the aggregate amount of all payments or distributions made by the Parent
Borrower and its Restricted Subsidiaries pursuant to Section 6.08(b)(v) after
the date hereof, shall not exceed the Available Amount; provided that as of the
date of any such Restricted Payment and after giving effect thereto no Default
shall exist or result therefrom; and

(x) the Parent Borrower may make additional Restricted Payments; provided that
(A) no Default shall exist or result therefrom and (B) if the Total Leverage
Ratio on a Pro Forma Basis as of the end of the most recent fiscal quarter for
which financial statements were required to be delivered under Section 5.01(a)
or (b) is greater than 2.25 to 1.00, then the aggregate amount of Restricted
Payments made under this clause (x) in respect of a fiscal year (including the
Restricted Payment in question) shall not at any time exceed (A) 25% of the
Consolidated Net Income of the Parent Borrower and its Restricted Subsidiaries
for the immediately preceding fiscal year minus (B) the amount of Investments
made pursuant to Section 6.04(y)(ii) during such fiscal year (which amount shall
not be less than zero).

 

CREDIT AGREEMENT, Page 98



--------------------------------------------------------------------------------

(b) Such Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, make any payment, directly or indirectly, in respect of any
purchase, redemption, retirement, acquisition, cancellation or termination of
any Subordinated Indebtedness or any Indebtedness issued in lieu of or
representing a refinancing or replacement of any Indebtedness in respect of the
Pari Passu Notes outstanding on the Effective Date (but, for the avoidance of
doubt not the Pari Passu Notes existing on the Effective Date themselves) (such
Indebtedness, collectively, “Restricted Indebtedness”), or any other payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Restricted
Indebtedness or any other payment (including any payment under any Swap
Agreement) that has a substantially similar effect to any of the foregoing,
except:

(i) refinancings of Restricted Indebtedness to the extent permitted by
Section 6.01;

(ii) (A) any payment or other distribution in respect of principal or interest
on, or payment or other distribution on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of, Restricted
Indebtedness, in each case in exchange for, or out of the net proceeds of, the
substantially concurrent sale of Equity Interests (other than Disqualified
Equity Interests and so long as no Change of Control would result therefrom) of
the Parent Borrower, or (B) the conversion of any Restricted Indebtedness to
Equity Interests (other than Disqualified Equity Interests).

(iii) payments or other distributions in respect of the purchase, redemption,
retirement, acquisition, cancellation or termination of, Restricted
Indebtedness, in an aggregate amount not to exceed $25,000,000; provided that
(x) at the time of any such payment or other distribution, no Default shall have
occurred and be continuing or would result therefrom and (y) at the time of such
payment or other distribution and after giving effect thereto and to any
borrowing in connection therewith, the Parent Borrower is in compliance, on a
pro forma basis, with the Financial Covenants;

(iv) payments or other distributions in respect of principal or interest on, or
payment or other distribution on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of, Restricted
Indebtedness, if on a Pro Forma Basis the Secured Leverage Ratio as of the end
of the most recent fiscal quarter for which financial statements were required
to be delivered under Section 5.01(a) or (b) is less than the greater of
(A) 2.75 to 1.00 and (B) 0.50 to 1.00 less than the applicable Secured Leverage
Ratio under the Financial Covenants for the most recently ended fiscal quarter
for which financial statements have been delivered at the time of such payment
or other distribution, and in each case, the Parent Borrower has delivered to
the Administrative Agent a certificate of a Financial Officer, together with all
relevant financial information reasonably requested by the Administrative Agent
demonstrating compliance with this clause (iv);

(v) payments or other distributions in respect of the purchase, redemption,
retirement, acquisition, cancellation or termination of, Restricted
Indebtedness, in an aggregate amount that, together with (A) the aggregate
amount of all other such payments or other distributions made by the Parent
Borrower and its Restricted Subsidiaries pursuant to this Section 6.08(b)(v)
after the date hereof, (B) the aggregate amount of all other Restricted Payments
made by the Parent Borrower and its Restricted Subsidiaries pursuant to
Section 6.08(a)(ix) after the date hereof and (C) the aggregate amount of all
Investments made by the Parent Borrower and its Restricted Subsidiaries pursuant
to Section 6.04(y)(i) after the date hereof, shall not exceed the Available
Amount; provided that as of the date of any such payments or distribution and
after giving effect thereto no Default shall exist or result therefrom.

Notwithstanding the foregoing, the making of any dividend, payment or other
distribution or the consummation of any irrevocable redemption within 60 days
after the date of declaration of such

 

CREDIT AGREEMENT, Page 99



--------------------------------------------------------------------------------

dividend, payment or other distribution or giving of the redemption notice, as
applicable, will not be prohibited if, at the date of declaration or notice such
dividend, payment or other distribution or redemption would have complied with
the terms of this Agreement.

Section 6.09. Transactions with Affiliates. Such Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except

(a) transactions that are at prices and on terms and conditions not less
favorable to such Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties,

(b) transactions between or among the Loan Parties not involving any other
Affiliate,

(c) any Restricted Payment permitted by Section 6.08,

(d) the payment of reasonable and customary fees and expenses to directors of
such Borrower and the other Restricted Subsidiaries and the provision of
customary indemnification to directors, officers, employees, members of
management and consultants of the Parent Borrower and the Subsidiaries,

(e) sales or issuances of Equity Interests to Affiliates of the Parent Borrower
which are otherwise permitted or not restricted by the Loan Documents,

(f) loans and other transactions by such Borrower and the Restricted
Subsidiaries to the extent permitted under this Article VI,

(g) the consummation of and the payment of all fees, expenses, bonuses and
awards related to the Transactions,

(h) transactions with joint ventures (including the Renewable Diesel Joint
Venture) for the purchase or sale of goods and services entered into in the
ordinary course of business,

(i) employment and severance arrangements (including options to purchase Equity
Interests of the Parent Borrower, restricted stock plans, long-term incentive
plans, stock appreciation rights plans, participation plans or similar employee
benefits plans) between such Borrower and any Restricted Subsidiary and their
directors, officers, employees, members of management and consultants in the
ordinary course of business,

(j) the existence of, and the performance of obligations of such Borrower or any
of its Restricted Subsidiaries under the terms of any agreement to which such
Borrower or any of its Restricted Subsidiaries is a party as of or on the
Effective Date and identified on Schedule 6.09, as these agreements may be
amended, restated, amended and restated, supplemented, extended, renewed or
otherwise modified from time to time; provided, however, that any future
amendment, restatement, amendment and restatement, supplement, extension,
renewal or other modification entered into after the Effective Date will be
permitted to the extent that its terms are not more disadvantageous to the
Lenders than the terms of the agreements on the Effective Date,

(k) any agreement between any Person and an Affiliate of such Person existing at
the time such Person is acquired by or merged into such Borrower or its
Restricted Subsidiaries pursuant to

 

CREDIT AGREEMENT, Page 100



--------------------------------------------------------------------------------

the terms of this Agreement; provided that such agreement was not entered into
in contemplation of such acquisition or merger, or any amendment thereto (so
long as any such amendment is not disadvantageous to the Lenders in any material
respect in the good faith judgment of the Parent Borrower when taken as a whole
as compared to such agreement as in effect on the date of such acquisition or
merger), and

(l) transactions in which such Borrower or any of its Restricted Subsidiaries
delivers to the Administrative Agent an opinion or appraisal issued by an
independent accounting, appraisal or investment banking firm of national
standing that the terms of such transaction are not materially less favorable
than those that might reasonably have been obtained by such Borrower or such
Restricted Subsidiary in a comparable transaction at such time on an arm’s
length basis from a Person that is not an Affiliate.

Section 6.10. Restrictive Agreements. Such Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of such Borrower or any of its
Restricted Subsidiaries to create, incur or permit to exist any Lien upon any of
its property or assets in favor of the Administrative Agent (or its agent or
designee) for the benefit of the Secured Parties securing any of the
Obligations, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to such Borrower or any other Restricted Subsidiary
or to Guarantee the Obligations or any part thereof; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law, rule,
regulation or order or by any Loan Document, Pari Passu Notes Document or
document governing Refinancing Notes or any Refinancing Junior Loans, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof (but shall apply to any extension or renewal of, refinancings of or any
amendment or modification in each case materially adverse to the interests of
the Lenders taken as a whole under this Agreement or any other Loan Document),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to Dispositions permitted by Section 6.05
pending such Dispositions, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement (including any refunding, replacement
or refinancing thereof) if such restrictions or conditions apply only to the
property or assets securing such Indebtedness or the Persons obligated thereon,
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof (including the
granting of any Lien), (vi) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by restrictions on cash and other deposits or
net worth provisions in leases and other agreements entered into in the ordinary
course of business, (vii) the foregoing shall not apply if such restrictions and
conditions were binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary (other than a Restricted
Subsidiary that was a Restricted Subsidiary on the Effective Date), so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary, (viii) clause (a) of the foregoing
shall not apply to Liens permitted by this Agreement, (ix) the foregoing shall
not apply to customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures (including the Renewable Diesel Joint
Venture) permitted under Section 6.04 and applicable solely to such joint
ventures (including the Equity Interests therein) and (x) clause (b) of the
forgoing shall not apply to restrictions or conditions imposed by any agreement
relating to Indebtedness incurred by non-Loan Parties permitted by this
Agreement (including any refunding, replacement or refinancing thereof);
provided that to the extent any such agreements are entered into in reliance on
this clause (x), such Indebtedness shall be required to be incurred under, and
shall be in an amount permitted by, Section 6.01(y).

Section 6.11. Amendment of Material Debt Documents. The Parent Borrower will
not, nor will it permit any Restricted Subsidiary to, amend, modify or waive any
of its rights under any Pari Passu Notes Document or Subordinated Indebtedness
Document in any manner materially adverse to the interest of the Lenders taken
as a whole that has not been approved by the Administrative Agent.

 

CREDIT AGREEMENT, Page 101



--------------------------------------------------------------------------------

Section 6.12. Change in Fiscal Year. Parent Borrower will not change the manner
in which either the last day of its fiscal year or the last days of the first
three fiscal quarters of its fiscal year is calculated, in each case, without
the prior written consent of the Administrative Agent.

ARTICLE VII.

Financial Covenants

Until the Loan Obligations have been Fully Satisfied, the Parent Borrower
covenants and agrees with the Lenders that:

Section 7.01. Interest Coverage Ratio. As of the last day of each fiscal quarter
commencing with the first full fiscal quarter following the Effective Date, the
Parent Borrower shall not permit the Interest Coverage Ratio to be less than
3.00 to 1.00.

Section 7.02. Total Leverage Ratio. As of the last day of each fiscal quarter
commencing with the first full fiscal quarter following the Effective Date, the
Parent Borrower shall not permit the Total Leverage Ratio to exceed 4.00 to
1.00.

Section 7.03. Secured Leverage Ratio. As of the last day of each fiscal quarter
commencing with the first full fiscal quarter following the Effective Date, the
Parent Borrower shall not permit the Secured Leverage Ratio to exceed, on any
applicable testing date prior to the consummation of the Rothsay Acquisition,
3.00 to 1.00 and, subject to the following proviso, following the consummation
of the Rothsay Acquisition, 3.50:1.00, provided that following the consummation
of the Rothsay Acquisition, such ratio shall be 3.25 to 1.00 for the third
fiscal quarter ending in 2014 and each fiscal quarter thereafter until the third
fiscal quarter of 2015 and thereafter, when such ratio shall be 3.00 to 1.00.

ARTICLE VIII.

Events of Default

Section 8.01. Events of Default; Remedies. If any of the following events
(“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise; or any Borrower shall fail to pay any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, and such failure with respect to such
reimbursement obligations shall continue unremedied for a period of three days;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 8.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;

(c) any representation, warranty or certification made or deemed made by or on
behalf of any Borrower or any Restricted Subsidiary in or in connection with any
Loan Document, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document, shall
prove to have been materially inaccurate when made or deemed made;

 

CREDIT AGREEMENT, Page 102



--------------------------------------------------------------------------------

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02(a) or in Article VI or in Article VII of
this Agreement;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Section 8.01), and such failure shall continue
unremedied for a period of 30 days after written notice thereof from the
Administrative Agent to the Parent Borrower;

(f) any Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable beyond
any applicable grace period or any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits, after giving effect to any applicable grace period, the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (f) shall not apply to (i) secured
Indebtedness that becomes due as a result of the Disposition (including as a
result of a casualty or condemnation event) of the property or assets securing
such Indebtedness or (ii) Guarantees of Indebtedness that are satisfied promptly
on demand;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership, arrangement or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary) or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed, undischarged or unbonded for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(h) any Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership, arrangement or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(g) of this Section 8.01, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Borrower or any such Restricted Subsidiary (other than an Immaterial
Subsidiary) or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, or (v) make a general assignment for the benefit of creditors;

(i) any Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of the Threshold Amount (to the extent not covered by insurance as to
which the insurer has not denied coverage) shall be rendered against any
Borrower, any Restricted Subsidiary or any combination thereof and there is a
period of 60 consecutive days during which a stay of enforcement of such
judgment by reason of a pending appeal or otherwise is not in effect;

 

CREDIT AGREEMENT, Page 103



--------------------------------------------------------------------------------

(k) (i) an ERISA Event shall have occurred, (ii) a Canadian Loan Party fails to
make a required contribution to or payment under any Canadian Benefit Plan when
due or (iii) with respect to any Canadian Defined Benefit Plan, the occurrence
of any Canadian Pension Termination Event; and in each case in clauses
(i) through (iii) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to result in a
Material Adverse Effect;

(l) other than with respect to items of Collateral not exceeding $5,000,000 in
the aggregate, any Lien purported to be created under any Security Document
shall cease to be, or shall be asserted in writing by any Loan Party not to be,
a valid and perfected Lien on any Collateral, except (i) as a result of the
Disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (ii) as a result of the Administrative Agent’s failure to
(A) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents or (B) file Uniform
Commercial Code continuation statements or PPSA renewal statements or
amendments;

(m) any of the Guaranty Agreement (other than in respect of an Immaterial
Subsidiary), the Security Agreement or the Canadian Security Agreement (other
than the Security Agreement or the Canadian Security Agreement in respect of
Collateral not exceeding $5,000,000 in the aggregate) shall for any reason cease
to be in full force and effect and valid, binding and enforceable in accordance
with its terms after its date of execution, or any Borrower or any other Loan
Party shall so state in writing; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Section 8.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent Borrower, take
either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of any Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by each Borrower; and in case
of any event with respect to any Borrower described in clause (g) or (h) of this
Section 8.01, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of any Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest, notice of intent
to accelerate, notice of acceleration or other notice of any kind, all of which
are hereby waived by each Borrower. In addition, if any Event of Default shall
occur and be continuing, the Administrative Agent may (and if directed by the
Required Lenders, shall) foreclose or otherwise enforce any Lien granted to the
Administrative Agent, for the benefit of the Secured Parties, to secure payment
and performance of the Obligations in accordance with the terms of the Loan
Documents and exercise any and all rights and remedies afforded by applicable
law, by any of the Loan Documents, by equity, or otherwise.

Section 8.02. Performance by the Administrative Agent. If any Loan Party shall
fail to perform any covenant or agreement in accordance with the terms of the
Loan Documents which constitutes an Event of Default, the Administrative Agent
may, at the direction of the Required Lenders, perform or attempt to perform
such covenant or agreement on behalf of the applicable Loan Party. In such
event, each Borrower shall, at the request of the Administrative Agent promptly
pay any amount expended by the Administrative Agent or the Lenders in connection
with such performance or attempted

 

CREDIT AGREEMENT, Page 104



--------------------------------------------------------------------------------

performance to the Administrative Agent, together with interest thereon at the
interest rate provided for in Section 2.13(c) from and including the date of
such expenditure to but excluding the date such expenditure is paid in full.
Notwithstanding the foregoing, it is expressly agreed that neither the
Administrative Agent nor any Lender shall have any liability or responsibility
for the performance of any obligation of any Loan Party under any Loan Document.

ARTICLE IX.

The Administrative Agent

Section 9.01. Appointment. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints JPMorgan Chase Bank, N.A. as agent on its behalf, and on
behalf of each of its Affiliates who are owed Obligations (each such Affiliate
by acceptance of the benefits of the Loan Documents hereby ratifying such
appointment) and authorizes the Administrative Agent to take such actions on its
behalf and on behalf of such Affiliates and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

Section 9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the Parent
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

Section 9.03. Limitation of Duties and Immunities. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in the
Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Parent Borrower or any of its Subsidiaries that is communicated to or obtained
by the Person serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Parent Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

CREDIT AGREEMENT, Page 105



--------------------------------------------------------------------------------

Section 9.04. Reliance on Third Parties. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 9.05. Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of this Article IX shall apply to any such sub-agent and to the Related Parties
of the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Section 9.06. Successor Agent. Subject to the appointment and acceptance of a
successor to the Administrative Agent as provided in this paragraph, the
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrowers. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor, subject to the consent of the
Parent Borrower (which consent shall not be unreasonably withheld); provided
that the Parent Borrower’s consent shall not be required if a payment or
bankruptcy Event of Default exists. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank, subject to the
consent of the Parent Borrower (which consent shall not be unreasonably
withheld); provided that the Parent Borrower’s consent shall not be required if
a payment or bankruptcy Event of Default exists. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder (other than
with respect to its obligations under Section 10.12). The fees payable by any
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article IX and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Section 9.07. Independent Credit Decisions. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

Section 9.08. Other Agents. Neither the Documentation Agents nor the Syndication
Agents shall have any duties or responsibilities hereunder in their capacity as
such. Bank of Montreal, acting

 

CREDIT AGREEMENT, Page 106



--------------------------------------------------------------------------------

under its trade name BMO Capital Markets, BBVA Compass Bank, Cooperatieve
Central Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland” New York Branch and
Citibank, N.A. are hereby each appointed a Syndication Agent hereunder and
CoBank, ACB, Comerica Bank, Bank of America, N.A, The Royal Bank of Scotland
PLC, HSBC Bank USA, N.A., TD Bank, N.A., Fifth Third Bank and Regions Bank, are
hereby each appointed Documentation Agent hereunder, and each Lender hereby
authorizes such entities to act as Syndication Agent or to act as Documentation
Agent, as applicable, in accordance with the terms of this Agreement and the
other Loan Documents. The Syndication Agent or any Documentation Agent, without
consent of or notice to any party hereto, may assign any and all of its rights
or obligations hereunder to any of its Affiliates. As of the Effective Date,
neither the entities set forth in this paragraph above in their capacity as
Syndication Agent or Documentation Agent, as applicable, shall have any
obligations but shall be entitled to all benefits of this Article IX,
Section 10.03 and the last paragraph of Section 10.01. Any Syndication Agent or
Documentation Agent may resign from such role at any time, with immediate
effect, by giving prior written notice thereof to the Administrative Agent and
the Parent Borrower. The provisions of this Article IX (other than in the case
of Section 9.01, 9.06, 9.10 and 9.13) are solely for the benefit of the
Administrative Agent, each Syndication Agent, each Documentation Agent and
Lenders and no Loan Party shall have any rights as a third party beneficiary of
any of the provisions thereof (other than with respect to Section 9.01, 9.06,
9.10 and 9.13 as to which the Loan Parties shall have the benefit and the right
to enforce).

Section 9.09. Powers and Immunities of Issuing Bank. Neither the Issuing Bank
nor any of its Related Parties shall be liable to the Administrative Agent or
any Lender for any action taken or omitted to be taken by any of them hereunder
or otherwise in connection with any Loan Document except for its or their own
gross negligence or willful misconduct. Without limiting the generality of the
preceding sentence, the Issuing Bank (a) shall have no duties or
responsibilities except those expressly set forth in the Loan Documents, and
shall not by reason of any Loan Document be a trustee or fiduciary for any
Lender or for the Administrative Agent, (b) shall not be required to initiate
any litigation or collection proceedings under any Loan Document, (c) shall not
be responsible to any Lender or the Administrative Agent for any recitals,
statements, representations, or warranties contained in any Loan Document, or
any certificate or other documentation referred to or provided for in, or
received by any of them under, any Loan Document, or for the value, validity,
effectiveness, enforceability, or sufficiency of any Loan Document or any other
documentation referred to or provided for therein or for any failure by any
Person to perform any of its obligations thereunder, (d) may consult with legal
counsel (including counsel for the Borrowers), independent public accountants,
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants, or experts, and (e) shall incur no liability under or in
respect of any Loan Document by acting upon any notice, consent, certificate, or
other instrument or writing believed by it to be genuine and signed or sent by
the proper party or parties. As to any matters not expressly provided for by any
Loan Document, the Issuing Bank shall in all cases be fully protected in acting,
or in refraining from acting, hereunder in accordance with instructions signed
by the Required Lenders, and such instructions of the Required Lenders and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders and the Administrative Agent; provided, however, that the Issuing Bank
shall not be required to take any action which exposes it to personal liability
or which is contrary to any Loan Document or applicable law.

Section 9.10. Permitted Release of Collateral and Subsidiary Loan Parties.

(a) Automatic Release. If any Collateral is the subject of a Disposition (other
than to another Loan Party) which is permitted under Section 6.05, the Liens in
the Collateral granted to the Administrative Agent under the Loan Documents
shall automatically terminate and the Collateral will be disposed of free and
clear of all Liens of the Administrative Agent.

 

CREDIT AGREEMENT, Page 107



--------------------------------------------------------------------------------

(b) Written Release. The Administrative Agent is authorized to release of
record, and shall release of record, any Liens encumbering any Collateral that
is the subject of a Disposition described in clause (a) above upon an authorized
officer of the Parent Borrower certifying in writing to the Administrative Agent
that the proposed Disposition of Collateral is permitted under Section 6.05. To
the extent the Administrative Agent is required to execute any release documents
in accordance with the immediately preceding sentence, the Administrative Agent
shall do so promptly upon request of the Parent Borrower without the consent or
further agreement of any Secured Party. If the Disposition of Collateral is not
permitted under or pursuant to the Loan Documents, the Liens encumbering the
Collateral may only be released in accordance with the other provisions of this
Section 9.10 or the provisions of Section 10.02.

(c) Other Authorized Release and Subordination. The Administrative Agent is
irrevocably authorized by the Secured Parties, without any consent or further
agreement of any Secured Party to: (i) subordinate or release the Liens granted
to the Administrative Agent to secure the Obligations with respect to any
property which is permitted to be subject to a Lien of the type described in
clauses (d) (to the extent such property constitutes cash or Permitted
Investments), (e), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (r)(i)(A),
(r)(ii), (u), (v), (w) (to the extent such Lien arises in connection with
Indebtedness permitted by clause (h), or, if utilized for Indebtedness of the
type specified in clause (f) or (h) of Section 6.01, (v) of Section 6.01),
(x) or (y) of Section 6.02, (ii) release the Administrative Agent’s Liens upon
the Date of Full Satisfaction, (iii) release and/or modify the Administrative
Agent’s Liens on the Collateral of the Canadian Loan Parties on or after the
Pari Passu Notes Repayment Date so that such Liens only secure the Canadian
Obligations and (iv) release the Canadian Loan Parties from their guarantee of
the Obligations (other than the Canadian Obligations) on and after the Pari
Passu Notes Repayment Date; provided that any subordination or release of
property pursuant to clause (i) above in reliance on Section 6.02(w) shall be
limited to property which may secure Indebtedness of the type specified in
Section 6.01(f), or property securing Indebtedness permitted under or of the
type permitted under Section 6.01(h) as of the date of the acquisition of the
Person owning such property; provided further that if as of the date of the
requested release under clause (i) or, solely with regard to the condition in
clause (A), (iii) above: (A) any Borrower is subject to a proceeding of the type
described in clauses (g) or (h) of Section 8.01, or (B) the Administrative Agent
is applying the proceeds of Collateral in accordance with Section 2.18(f), then
the Administrative Agent shall not release its Liens until the Date of Full
Satisfaction.

(d) Authorized Release of Subsidiary Loan Party. If the Administrative Agent
shall have received a certificate of a Responsible Officer of the Parent
Borrower requesting the release of a Subsidiary Loan Party, certifying that the
Administrative Agent is authorized to release such Subsidiary Loan Party because
either: (1) the Equity Interest issued by such Subsidiary Loan Party or the
assets of such Subsidiary Loan Party have been disposed of to a non-Loan Party
in a transaction permitted by Section 6.05 (or with the consent of the Required
Lenders pursuant to Section 10.02(b)) or (2) such Subsidiary Loan Party has been
designated as an Unrestricted Subsidiary in accordance with the designation
provisions of the definition of the term “Unrestricted Subsidiary”; provided
that no such release shall occur if such Subsidiary Loan Party continues to be a
guarantor in respect of any Refinancing Notes or any Refinancing Junior Loans of
any Loan Party or any Permitted Refinancing of any of the foregoing;

then the Administrative Agent is irrevocably authorized by the Secured Parties,
without any consent or further agreement of any Secured Party to release the
Liens granted to the Administrative Agent to secure the Obligations in the
assets of such Subsidiary Loan Party and release such Subsidiary Loan Party from
all obligations under the Loan Documents. To the extent the Administrative Agent
is required to execute any release documents in accordance with the immediately
preceding sentence, the Administrative Agent shall do so promptly upon request
of the Parent Borrower without the consent or further agreement of any Secured
Party; and

 

CREDIT AGREEMENT, Page 108



--------------------------------------------------------------------------------

(e) the Administrative Agent is authorized to enter into any intercreditor
agreement contemplated hereby with respect to Indebtedness that is (i) required
or permitted to be subordinated hereunder and/or (ii) secured by Liens and which
Indebtedness contemplates an intercreditor, subordination or collateral trust
agreement (any such intercreditor agreement, an “Additional Agreement”), and the
parties hereto acknowledge that any Additional Agreement is binding upon them.
Each Lender and Issuing Bank (a) hereby agrees that it will be bound by, and
will not take any action contrary to, the provisions of any Additional Agreement
and (b) hereby authorizes and instructs the Administrative Agent to enter into
any Additional Agreement and to subject the Liens on the Collateral securing the
Obligations to the provisions thereof. The foregoing provisions are intended as
an inducement to the Secured Parties to extend credit to the Borrowers, and the
Secured Parties are intended third-party beneficiaries of such provisions and
the provisions of any Additional Agreement.

Section 9.11. Perfection by Possession and Control. The Administrative Agent
hereby appoints each of the other Lenders to serve as bailee to perfect the
Administrative Agent’s Liens in any Collateral (other than deposit, securities
or commodity accounts) in the possession of any such other Lender and each
Lender possessing any such Collateral agrees to so act as bailee for the
Administrative Agent in accordance with the terms and provisions hereof.

Section 9.12. Lender Affiliates Rights. By accepting the benefits of the Loan
Documents, any Affiliate of a Lender that is owed any Obligation is bound by the
terms of the Loan Documents. But notwithstanding the foregoing: (a) neither the
Administrative Agent, any Lender nor any Loan Party shall be obligated to
deliver any notice or communication required to be delivered to any Lender under
any Loan Documents to any Affiliate of any Lender; and (b) no Affiliate of any
Lender that is owed any Obligation shall be included in the determination of the
Required Lenders or entitled to consent to, reject, or participate in any manner
in any amendment, waiver or other modification of any Loan Document. The
Administrative Agent shall not have any liabilities, obligations or
responsibilities of any kind whatsoever to any Affiliate of any Lender who is
owed any Obligation. The Administrative Agent shall deal solely and directly
with the related Lender of any such Affiliate in connection with all matters
relating to the Loan Documents. The Obligation owed to such Affiliate shall be
considered the Obligation of its related Lender for all purposes under the Loan
Documents and such Lender shall be solely responsible to the other parties
hereto for all the obligations of such Affiliate under any Loan Document.

Section 9.13. Actions in Concert. Notwithstanding anything contained in any of
the Loan Documents, each Borrower, the Administrative Agent and each Lender
hereby agree that (A) no Lender shall have any right individually to realize
upon any of the Collateral under any Security Documents or to enforce the
guarantee set forth in the Guaranty Agreement, it being understood and agreed
that all powers, rights and remedies under the Guaranty Agreement and the other
Security Documents may be exercised solely by the Administrative Agent for the
benefit of the Secured Parties in accordance with the terms thereof and (B) in
the event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or private sale, the Administrative Agent or any Lender may
be the purchaser of any or all of such Collateral at any such sale and the
Administrative Agent, as agent for and representative of the Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
the Required Lenders shall otherwise agree in writing), shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold in any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any Collateral payable by the Administrative Agent at such sale.

 

CREDIT AGREEMENT, Page 109



--------------------------------------------------------------------------------

Section 9.14. Certain Canadian Matters. For greater certainty, and without
limiting the powers of the Administrative Agent or any other person acting as an
agent, attorney-in-fact or mandatory for the Administrative Agent under this
Agreement or under any of the other Loan Documents, and for the purposes of
holding any security granted by a Borrower or any other Loan Party pursuant to
the laws of the Province of Quebec to secure payment of any bond issued by a
Borrower or any Loan Party, each Lender hereby irrevocably appoints and
authorizes the Administrative Agent to act as the person holding the power of
attorney (i.e. “fondé de pouvoir”) (in such capacity, the “Attorney”) of the
Lenders as contemplated under Article 2692 of the Civil Code of Québec, and to
enter into, to take and to hold on its behalf, and for its benefit, any
hypothec, and to exercise such powers and duties that are conferred upon the
Attorney under any hypothec. Moreover, without prejudice to such appointment and
authorization to act as the person holding the power of attorney as aforesaid,
each Lender hereby irrevocably appoints and authorizes the Administrative Agent
(in such capacity, the “Custodian”) to act as agent and custodian for and on
behalf of the Lenders to hold and be the sole registered holder of any bond
which may be issued under any hypothec, the whole notwithstanding Section 32 of
An Act respecting the special powers of legal persons (Quebec) or any other
applicable law, and to execute all related documents. Each of the Attorney and
the Custodian shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney and the Custodian (as
applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Administrative Agent mutatis mutandis, including, without limitation, all
such provisions with respect to the liability or responsibility to and
indemnification by the Lenders, and (c) be entitled to delegate from time to
time any of its powers or duties under any hypothec, bond, or pledge on such
terms and conditions as it may determine from time to time. Any person who
becomes a Lender shall, by its execution of an Assignment and Assumption, be
deemed to have consented to and confirmed: (i) the Attorney as the person
holding the power of attorney as aforesaid and to have ratified, as of the date
it becomes a Lender, all actions taken by the Attorney in such capacity, and
(ii) the Custodian as the agent and custodian as aforesaid and to have ratified,
as of the date it becomes a Lender, all actions taken by the Custodian in such
capacity. The Substitution of the Administrative Agent pursuant to the
provisions of this Article 8 shall also constitute the substitution of the
Attorney and the Custodian.

ARTICLE X.

Miscellaneous

Section 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone or other means, all notices and
other communications provided for herein shall be in writing and (to the extent
permitted by the applicable notice provision) shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or email, as follows:

(i) if the Parent Borrower or any other Loan Party, to it at 251 O’Connor Ridge
Boulevard, Suite 300, Irving, Texas 75038, Attention of Colin Stevenson, Chief
Financial Officer, (Telecopy No.: 972.281.4449); email:
ctstevenson@darlingii.com, with a copy to Brad Phillips, Vice President and
Treasurer (Telecopy: 972.281.4449); email: bphillips@darlingii.com.

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 S. Dearborn – IL1-0010, Chicago, IL 60603; attention:
Hiral Patel; Telephone: 312.732.6221; Telecopy: 888-303-9732; with a copy to
JPMorgan Chase Bank, N.A., 2200 Ross Avenue, Eighth Floor, Dallas, Texas 75201,
Attention: Laura F. Simmons, Telephone: 214.965.4062; Telecopy: 214.965.2946;
email: jpm.agency.servicing.1@jpmchase.com.

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

CREDIT AGREEMENT, Page 110



--------------------------------------------------------------------------------

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent or each Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications. Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Each Loan Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the gross negligence, bad faith or willful misconduct of, or a material
breach of any obligations under the Loan Documents by, any agent hereunder, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. The Platform and any Approved Electronic Communications are
provided “as is” and “as available” and none of the agents party hereto nor any
of their Related Parties warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the agents party hereto nor any of their Related Parties in
connection with the Platform or the Approved Electronic Communications.

Section 10.02. Waivers; Amendments.

(a) No Waiver; Rights Cumulative. No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 10.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Amendments. Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except
(i) pursuant to an Incremental Assumption Agreement executed in accordance with
the terms and conditions of Section 2.20 and (ii) in the case of this Agreement
and any circumstance other than as described in clause (i) pursuant to an
agreement or agreements in writing entered into by or with the consent of the
Borrowers and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing

 

CREDIT AGREEMENT, Page 111



--------------------------------------------------------------------------------

entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto in each case with the consent of the Required Lenders;
provided that no such agreement shall, (A) without the written consent of each
Lender directly and adversely affected thereby (but not the Required Lenders)
(1) increase the Commitment of any Lender (it being understood that a waiver of
any condition precedent in Section 4.01, Section 4.02, or Section 4.03 or the
waiver of any Default, Event of Default, mandatory prepayment or mandatory
reduction of the Commitments shall not be an increase of a Commitment of any
Lender), (2) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon (other than interest accruing pursuant to
Section 2.13(c) or a waiver thereof), extend the scheduled date of any interim
amortization of any Loan or reduce any fees payable hereunder, (it being
understood that any change to the definition of “Total Leverage Ratio” or in the
component definitions thereof shall not constitute a reduction in the rate of
interest or fees thereon), (3) postpone the scheduled date of payment of any
interest on any Loan or LC Disbursement (other than interest accruing pursuant
to Section 2.13(c) or a waiver thereof), or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, (4) postpone the final
scheduled date of payment of the principal amount of any Loan or LC Disbursement
or (5) postpone the scheduled date of expiration of any Commitment (it being
understood that a waiver of any condition precedent in Section 4.01,
Section 4.02 or Section 4.03 or the waiver of any Default or Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall not be an
extension of a Commitment of any Lender) and (C) without the written consent of
each Lender (1) change any of the provisions of this Section (or for the
avoidance of doubt any provision that requires the consent of all Lenders or all
directly affected Lenders) or the definition of “Required Lenders,” (2) release
all or substantially all of the value of the Guarantees of the Obligations by
the Subsidiary Loan Parties (it being understood that the Canadian Collateral
Reallocation shall not be deemed a release of Guarantees), (3) release all or
substantially all of the Collateral from the Liens of the Security Documents (it
being understood that (A) the determination that any assets acquired after the
Effective Date shall not constitute Collateral and (B) the Canadian Collateral
Reallocation, in each case, shall not be deemed a release of Collateral) or
(4) change Section 2.18(b), (c) or (f) in a manner that would alter the pro rata
sharing of payments required thereby (except that modifications to such pro rata
sharing provisions in connection with (x) loan buy back or similar programs,
(y) “amend and extend” transactions or (z) adding one or more tranches of Loans
(which may but are not required to be new money tranches of Loans), which, in
each case, shall only require the written consent of the Required Lenders and
each Lender participating in such transaction); provided further that (1) no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Bank or the Swingline Lender without the
prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be, and (2) notwithstanding the terms of
clause (ii) above, any waiver, amendment or modification of this Agreement that
by its terms affects the rights or duties under this Agreement of the Revolving
Lenders (but not the Term Lenders) or the Term Lenders (but not the Revolving
Lenders) may be effected by an agreement or agreements in writing entered into
by the Borrowers and requisite percentage in interest of the affected Class of
Lenders.

Notwithstanding anything in this Agreement (including, without limitation, this
Section 10.02(b)) or any other Loan Document to the contrary, (i) this Agreement
and the other Loan Documents may be amended to effect an incremental facility or
refinancing facility pursuant to Section 2.20 or 2.22 (and the Administrative
Agent and the Borrowers may effect such amendments to this Agreement and the
other Credit Documents without the consent of any other party as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Parent Borrower, to effect the terms of any such incremental facility or
refinancing facility); (ii) no Lender consent is required to effect any
amendment or supplement to any intercreditor agreement or arrangement permitted
under this Agreement that is for the purpose of adding the holders of any
Indebtedness as expressly contemplated by the terms of such intercreditor
agreement or arrangement permitted under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to

 

CREDIT AGREEMENT, Page 112



--------------------------------------------------------------------------------

effectuate the foregoing and provided that such other changes are not adverse,
in any material respect, to the interests of the Lenders); provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent; (iii) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Borrowers and the Administrative Agent
to cure any ambiguity, omission, mistake, defect or inconsistency and such
amendment shall be deemed approved by the Lenders if the Lenders shall have
received at least five (5) Business Days’ prior written notice of such change
and the Administrative Agent shall not have received, within five (5) Business
Days of the date of such notice to the Lenders, a written notice from the
Required Lenders stating that the Required Lenders object to such amendment; and
(iv) guarantees, collateral documents and related documents executed by Loan
Parties in connection with this Agreement may be in a form reasonably determined
by the Administrative Agent and may be, together with any other Loan Document,
entered into, amended, supplemented or waived, without the consent of any other
person, by the applicable Loan Party or Loan Parties and the Administrative
Agent in its sole discretion, to (A) effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, (B) as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable requirements of law, or (C) to
cure ambiguities, omissions, mistakes or defects or to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

Section 10.03. Expenses; Indemnity; Damage Waiver.

(a) Expenses. Each Borrower shall pay, within 30 days of a written demand
therefor (together with reasonable backup documentation supporting such
reimbursement request), (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel (limited to one primary counsel for the
Administrative Agent and the Lenders, taken as a whole, and one additional
counsel in each relevant material jurisdiction), in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), in connection
with the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section 10.03, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of counsel (limited to one counsel to the
Administrative Agent and the Lenders, taken as a whole, one additional counsel
in each jurisdiction in which any Collateral is located or any proceedings are
held and, in the case of an actual or perceived conflict of interest, one
additional counsel to the Lenders, taken as a whole), in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section 10.03, or in connection with the Loans
made or Letters of Credit issued hereunder.

(b) Indemnity. EACH BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE

 

CREDIT AGREEMENT, Page 113



--------------------------------------------------------------------------------

(LIMITED TO ONE COUNSEL TO THE INDEMNITEES, TAKEN AS A WHOLE, AND ONE ADDITIONAL
COUNSEL IN EACH JURISDICTION IN WHICH ANY COLLATERAL IS LOCATED OR ANY
PROCEEDINGS ARE HELD AND, IN THE CASE OF AN ACTUAL OR PERCEIVED CONFLICT OF
INTEREST, ONE ADDITIONAL COUNSEL TO THE INDEMNITEES, TAKEN AS A WHOLE), INCURRED
BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS
A RESULT OF (I) THE SYNDICATION OF THE COMMITMENTS OR THE LOANS, THE EXECUTION
OR DELIVERY OF ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF
THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS,
ANY OTHER ACQUISITION PERMITTED HEREBY OR ANY OTHER TRANSACTIONS CONTEMPLATED
HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE PARENT BORROWER OR ANY OF ITS
SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE PARENT
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES RESULTED FROM THE GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT OF, OR A MATERIAL BREACH OF ANY OBLIGATION UNDER THE LOAN
DOCUMENTS BY, SUCH INDEMNITEE AS DETERMINED BY A FINAL, NON-APPEALABLE JUDGEMENT
OF A COURT OF COMPETENT JURISDICTION OR ANY DISPUTE SOLELY AMONG THE INDEMNITEES
(OTHER THAN A COMMITMENT PARTY, AN ARRANGER OR THE ADMINISTRATIVE AGENT ACTING
IN THEIR RESPECTIVE CAPACITY AS SUCH) AND NOT ARISING OUT OF ANY ACT OR OMISSION
OF THE PARENT BORROWER, ROTHSAY, THE SELLER OF ROTHSAY OR ANY OF THEIR
AFFILIATES OR RELATED TO THE PRESENCE OR RELEASE OF HAZARDOUS MATERIALS OR
VIOLATIONS OF ENVIRONMENTAL LAWS THAT FIRST OCCUR AT A PROPERTY OWNED OR LEASED
BY PARENT BORROWER OR ITS SUBSIDIARIES AFTER SUCH PROPERTY IS TRANSFERRED TO AN
INDEMNITEE OR ITS SUCCESSORS OR ASSIGNS BY WAY OF A FORECLOSURE, DEED–IN–LIEU OF
FORECLOSURE OR SIMILAR TRANSFER. NOTWITHSTANDING THE FOREGOING, EACH INDEMNITEE
SHALL BE OBLIGATED TO REFUND AND RETURN ANY AND ALL AMOUNTS PAID BY YOU UNDER
THIS PARAGRAPH TO SUCH INDEMNITEE FOR ANY SUCH FEES, EXPENSES OR DAMAGES TO THE
EXTENT SUCH INDEMNIFIED PERSON IS NOT ENTITLED TO PAYMENT OF SUCH AMOUNT IN
ACCORDANCE WITH THE TERMS HEREOF.

(c) Lender’s Agreement to Pay. To the extent that any Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, the Issuing Bank
or the Swingline Lender under paragraph (a) or (b) of this Section 10.03, each
Lender severally agrees to pay to the Administrative Agent, the Issuing Bank or
the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Bank or the Swingline Lender in its capacity as such. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Revolving Exposures, outstanding Term Loans and unused
Commitments at the time.

 

CREDIT AGREEMENT, Page 114



--------------------------------------------------------------------------------

(d) Waiver of Damages. To the extent permitted by applicable law, none of
parties hereto shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, any Loan Document or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) Payment. Unless otherwise specified, all amounts due under this
Section 10.03 shall be payable not later than 30 days after written demand
therefor.

Section 10.04. Successors and Assigns.

(a) Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrowers may not
assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of each Lender except as otherwise permitted
under Section 6.03 (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit and any Secured Party related
to any Lender), Participants (to the extent provided in paragraph (c) of this
Section 10.04) and, to the extent expressly contemplated hereby, the Secured
Parties and other Related Parties of each of the Administrative Agent, the
Issuing Bank and the Lenders), any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignment. (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (except to the Parent
Borrower, any Subsidiary or a Disqualified Institution (to the extent a list of
Disqualified Institutions has been posted to all Lenders) or any readily
identifiable Affiliate of such Disqualified Institution) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, delayed or conditioned) of:

(A) the Parent Borrower; provided that no consent of the Parent Borrower shall
be required for (1) an assignment of (x) any Revolving Commitment to an assignee
that is a Lender with a Revolving Commitment immediately prior to giving effect
to such assignment or (y) all or any portion of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund or (2) if an Event of Default under
Sections 8.01(a), (b), (g) or (h) exists, an assignment to any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) to the extent the assignment relates to the Revolving Facility, any Issuing
Bank that has issued Letters of Credit in an aggregate face amount in excess of
$5,000,000.

 

CREDIT AGREEMENT, Page 115



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(1) $1,000,000 in the case of the Term Facility and (2) $5,000,000 in the case
of the Revolving Facility unless each of the Parent Borrower and the
Administrative Agent otherwise consent (such consent not to be unreasonably
withheld, delayed or conditioned);

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent); and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

Any assignment by a Lender without the Parent Borrower’s consent to any
Disqualified Institutions who have been identified as such to all Lenders (and
any readily identifiable Affiliate of such Disqualified Institutions, or, to the
extent the Parent Borrower’s consent is required under the terms hereof (and not
obtained), to any other Person, shall be void ab initio, and the Parent Borrower
shall be entitled to seek specific performance to unwind any such assignment or
participation in addition to any other remedies available to the Parent Borrower
at law or at equity.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 10.04, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders

 

CREDIT AGREEMENT, Page 116



--------------------------------------------------------------------------------

shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice (it being understood
that no Lender shall be entitled to view any information in the Register except
such information contained therein with respect to the Class and amount of
Obligations owing to such Lender).

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this
Section 10.04 and any written consent to such assignment required by paragraph
(b) of this Section 10.04, the Administrative Agent shall accept such Assignment
and Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Sections 2.04(c),
2.05(d) or (e), 2.06(b), 2.18(c) or (d) or 10.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph (v).

(c) Participations. (i) Any Lender may, without the consent of any other Person,
sell participations to one or more banks or other entities (except the Parent
Borrower, any Subsidiary or a Disqualified Institution (to the extent a list of
Disqualified Institutions has been posted to all Lenders) or any readily
identifiable Affiliate of such Disqualified Institution) (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section 10.04, each Borrower
agrees that each Participant shall be entitled to the benefits of, and subject
to the limitations of, Sections 2.15, 2.16 and 2.17 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 10.04. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(c) as though it
were a Lender.

Any participation by a Lender without the Parent Borrower’s consent to any
Disqualified Institutions who have been identified as such to all Lenders (and
any readily identifiable Affiliate of such Disqualified Institutions, or, to the
extent the Parent Borrower’s consent is required under the terms hereof (and not
obtained), to any other Person, shall be void ab initio, and the Parent Borrower
shall be entitled to seek specific performance to unwind any such assignment or
participation in addition to any other remedies available to the Parent Borrower
at law or at equity.

(ii) Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrowers solely for United States federal tax
purposes, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated

 

CREDIT AGREEMENT, Page 117



--------------------------------------------------------------------------------

interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement or any other Loan Document) except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender, each Loan Party and the Administrative Agent shall treat each person
whose name is recorded in the Participant Register pursuant to the terms hereof
as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.

(d) Pledge. Any Lender may, in accordance with applicable law, at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central
banking authority, and this Section 10.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder. The
provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. For the avoidance of doubt, if any
entity ceases to be a Lender under this Agreement pursuant to an Assignment and
Acceptance, such entity shall be entitled to the benefits of the surviving
provisions in the previous sentence but only with respect to the period during
which such entity was a Lender under this Agreement.

Section 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE
TO THE ADMINISTRATIVE AGENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES HERETO. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto
(which may be sent on pages designated only as “Signature Pages to Credit
Agreement”, “Signature Pages to Darling International Inc. Credit Agreement,” or
similar descriptions without page numbers or other identifying information), and

 

CREDIT AGREEMENT, Page 118



--------------------------------------------------------------------------------

thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or email or other
electronic means (including a “.pdf” or “.tif” file) shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the Loan Obligations held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. Each party exercising rights under
this Section 10.08 shall promptly notify the applicable Borrower (with a copy to
the Administrative Agent) after any such exercise; provided that the failure to
give such notice shall not effect the validity of such right. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York without regard to conflicts of law
principles; provided that (a) the interpretation of the definition of “Company
Material Adverse Effect” (and whether or not a Company Material Adverse Effect
has occurred), (b) the determination of the accuracy of any Acquisition
Agreement Representation and whether as a result of any inaccuracy thereof
either the Parent Borrower or its applicable Affiliate has the right to
terminate its obligations under the Rothsay Acquisition Agreement or to decline
to consummate the Acquisition and (c) the determination of whether the Rothsay
Acquisition has been consummated in accordance with the terms of the Rothsay
Acquisition Agreement and, in any case, claims or disputes arising out of any
such interpretation or determination or any aspect thereof shall, in each case,
be governed by, and construed in accordance with, the laws of the Province of
Ontario, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.

(b) Jurisdiction. EACH LENDER, EACH LOAN PARTY AND THE ADMINISTRATIVE AGENT
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT LOCATED IN THE BOROUGH
OF MANHATTAN IN THE CITY OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT
(EXCLUDING THE ENFORCEMENT OF THE SECURITY DOCUMENTS TO THE EXTENT SUCH SECURITY
DOCUMENTS EXPRESSLY PROVIDE OTHERWISE), OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF SUCH PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF SUCH PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

CREDIT AGREEMENT, Page 119



--------------------------------------------------------------------------------

(c) Venue. Each Loan Party and each other party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section 10.09. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each Loan Party and each other party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

Section 10.10. WAIVER OF JURY TRIAL. EACH LOAN PARTY AND EACH OTHER PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH LOAN PARTY AND EACH OTHER PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.10.

Section 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed: (a) to its Related
Parties, including accountants, legal counsel and other advisors on a
“need-to-know” basis (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and the
Administrative Agent, the Issuing Bank and the Lenders shall be responsible for
the compliance with this paragraph by its Related Parties), (b) to the extent
requested by any Governmental Authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case, to the extent permitted by law, the party in receipt of such request
shall promptly inform the Parent Borrower in advance other than in connection
with any examination of the financial condition or other routine examination of
such Lender), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions not less restrictive than those of this Section 10.12, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement (but excluding any
Disqualified Institution (to the extent a list of Disqualified Institutions has
been posted to all Lenders) or any readily identifiable Affiliate of such
Disqualified Institution) or (ii) any actual or prospective direct or indirect
counterparty (or its

 

CREDIT AGREEMENT, Page 120



--------------------------------------------------------------------------------

advisors) to any swap or derivative transaction relating to any Loan Party and
its obligations, (g) with the written consent of the Parent Borrower (h) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 10.12 or (i) to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake to
preserve the confidentiality of any confidential Information relating to the
Loan Parties received by it from such Person. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and any
customary information about this Agreement required for league table or similar
credit. For the purposes of this Section, “Information” means all information
received from the Borrowers relating to the Borrowers or their business. Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.12 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED
IN THIS SECTION FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE LOAN PARTIES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS. ALL
INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY ANY
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
EACH BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW. Notwithstanding anything in this Section 10.12 to
the contrary, to the extent any legal counsel, independent auditors,
professionals and other experts or agents of a Lender receives any Information,
such legal counsel, independent auditors, professionals and other experts or
agents shall sign an undertaking that they will treat such Information as
confidential (subject to certain customary exceptions) unless there are
established and enforceable codes of professional conduct governing the
confidential treatment of such Information so received.

Section 10.13. Maximum Interest Rate.

(a) Limitation to Maximum Rate; Recapture. No interest rate specified in any
Loan Document shall at any time exceed the Maximum Rate. If at any time the
interest rate (the “Contract Rate”) for any obligation under the Loan Documents
shall exceed the Maximum Rate, thereby causing the interest accruing on such
obligation to be limited to the Maximum Rate, then any subsequent reduction in
the Contract Rate for such obligation shall not reduce the rate of interest on
such obligation below the Maximum Rate until the aggregate amount of interest
accrued on such obligation equals the aggregate amount of interest which would
have accrued on such obligation if the Contract Rate for such obligation had at
all times been in effect. As used herein, the term “Maximum Rate” means, at any
time with respect to any Lender, the maximum rate of nonusurious interest under
applicable law that such Lender may charge applicable Borrower. The Maximum Rate
shall be calculated in a manner that takes into account any and all fees,
payments, and other charges contracted for, charged, or received in connection
with the Loan Documents that constitute interest under applicable law. Each
change in any interest rate provided for herein based upon the Maximum Rate
resulting from a change in the Maximum Rate shall take effect without notice to
any Borrower at the time of such change in the Maximum Rate. For purposes of
determining the Maximum Rate under Texas law, the applicable rate ceiling shall
be the weekly rate ceiling described in, and computed in accordance with,
Chapter 303 of the Texas Finance Code.

 

CREDIT AGREEMENT, Page 121



--------------------------------------------------------------------------------

(b) Cure Provisions. No provision of any Loan Document shall require the payment
or the collection of interest in excess of the Maximum Rate. If any excess of
interest in such respect is hereby provided for, or shall be adjudicated to be
so provided, in any Loan Document or otherwise in connection with this loan
transaction, the provisions of this Section 10.13 shall govern and prevail and
neither any Borrower nor the sureties, guarantors, successors, or assigns of any
Borrower shall be obligated to pay the excess amount of such interest or any
other excess sum paid for the use, forbearance, or detention of sums loaned
pursuant hereto. In the event any Lender ever receives, collects, or applies as
interest any such sum, such amount which would be in excess of the maximum
amount permitted by applicable law shall be applied as a payment and reduction
of the principal of the obligations outstanding hereunder, and, if the principal
of the obligations outstanding hereunder has been paid in full, any remaining
excess shall forthwith be paid to the applicable Borrower. In determining
whether or not the interest paid or payable exceeds the Maximum Rate, each
Borrower and each Lender shall, to the extent permitted by applicable law,
(a) characterize any non-principal payment as an expense, fee, or premium rather
than as interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the entire contemplated term of the obligations
outstanding hereunder so that interest for the entire term does not exceed the
Maximum Rate.

(c) Chapter 346 of the Texas Finance Code. The provisions of Chapter 346 of the
Finance Code of Texas are specifically declared by the parties hereto not to be
applicable to this Agreement or to the transactions contemplated hereby.

(d) Canadian Interest Limitation. Notwithstanding anything in this Section 10.13
or otherwise in this Agreement, the provisions of this clause (d) shall apply to
the Canadian Loan Parties. If any provision of this Agreement or of any of the
other Loan Documents would obligate any Canadian Loan Party to make any payment
of interest or other amount payable to the Lenders in an amount or calculated at
a rate which would be prohibited by law or would result in a receipt by the
Lenders of interest at a criminal rate (as such terms are construed under the
Criminal Code (Canada)) then, notwithstanding such provisions, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by the Lenders of interest at a
criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (1) firstly, by reducing the amount or rate of interest required to be
paid to the Lenders under Section 2.13, and (2) thereafter, by reducing any
fees, commissions, premiums and other amounts required to be paid to the Lenders
which would constitute “interest” for purposes of Section 347 of the Criminal
Code (Canada). Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if the Lenders shall have received an amount
in excess of the maximum permitted by Section 347 of the Criminal Code (Canada),
the Canadian Loan Parties shall be entitled, by notice in writing to the
Administrative Agent, to obtain reimbursement from the Lenders in an amount
equal to such excess and, pending such reimbursement, such amount shall be
deemed to be an amount payable by the Lenders to the Canadian Borrower. Any
amount or rate of interest referred to in Section 2.13 shall be determined in
accordance with generally accepted actuarial practices and principles as an
effective annual rate of interest over the term that the applicable Loan remains
outstanding on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Effective
Date to the date this Agreement is terminated and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of such determination.

 

CREDIT AGREEMENT, Page 122



--------------------------------------------------------------------------------

Section 10.14. Limitation of Liability. None of Loan Parties, the Administrative
Agent, any Lender, or any of their respective Related Parties shall have any
liability with respect to, and each Borrower, the Administrative Agent and each
Lender and, by the execution of the Loan Documents to which it is a party, each
other Loan Party, hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, consequential or punitive
damages suffered or incurred by such party in connection with, arising out of,
or in any way related to any of the Loan Documents, or any of the transactions
contemplated by any of the Loan Documents.

Section 10.15. No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Administrative Agent or any
Lender shall have the right to act exclusively in the interest of the
Administrative Agent and the Lenders and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to any Borrower, any other Loan Party, any of the Parent Borrower’s
shareholders or any other Person.

Section 10.16. No Fiduciary Relationship. The relationship between the Loan
Parties on the one hand and the Administrative Agent, each other agent party
hereto and each Lender on the other is solely that of debtor and creditor, and
neither the Administrative Agent, nor any other agent party hereto nor any
Lender has any fiduciary or other special relationship with any Loan Party, and
no term or condition of any of the Loan Documents shall be construed so as to
deem the relationship between the Loan Parties on the one hand and the
Administrative Agent, each other agent party hereto and each Lender on the other
to be other than that of debtor and creditor. In addition, the Administrative
Agent, each other agent party hereto and each Lender and their Affiliates may
have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their Affiliates. The Loan Parties acknowledge and agree
that (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of any Loan Party, its
stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Loan Party,
its management, stockholders, creditors or any other Person. Each Loan Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Loan Party agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with the
transactions contemplated hereby.

Section 10.17. Construction. Each Loan Party, the Administrative Agent and each
Lender acknowledges that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review the Loan Documents
with its legal counsel and that the Loan Documents shall be construed as if
jointly drafted by the parties thereto.

Section 10.18. USA Patriot Act and Canadian Anti-Money Laundering Legislation.
(a) Each Lender that is subject to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”) hereby notifies each Loan Party that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.

 

CREDIT AGREEMENT, Page 123



--------------------------------------------------------------------------------

(b) Each Borrower acknowledges that, pursuant to the Proceeds of Crime Act and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws in each relevant jurisdiction
(collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Lenders may be required to obtain, verify and record
information regarding the Borrowers, their respective Related Parties, the
Transactions and any other transactions contemplated hereby. The Borrowers shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender, any Issuing Bank
or the Administrative Agent, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.

(i) If the Administrative Agent has ascertained the identity of any Borrower or
any authorized signatories of the Borrower for the purposes of applicable AML
Legislation, then the Administrative Agent:

(A) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and

(B) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

(ii) Notwithstanding the preceding sentence and except as may otherwise be
agreed in writing, each of the Lenders agrees that the Administrative Agent has
no obligation to ascertain the identity of the Borrowers or any authorized
signatories of the Borrowers on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from any Borrower or any
such authorized signatory in doing so.

[Signature Pages Begin on the Next Page]

 

CREDIT AGREEMENT, Page 124



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DARLING INTERNATIONAL INC., as Parent Borrower By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent By:  

 

  Name:   Title:

 

SIGNATURE PAGE TO DARLING INTERNATIONAL INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

Name of Institution: [                                         ] By:  

 

  Name:   Title:

 

SIGNATURE PAGE TO DARLING INTERNATIONAL INC. CREDIT AGREEMENT